Exhibit 10.1

 

 

 

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of
April 11, 2012

 

among

 

DILLARD’S, INC.
as Lead Borrower for the Borrowers,
The Other BORROWERS Party Hereto,
The LENDERS Party Hereto,
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and as Collateral Agent

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Syndication Agent

 

and

 

J.P. MORGAN SECURITIES LLC AND

WELLS FARGO CAPITAL FINANCE, LLC,
as Joint Lead Arrangers and Joint Bookrunners

 

and

 

HSBC BANK USA, NATIONAL ASSOCIATION,

REGIONS BANK,

UBS SECURITIES LLC and

U.S. BANK, NATIONAL ASSOCIATION,
as Co-Documentation Agents

 

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

ARTICLE I  Definitions

3

 

 

 

Section 1.01

Defined Terms

3

Section 1.02

Terms Generally

32

Section 1.03

Accounting Terms; GAAP

32

Section 1.04

Classification of Loans, Commitments and Borrowings

32

 

 

 

ARTICLE II  Amount and Terms of Credit

33

 

 

 

Section 2.01

Commitment of the Lenders

33

Section 2.02

Reserves; Changes to Reserves

34

Section 2.03

Making of Loans

34

Section 2.04

Overadvances

35

Section 2.05

Swingline Loans

36

Section 2.06

Letters of Credit

36

Section 2.07

Settlements Amongst Lenders

41

Section 2.08

Notes; Repayment of Loans

42

Section 2.09

Interest on Loans

43

Section 2.10

Default Interest

43

Section 2.11

Certain Fees

43

Section 2.12

Unused Commitment Fee

44

Section 2.13

Letter of Credit Fees

44

Section 2.14

Nature of Fees

45

Section 2.15

Termination or Reduction of Commitments; Increase of Commitments

45

Section 2.16

Alternate Rate of Interest

46

Section 2.17

Conversion and Continuation of Loans

47

Section 2.18

Mandatory Prepayment; Cash Collateral

48

Section 2.19

Optional Prepayment of Loans; Reimbursement of Lenders

49

Section 2.20

Maintenance of Loan Account; Statements of Account

51

Section 2.21

Cash Receipts

51

Section 2.22

Application of Payments

54

Section 2.23

Increased Costs

55

Section 2.24

Change in Legality

56

Section 2.25

Payments; Sharing of Setoff

57

Section 2.26

Taxes

59

Section 2.27

Security Interests in Collateral

63

Section 2.28

Mitigation Obligations; Replacement of Lenders

63

Section 2.29

Defaulting Lenders

64

Section 2.30

Extension Offers

65

 

 

 

ARTICLE III  Representations and Warranties

68

 

 

 

Section 3.01

Organization; Powers

68

Section 3.02

Authorization; Enforceability

68

Section 3.03

Governmental Approvals; No Conflicts

69

 

i

--------------------------------------------------------------------------------


 

Section 3.04

Financial Condition

69

Section 3.05

Properties

69

Section 3.06

Litigation and Environmental Matters

70

Section 3.07

Compliance with Laws and Agreements

70

Section 3.08

Investment Company Status

70

Section 3.09

Taxes

70

Section 3.10

ERISA

71

Section 3.11

Disclosure

71

Section 3.12

Subsidiaries

71

Section 3.13

Insurance

71

Section 3.14

Labor Matters

72

Section 3.15

Security Documents

72

Section 3.16

Federal Reserve Regulations

72

Section 3.17

Solvency

72

 

 

 

ARTICLE IV  Conditions

72

 

 

 

Section 4.01

Effective Date

73

Section 4.02

Conditions Precedent to Each Loan and Each Letter of Credit

75

 

 

 

ARTICLE V  Affirmative Covenants

76

 

 

 

Section 5.01

Financial Statements and Other Information

76

Section 5.02

Notices of Material Events

77

Section 5.03

Information Regarding Collateral

78

Section 5.04

Existence; Conduct of Business

78

Section 5.05

Payment of Obligations

79

Section 5.06

Maintenance of Properties

79

Section 5.07

Insurance

79

Section 5.08

Casualty and Condemnation

80

Section 5.09

Books and Records; Inspection and Audit Rights; Appraisals

80

Section 5.10

Compliance with Laws

80

Section 5.11

Use of Proceeds and Letters of Credit

81

Section 5.12

Additional Borrowers; Further Assurances

81

 

 

 

ARTICLE VI  Negative Covenants

82

 

 

 

Section 6.01

Indebtedness and Other Obligations

82

Section 6.02

Liens

83

Section 6.03

Fundamental Changes

84

Section 6.04

Investments, Loans, Advances, Guarantees and Acquisitions

85

Section 6.05

Asset Sales

86

Section 6.06

Restricted Payments; Certain Payments of Indebtedness

87

Section 6.07

Transactions with Affiliates

88

Section 6.08

Fixed Charge Coverage Ratio

89

Section 6.09

Subsidiaries

89

 

ii

--------------------------------------------------------------------------------


 

ARTICLE VII  Events of Default

89

 

 

 

Section 7.01

Events of Default

89

Section 7.02

When Continuing

92

Section 7.03

Remedies on Default

92

Section 7.04

Application of Proceeds

93

 

 

 

ARTICLE VIII  The Agent

93

 

 

 

Section 8.01

Administration by Agent

93

Section 8.02

Sharing of Excess Payments

93

Section 8.03

Agreement of Required Lenders and of Required Supermajority Lenders

94

Section 8.04

Liability of Agent

94

Section 8.05

Reimbursement and Indemnification

95

Section 8.06

Rights of Agent

95

Section 8.07

Independent Lenders and Issuing Banks

95

Section 8.08

Notice of Transfer

96

Section 8.09

Successor Agent

96

Section 8.10

Reports and Financial Statements

96

Section 8.11

Syndication Agent, Co-Documentation Agents and Joint Lead Arrangers

96

 

 

 

ARTICLE IX  Miscellaneous

97

 

 

 

Section 9.01

Notices

97

Section 9.02

Waivers; Amendments

97

Section 9.03

Expenses; Indemnity; Damage Waiver

99

Section 9.04

Designation of Lead Borrower as Borrowers’ Agent

101

Section 9.05

Successors and Assigns

102

Section 9.06

Survival

105

Section 9.07

Counterparts; Integration; Effectiveness

105

Section 9.08

Severability

106

Section 9.09

Right of Setoff

106

Section 9.10

Governing Law; Jurisdiction; Consent to Service of Process

106

Section 9.11

WAIVER OF JURY TRIAL

107

Section 9.12

Headings

107

Section 9.13

Interest Rate Limitation

107

Section 9.14

Additional Waivers

107

Section 9.15

Existing Credit Agreement Amended and Restated

109

Section 9.16

Confidentiality

109

Section 9.17

USA Patriot Act

110

 

iii

--------------------------------------------------------------------------------


 

EXHIBITS

 

A

Assignment and Acceptance

B-1

Revolving Notes

B-2

Swingline Note

C

Opinion of Counsel to Borrowers

D

Borrowing Base Certificate

E

Form of Breakage Costs Certificate

F-1

Form of U.S. Tax Certificate for Foreign Lenders

 

That Are Not Partnerships

F-2

Form of U.S. Tax Certificate for Foreign Lenders

 

That Are Partnerships

 

iv

--------------------------------------------------------------------------------


 

SCHEDULES

 

1.1(a)

Lenders and Commitments

1.1(b)

Notice Addresses for each Lender

1.2

Bonds

2.06

Existing Letters of Credit

2.21(a)

DDAs

2.21(b)

Credit Card Arrangements

3.05(c)(i)

Title to Properties; Real Estate Owned

3.05(c)(ii)

Leased Properties

3.06

Disclosed Matters

3.12

Subsidiaries

3.13

Insurance

6.01

Indebtedness

6.02

Liens

6.04

Investments

 

v

--------------------------------------------------------------------------------


 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT dated as of April 11, 2012 (this
“Agreement”) among

 

DILLARD’S, INC., a corporation organized under the laws of the State of Delaware
having a place of business at 1600 Cantrell Road, Little Rock, Arkansas 72201,
as Lead Borrower for the Borrowers, being

 

said DILLARD’S, INC.,

 

DILLARD TENNESSEE OPERATING LIMITED PARTNERSHIP, a limited partnership organized
under the laws of the State of Tennessee having a place of business at Avenue
Carriage Crossing, 4620 Merchants Park Circle, Collierville, Tennessee  38017;

 

DILLARD STORE SERVICES, INC., a corporation organized under the laws of the
State of Arizona having a place of business at 396 North William Dillard Dr.,
Gilbert, Arizona 85233;

 

THE HIGBEE COMPANY, a corporation organized under the laws of the State of
Delaware having a place of business at 26500 Cedar Road, Beachwood, Ohio  44122;

 

CONSTRUCTION DEVELOPERS, INCORPORATED, a corporation organized under the laws of
the State of Arkansas having a place of business at 1600 Cantrell Road, Little
Rock, Arkansas 72201;

 

DILLARD INTERNATIONAL, INC., a corporation organized under the laws of the State
of Nevada having a place of business at 3200 Las Vegas Blvd. S., Las Vegas,
Nevada 89109;

 

CONDEV NEVADA, INC., a corporation organized under the laws of the State of
Nevada having a place of business at 1600 Cantrell Road, Little Rock, Arkansas
72201;

 

U.S. ALPHA, INC., a corporation organized under the laws of the State of Nevada
having a place of business at 6191 S. State, Murray, Utah 84107;

 

DILLARD’S DOLLARS, INC., a corporation organized under the laws of the State of
Arkansas having a place of business at 1600 Cantrell Road, Little Rock, Arkansas
72201;

 

HIGBEE LOUISIANA, LLC, a limited liability company organized under the laws of
the State of Delaware having a place of business at 1600 Cantrell Road, Little
Rock, Arkansas 72201;

 

--------------------------------------------------------------------------------


 

DILLARD TEXAS CENTRAL, LLC, a limited liability company organized under the laws
of the State of Delaware having a place of business at 4501 North Beach, Fort
Worth, Texas  76135;

 

DILLARD TEXAS EAST, LLC, a limited liability company organized under the laws of
the State of Delaware having a place of business at 4501 North Beach, Fort
Worth, Texas  76135;

 

DILLARD TEXAS FOUR-POINT, LLC, a limited liability company organized under the
laws of the State of Delaware having a place of business at 4501 North Beach,
Fort Worth, Texas  76135;

 

DILLARD TEXAS SOUTH, LLC, a limited liability company organized under the laws
of the State of Delaware having a place of business at 4501 North Beach, Fort
Worth, Texas  76135;

 

DSS NEIL OPERATIONS, LLC, a limited liability company organized under the laws
of the State of Delaware having a place of business at 6100 “O” St., Lincoln,
Nebraska  68505;

 

DSS UNITER, LLC, a limited liability company organized under the laws of the
State of Delaware having a place of business at 396 William Dillard Dr.,
Gilbert, Arizona  85233;

 

HIGBEE GAK, LP, a limited partnership organized under the laws of the State of
Delaware having a place of business at 800 Gil Harbin Industrial Blvd.,
Valdosta, Georgia  31601;

 

HIGBEE LANCOMS, LP, a limited partnership organized under the laws of the State
of Delaware having a place of business at 6610 Bluebonnet, Baton Rouge,
Louisiana  70836;

 

HIGBEE SALVA, LP, a limited partnership organized under the laws of the State of
Delaware having a place of business at 100 Columbiana Center, Columbia, South
Carolina  29212; and

 

HIGBEE WEST MAIN, LP, a limited partnership organized under the laws of the
State of Delaware having a place of business at 100 Chesterfield Mall,
Chesterfield, Missouri  63017;

 

and the LENDERS party hereto; and

 

JPMORGAN CHASE BANK, N.A., a national banking association, having a place of
business at 2200 Ross Avenue, 9th Floor, Dallas, Texas 75201, as Administrative
Agent and as Collateral Agent for the Lenders; and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION as Syndication Agent; and

 

2

--------------------------------------------------------------------------------


 

HSBC BANK USA, NATIONAL ASSOCIATION, REGIONS BANK, UBS SECURITIES LLC and U.S.
BANK, NATIONAL ASSOCIATION, as Co-Documentation Agents; and

 

in consideration of the mutual covenants herein contained and benefits to be
derived herefrom.

 

W I T N E S S E T H:

 

WHEREAS, the Borrowers have entered into that certain Credit Agreement dated as
of December 12, 2003 among the Lead Borrower, the Borrowers party thereto, the
lenders party thereto, (the “Existing Lenders”), JPMorgan Chase Bank, N.A., in
its capacity as administrative agent, an issuing bank and collateral agent, and
the other agents party thereto (as amended and in effect on the date hereof, the
“Existing Credit Agreement”);

 

WHEREAS, any Existing Lender that is not a Lender hereunder has heretofore
assigned such Existing Lender’s loans and commitments under the Existing Credit
Agreement to one or more Lenders hereunder such that each remaining Existing
Lender under the Existing Credit Agreement immediately prior to the
effectiveness of the amendment and restatement of the Existing Credit Agreement
effected hereby is a Lender hereunder; and

 

WHEREAS, the Borrowers and the Lenders desire to amend and restate in its
entirety the Existing Credit Agreement on the terms and conditions set forth
herein, to renew and rearrange the indebtedness outstanding under the Existing
Credit Agreement (but not to repay or pay off any such indebtedness) and to
adjust their respective percentage interests in the extension of credit
outstanding thereunder.

 

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in this Agreement, and for good and valuable consideration, the receipt of
which is hereby acknowledged, the Lenders, the Agent, the Lead Borrower and the
Borrowers hereby agree that the Existing Credit Agreement shall be amended and
restated in its entirety to read as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.01  Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

 

“ACH” shall mean automated clearing house transfers.

 

“Account” has the meaning set forth in Article 9 of the UCC and shall include
any right to payment for goods sold or leased or for services rendered, whether
or not earned by performance, or any right to payment for credit extended for
goods sold or leased or services rendered.

 

“Act” has the meaning assigned to such term in Section 9.17.

 

3

--------------------------------------------------------------------------------


 

“Adjusted LIBOR Rate” means, with respect to any LIBOR Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBOR Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent” means JPMorgan, in its capacity as administrative agent
for the Lenders hereunder.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agent” means JPMorgan, in its capacity as Administrative Agent and Collateral
Agent for the Lenders hereunder, and any successors and assigns pursuant to
Section 9.05 of this Agreement.

 

“Agreement” shall have the meaning set forth in the preamble.

 

“Alternate Base Rate” shall mean, for any day, the highest of (a) the annual
rate of interest then most recently announced by JPMorgan at its head office in
New York, New York as its “Base Rate”, (b) the Federal Funds Effective Rate in
effect on such day plus ½ of 1% (0.50%) per annum and (c) the Daily LIBOR Rate
for such day (or if that day is not a Business Day, the immediately preceding
Business Day) plus (x) 1.50% for Base Rate Loans bearing interest at Level I in
the Applicable Margin grid set forth herein or (y) 1.75% for Base Rate Loans
bearing interest at Level II and Level III, in each case as set forth in the
Applicable Margin grid set forth herein.  If for any reason the Agent shall have
determined (which determination shall be conclusive absent manifest error) that
it is unable to ascertain the Federal Funds Effective Rate or the Daily LIBOR
Rate for any reason, including the inability or failure of the Agent to obtain
sufficient quotations thereof in accordance with the terms hereof, the Alternate
Base Rate shall be determined without regard to clause (b) or clause (c), as
applicable, of the first sentence of this definition, until the circumstances
giving rise to such inability no longer exist.  Any change in the Alternate Base
Rate due to a change in JPMorgan’s Base Rate, the Federal Funds Effective Rate
or the Daily LIBOR Rate shall be effective from and including the effective date
of such change in JPMorgan’s Base Rate, the Federal Funds Effective Rate or the
Daily LIBOR Rate, respectively.

 

“Applicable Margin” means, on any day with respect to Base Rate Loans, LIBOR
Loans, Commercial Letters of Credit and Standby Letters of Credit, the
applicable per annum percentage set forth at the appropriate intersection in the
table shown below, based upon the average Excess Availability for the most
recent calendar quarter as set forth below; provided that until the first
calendar day of the first full quarter after the Effective Date, the “Applicable
Margin” shall be the applicable rate per annum set forth below in Level I:

 

4

--------------------------------------------------------------------------------


 

Level

 

Performance
Criteria

 

Base Rate
Loans

 

LIBOR
Loans

 

Commercial
Letters of
Credit

 

Standby
Letters of
Credit

 

I

 

average Excess Availability equal to or greater than $550,000,000

 

0.00

%

1.50

%

0.75

%

1.50

%

II

 

average Excess Availability less than $550,000,000 but equal to or greater than
$350,000,000

 

0.00

%

1.75

%

1.00

%

1.75

%

III

 

average Excess Availability less than $350,000,000

 

0.25

%

2.00

%

1.00

%

2.00

%

 

The Applicable Margin shall be adjusted quarterly as of the first day of each
calendar quarter, commencing April 1, 2012, based upon the average Excess
Availability for the immediately preceding calendar quarter as determined by the
Agent.  Upon the occurrence and during the continuance of an Event of Default,
the Applicable Margin shall be immediately increased to the percentages set
forth in Level III (even if the Excess Availability requirements for another
Level have been met) and interest shall be determined in the manner set forth in
Section 2.10.

 

“Appraisal Percentage” shall mean 90%.

 

“Appraised Value” means the amount which represents the net percentage of the
Cost of the Borrowers’ Inventory realizable in the event of a liquidation of
such Inventory determined from a liquidation value appraisal of such Inventory
undertaken from time to time by an independent appraiser satisfactory to the
Agent.

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee (with the consent of each party whose consent is required
by Section 9.05), and accepted by the Agent, in the form of Exhibit A or any
other form approved by the Agent.

 

“Availability Reserves” means the sum of (i) such reserves as the Agent from
time to time determines in its Permitted Discretion as being appropriate to
reflect the impediments to the Agent’s ability to realize upon the Collateral
and (ii) with respect to Specified Bank Products then provided or outstanding,
the Bank Product Reserve in effect at such time; provided that reserves with
respect to Specified Bank Products then provided or

 

5

--------------------------------------------------------------------------------


 

outstanding shall not exceed the Specified Bank Product Amount.  Without
limiting the generality of the foregoing, Availability Reserves may include (but
are not limited to) reserves based on (a) rent; (b) Customer Credit Liabilities;
(c) customs, duties, and other costs to release Inventory which is being
imported into the United States; and (d) outstanding taxes and other
governmental charges, including, ad valorem, real estate, personal property, and
other taxes which might have priority over the interests of the Agent in the
Collateral and either which have not been paid when due or which the Agent, in
its Permitted Discretion, believes may impede the Agent’s ability to realize
upon the Collateral.

 

“Bank Products” shall mean any one or more of the following types of services or
facilities extended to any Borrower by the Agent, any Lender, or any of their
respective Affiliates: (a) credit cards, including the Borrowers’ purchase
cards, (b) Hedging Agreements, (c) any deposit, lock box or other cash
management arrangement, (d) foreign exchange, or (e) any other product or
service provided by any such Person.

 

“Bank Product Reserve” means, at any time, an amount equal to the sum of all
Specified Bank Product Amounts associated with all of the then outstanding
Specified Bank Products or, with respect to any particular Specified Bank
Product, such lesser amount as may equal to the actual obligation of the
applicable Borrower as determined utilizing the methodology agreed to with
respect to such Specified Bank Product between the applicable Lender (or its
Affiliate) and the Lead Borrower.  With respect to any calculation of the
amounts to be included in the Bank Product Reserve which is less than an
established Specified Bank Product Amount, the Agent shall have no obligation to
determine the amount thereof.  The Lead Borrower and/or the applicable Lender
(or its Affiliate) shall provide the Agent written notice of such lower amount
and calculation thereof.  In absence of any such notice, the amount included in
the Bank Product Reserve shall equal the Specified Bank Product Amount
established with respect to the Specified Bank Product in question.
Notwithstanding the foregoing, in no event can the Bank Product Reserve exceed
$25,000,000.

 

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business, appointed for it, or, in the good faith determination of the Agent,
has taken any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any such proceeding or appointment, provided that a
Bankruptcy Event shall not result solely by virtue of any ownership interest, or
the acquisition of any ownership interest, in such Person by a Governmental
Authority or instrumentality thereof, provided, further, that such ownership
interest does not result in or provide such Person with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality), to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

“Base Rate Loan” shall mean any Loan bearing interest at a rate determined by
reference to the Alternate Base Rate in accordance with the provisions of
ARTICLE II.

 

“Blocked Account Agreements” has the meaning set forth in Section 2.21(c).

 

6

--------------------------------------------------------------------------------


 

“Blocked Account Banks” shall mean the banks with whom the Subsidiary Borrowers
have entered into Blocked Account Agreements and, with respect to the Lead
Borrower only, JPMorgan (or such other bank which has entered into a Blocked
Account Agreement with respect to the Lead Borrower Blocked Account).

 

“Blocked Accounts” shall have the meaning set forth in Section 2.21(c).

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Bonds” means those obligations of the Lead Borrower for borrowed money under
those certain indentures described on Schedule 1.2 hereto.

 

“Borrowers” means collectively, Dillard’s, Inc., Dillard Tennessee Operating
Limited Partnership, Dillard Store Services, Inc., The Higbee Company,
Construction Developers, Incorporated, Dillard International, Inc., Condev
Nevada, Inc., U.S. Alpha, Inc., Dillard’s Dollars, Inc., Higbee Louisiana, LLC,
Dillard Texas Central, LLC, Dillard Texas East, LLC, Dillard Texas Four-Point,
LLC, Dillard Texas South, LLC, DSS Neil Operations, LLC, DSS Uniter, LLC, Higbee
GAK, LP, Higbee Lancoms, LP, Higbee Salva, LP, and Higbee West Main, LP and any
domestic Subsidiary that becomes a Borrower pursuant to Section 5.12 of this
Agreement.

 

“Borrowing” shall mean (a) the incurrence of Loans of a single Type, on a single
date and having, in the case of LIBOR Loans, a single Interest Period, or (b) a
Swingline Loan.

 

“Borrowing Base” means, at any time of calculation, an amount equal to:

 

(a)           the lesser of (i) the Appraisal Percentage of the Appraised Value
of Eligible Inventory, or (ii) the Inventory Advance Rate multiplied by the
difference between (A) the Cost of Eligible Inventory and (B) Inventory
Reserves; minus

 

(b)           the aggregate amount of all Availability Reserves.

 

“Borrowing Base Certificate” has the meaning assigned to such term in
Section 5.01(e).

 

“Borrowing Request” means a request by the Lead Borrower on behalf of the
Borrowers for a Borrowing in accordance with Section 2.03.

 

“Breakage Costs” shall have the meaning set forth in Section 2.19(b).

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York, New York or Little Rock, Arkansas are
authorized or required by law to remain closed, provided that, when used in
connection with a LIBOR Loan, the term “Business Day” shall also exclude any day
on which banks are not open for dealings in dollar deposits in the London
interbank market.

 

7

--------------------------------------------------------------------------------


 

“Capital Expenditures” means, for any period, (a) the additions to property,
plant and equipment and other capital expenditures of the Borrowers that are (or
would be) set forth in a consolidated statement of cash flows of the Borrowers
for such period prepared in accordance with GAAP and (b) Capital Lease
Obligations incurred by the Borrowers during such period.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“Cash Collateral Account” shall mean an interest-bearing account established by
the Borrowers with the Agent at JPMorgan under the sole and exclusive dominion
and control of the Agent designated as the “Dillard’s Cash Collateral Account”.

 

“Cash Control Event” means that Excess Availability is less than $100,000,000. 
For purposes of Section 2.21(g), the occurrence of a Cash Control Event shall be
deemed continuing notwithstanding that Excess Availability may thereafter exceed
the amount set forth in the preceding sentence unless and until Excess
Availability exceeds $125,000,000 for ninety (90) consecutive days, in which
event a Cash Control Event shall no longer be deemed to be continuing for
purposes of Section 2.21(g).

 

“Cash Receipts” has the meaning provided therefor in Section 2.21(c).

 

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act, 42 U.S.C. § 9601 et seq.

 

“Change in Control” means, at any time, (a) occupation of a majority of the
seats (other than vacant seats) on the board of directors of the Lead Borrower
by Persons who were neither (i) nominated by the board of directors of the Lead
Borrower nor (ii) appointed by directors so nominated; or (b) the acquisition of
fifty percent (50%) or more of the voting capital stock of the Lead Borrower by
any Person or group of Persons, or (c) the failure of the Lead Borrower to
directly or indirectly Control all of the Subsidiary Borrowers.

 

“Change in Law” means (a) the adoption of any law, rule, regulation or treaty
(including any rules or regulations issued under or implementing any existing
law) after the date of this Agreement, (b) any change in any law, rule,
regulation or treaty or in the interpretation or application thereof by any
Governmental Authority after the date of this Agreement or (c) compliance by any
Lender or any Issuing Bank (or, for purposes of Section 2.23(b), by any lending
office of such Lender or by such Lender’s or such Issuing Bank’s holding
company, if any) with any request, guideline or directive (whether or not having
the force of law) of any Governmental Authority made or issued after the date of
this Agreement; provided that notwithstanding anything herein to the contrary,
(i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder, issued in connection
therewith or in implementation thereof, and

 

8

--------------------------------------------------------------------------------


 

(ii) all requests, rules, guidelines and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, shall in each case be deemed to be a “Change in Law”, regardless of
the date enacted, adopted, issued or implemented.

 

“Charges” has the meaning provided therefor in Section 9.13.

 

“Class” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Existing Loans, Extended Loans
(of the same Extension Series) or Swingline Loans, when used in reference to any
Commitment, refers to whether such Commitment is an Existing Commitment, an
Extended Commitment (of each Extension Series) or a Swingline Commitment and
when used in reference to any Lender, refers to whether such Lender has a Loan
or Commitment with respect to a single class.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Co-Documentation Agents” means HSBC Bank USA, National Association, Regions
Bank, UBS Securities LLC and U.S. Bank, National Association.

 

“Collateral” means any and all “Collateral” as defined in any applicable
Security Document.  In no event shall Other Store Proceeds constitute Collateral
hereunder.

 

“Collateral Agent” means JPMorgan in its capacity as collateral agent for the
Lenders hereunder.

 

“Commercial Letter of Credit” means any Letter of Credit issued for the purpose
of providing the primary payment mechanism in connection with the purchase of
any materials, goods or services by a Borrower in the ordinary course of
business of such Borrower.

 

“Commercial Letter of Credit Outstandings” means, at any time, the sum of
(a) the aggregate undrawn amount of all outstanding Commercial Letters of Credit
at such time plus (b) the aggregate amount of all LC Disbursements relating to
Commercial Letters of Credit that have not yet been reimbursed by or on behalf
of the Borrowers at such time.  The Commercial Letter of Credit Outstandings of
any Lender at any time shall be its Commitment Percentage of the total
Commercial Letter of Credit Outstandings at such time.

 

“Commitment” shall mean, with respect to each Lender, the commitment of such
Lender which is available to be borrowed in the amount set forth opposite its
name as its Commitment on Schedule 1.1 or as may subsequently be set forth in
the Register from time to time, as the same may be increased or reduced from
time to time pursuant to Section 2.15.

 

“Commitment Fee” has the meaning provided therefor in Section 2.12.

 

“Commitment Fee Rate” means, on any day with respect to the Commitment Fee, the
applicable rate per annum set forth below under the caption “Commitment Fee
Rate” based

 

9

--------------------------------------------------------------------------------


 

upon the average daily percentage of the Total Commitment utilized during the
preceding calendar quarter as determined by the Agent as set forth below;
provided that until the first calendar day of the first full quarter after the
Effective Date, the “Commitment Fee Rate” shall be the applicable rate per annum
set forth below in Category I:

 

Category

 

Average Total Commitment
Utilized

 

Commitment Fee Rate

 

I

 

Less than 35% of the Total Commitment

 

0.375

%

 

 

 

 

 

 

II

 

Greater than or equal to 35% of the Total Commitment

 

0.25

%

 

For purposes of the foregoing, (a) the Commitment Fee Rate shall be determined
as of the end of each calendar quarter of the Lead Borrower (or in the case of
the payment of the Commitment Fee on the Maturity Date, as of the Maturity Date)
based upon the average daily percentage of the Total Commitment utilized during
the preceding calendar quarter or the portion thereof ending on the Maturity
Date, as applicable, as determined by the Agent and (b) the portion of the Total
Commitment utilized on any day means the excess of the Total Commitment on such
day over the Credit Extensions on such day and (c) each change in the Commitment
Fee Rate resulting from a change in the percentage of the Commitments utilized
shall be effective during the period commencing on and including the first
calendar day of the succeeding calendar quarter and ending on the date
immediately preceding the effective date of the next such change.

 

“Commitment Percentage” shall mean, with respect to each Lender, at any time,
except as otherwise provided herein, that percentage of the Commitments of all
Lenders hereunder in the amount set forth opposite its name on Schedule 1.1 or
as may subsequently be set forth in the Register from time to time, as the same
may be reduced or increased from time to time pursuant to Section 2.15. 
Notwithstanding the foregoing, in the case of Section 2.29 when a Defaulting
Lender shall exist, “Commitment Percentage” as used in such Section 2.29 with
respect to any non-Defaulting Lender shall mean the percentage of the Total
Commitment (disregarding any Defaulting Lender’s Commitment) represented by such
non-Defaulting Lender’s Commitment.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.  The
terms “Controlling” and “Controlled” have meanings correlative thereto.

 

“Cost” means the cost value of Inventory as reported on the Borrowers’ financial
stock ledger using the retail method of accounting based on practices which are
in effect on the date of this Agreement.

 

“Credit Card Notifications” has the meaning provided therefor in
Section 2.21(c).

 

10

--------------------------------------------------------------------------------


 

“Credit Extensions” as of any day, shall be equal to the sum of (a) the
principal balance of all Loans then outstanding, and (b) the then amount of the
Letter of Credit Outstandings.

 

“Customer Credit Liabilities” means, at any time, the aggregate face value at
such time of (a) outstanding gift certificates and gift cards of the Subsidiary
Borrowers entitling the holder thereof to use all or a portion of the
certificate to pay all or a portion of the purchase price for any Inventory, and
(b) outstanding merchandise credits and customer deposits of the Subsidiary
Borrowers.

 

“Daily LIBOR Rate” means on any day, (a) the overnight LIBOR rate of interest
(rounded upwards, if necessary to the next 1/16 of 1%) appearing on Reuters
Screen LIBOR01 Page (or any successor page or substitute page of such service,
or any successor to or substitute for such service, providing rate quotations
comparable to those currently provided on such page of such service, as
determined by the Agent from time to time for purposes of providing quotations
of interest rates applicable to dollar deposits in the London interbank market)
as the London interbank offered rate per annum at which deposits in dollars are
offered to JPMorgan on such day by banks in the London interbank market at
11:00 a.m. (London time), for a deposit of $5,000,000 multiplied by (b) the
Statutory Reserve Rate on such day.  In the event that the rate in clause (a) of
this definition is not available at such time for any reason, then the rate used
in such clause (a) on such day shall be the overnight rate (rounded upwards, if
necessary to the next 1/16 of 1%) at which dollar deposits of $5,000,000 are
offered by the principal London office of the Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
on such day.

 

“DDAs” means any checking or other demand deposit account, investment account or
other account maintained by any Borrower other than the Lead Borrower.

 

“DDA Notification” has the meaning provided therefor in Section 2.21(c).

 

“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.

 

“Defaulting Lender” means, any Lender that (a) has failed to (i) fund all or any
portion of its Loans within two (2)  Business Days of the date such Loans were
required to be funded hereunder, or (ii) pay to the Agent, any Issuing Bank, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two (2) Business Days of the date when due, (b) has
notified the Lead Borrower, the Agent or any Issuing Bank or the Swingline
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect, (c) has failed, within
three (3) Business Days after written request by the Agent or the Lead Borrower,
to confirm in writing to the Agent and the Borrowers that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Agent and the Lead Borrower), or (d) has, or has a
direct or indirect parent company that has,

 

11

--------------------------------------------------------------------------------


 

(i) become the subject of a Bankruptcy Event, or (ii) had appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.  Any determination
by the Agent that a Lender is a Defaulting Lender under any one or more of
clauses (a) through (d) above shall be conclusive and binding absent manifest
error, and such Lender shall be deemed to be a Defaulting Lender upon delivery
of written notice of such determination to the Lead Borrower, each Issuing Bank,
the Swingline Lender and each Lender.

 

“Disposition” has the meaning set forth in Section 6.05.

 

“dollars” or “$” refers to lawful money of the United States of America.

 

“EBITDAR” means for any period, for the Lead Borrower and its Subsidiaries, on a
consolidated basis, the result for such period, without duplication, of (a) Net
Income, plus (b) depreciation, amortization, and all other non-cash charges that
were deducted in arriving at Net Income for such period plus (c) provisions for
taxes based on income that were deducted in arriving at Net Income for such
period, plus (d) Interest Expense, plus (e) rental and all other payments made
by the Lead Borrower and its Subsidiaries in respect of or in connection with
operating leases, all as determined in accordance with GAAP.

 

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived by the Agent).

 

“Eligible Assignee” means (a) any Person (other than a natural person) engaged
in the business of making or investing in commercial loans in the ordinary
course of its business having a combined capital and surplus or assets under
management in excess of $1,000,000,000; (b) any Lender; (c) any Affiliate of any
Lender and (d) any Approved Fund.

 

“Eligible Inventory” shall mean, as of the date of determination thereof, items
of Inventory of the Subsidiary Borrowers that are finished goods, merchantable
and readily saleable to the public in the ordinary course deemed by the Agent in
its Permitted Discretion to be eligible for inclusion in the calculation of the
Borrowing Base. “Eligible Inventory” shall include, without duplication of other
Eligible Inventory, Eligible Letter of Credit Inventory.  Without limiting the
foregoing, unless otherwise approved in writing by the Agent, none of the
following shall be deemed to be Eligible Inventory:

 

12

--------------------------------------------------------------------------------


 

(a)           Inventory that is not owned solely by the Subsidiary Borrowers, or
is leased or on consignment or the Subsidiary Borrowers do not have good and
valid title thereto;

 

(b)           Inventory (including any portion thereof in transit from vendors,
except for Eligible Letter of Credit Inventory) that is not located at a
warehouse facility or store that is owned or leased by a Subsidiary Borrower;

 

(c)           Inventory that represents (i) goods damaged, defective or
otherwise unmerchantable, (ii) goods that do not conform in all material
respects to the representations and warranties contained in this Agreement or
any of the Security Documents, or (iii) goods to be returned to the vendor;

 

(d)           Inventory that is not located in the United States of America
(excluding territories and possessions thereof and Eligible Letter of Credit
Inventory);

 

(e)           Inventory that is not subject to a perfected first priority
security interest in favor of the Agent for the benefit of the Secured Parties;

 

(f)            Inventory which consists of samples, labels, bags, packaging, and
other similar non-merchandise categories;

 

(g)           Inventory as to which insurance in compliance with the provisions
of Section 5.07 hereof is not in effect;

 

(h)           Inventory which has been sold but not yet delivered or as to which
any Subsidiary Borrower has accepted a deposit; or

 

(i)            Perishable Inventory.

 

In the event that Inventory of a Borrower which was previously Eligible
Inventory ceases to be Eligible Inventory hereunder, such Borrower or the Lead
Borrower shall notify the Agent thereof on and at the time of submission to the
Agent of the next Borrowing Base Certificate.

 

“Eligible Letter of Credit Inventory” means Inventory (a) not yet delivered to a
Subsidiary Borrower, (b) the purchase of which is supported by a Commercial
Letter of Credit having an expiry within sixty (60) days of such date of
determination, (c) for which the document of title reflects a Subsidiary
Borrower as consignee (along with delivery to a Subsidiary Borrower of the
documents of title with respect thereto), (d) as to which, if so required by the
Agent in its discretion, the Agent has possession or control over the documents
of title which evidence ownership of the subject Inventory (such as by the
delivery of a customs broker agency agreement, satisfactory to the Agent),
(e) which is insured to the reasonable satisfaction of the Agent, and (f) which
otherwise would constitute Eligible Inventory.

 

13

--------------------------------------------------------------------------------


 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by or with any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
handling, treatment, storage, disposal, Release or threatened Release of any
Hazardous Material or to health and safety matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, natural resource damage, costs of
environmental remediation, administrative oversight costs, fines, penalties or
indemnities), of any Borrower directly or indirectly resulting from or based
upon (a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the failure by any Plan
to satisfy the minimum funding standards (within the meaning of Section 412 of
the Code or Section 302 of ERISA applicable to such Plan), whether or not
waived; (c) the filing pursuant to Section 412(d) of the Code or
Section 303(d) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (d) the incurrence by any Borrower or any of
its ERISA Affiliates of any liability under Title IV of ERISA with respect to
the termination of any Plan; (e) the receipt by any Borrower or any ERISA
Affiliate from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan; (f) the incurrence by any Borrower or any of its ERISA Affiliates of
any liability with respect to the withdrawal or partial withdrawal from any Plan
or Multiemployer Plan; or (g) the receipt by any Borrower or any ERISA Affiliate
of any notice, or the receipt by any Multiemployer Plan from any Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA.

 

“Event of Default” has the meaning assigned to such term in Section 7.01.

 

14

--------------------------------------------------------------------------------


 

“Excess Availability” means, as of any date of determination, the excess, if
any, of (a) the lesser of the Borrowing Base or the Total Commitment, minus
(b) the outstanding Credit Extensions.

 

“Excess Availability Threshold” is satisfied as of any date of determination if,
with respect to any transaction, Excess Availability (calculated on a pro forma
basis after giving effect to such transaction and any Borrowings to be made on
such date of determination) is at least $200,000,000 on such date of
determination.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on (or measured by) net income, franchise Taxes,
and branch profits Taxes, in each case, (i) imposed by the jurisdiction under
the laws of which such Recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable lending office
is located or (ii) that are Other Connection Taxes, (b) in the case of a Lender
(other than an assignee pursuant to a request by a Borrower under
Section 2.28(b)), any U.S. Federal withholding Taxes imposed on amounts payable
to or for the account of such Lender resulting from any law in effect (including
FATCA) on the date such Lender becomes a party to this Agreement (or designates
a new lending office), except to the extent that such Lender (or its assignor,
if any) was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from the Borrowers with respect to
such withholding tax pursuant to Section 2.26 and (c) Taxes attributable to a
Lender’s failure to comply with Section 2.26(f).

 

“Existing Blocked Account” shall have the meaning provided in Section 2.21(a).

 

“Existing Class” shall have the meaning provided in Section 2.30.

 

“Existing Commitment” shall have the meaning provided in Section 2.30.

 

“Existing Credit Agreement” has the meaning set forth in the Recitals hereto.

 

“Existing Credit Card Notification” shall have the meaning provided in
Section 2.21(b).

 

“Existing Letters of Credit” means, collectively, the Letters of Credit issued
by an Issuing Bank prior to the Effective Date and set forth on the attached
Schedule 2.06, including the Term Loan Letter of Credit.

 

“Existing Loans” shall have the meaning provided in Section 2.30.

 

“Extended Commitments” shall have the meaning provided in Section 2.30.

 

“Extended Loans” shall have the meaning provided in Section 2.30.

 

“Extending Lender” shall have the meaning provided in Section 2.30.

 

15

--------------------------------------------------------------------------------


 

“Extension Amendment” shall have the meaning provided in Section 2.30.

 

“Extension Date” shall have the meaning provided in Section 2.30.

 

“Extension Election” shall have the meaning provided in Section 2.30.

 

“Extension Request” shall have the meaning provided in Section 2.30.

 

“Extension Series” shall mean all Extended Commitments that are established
pursuant to the same Extension Amendment (or any subsequent Extension Amendment
to the extent such Extension Amendment expressly provides that the Extended
Commitments provided for therein are intended to be a part of any previously
established Extension Series) and that provide for the same interest margins,
extension fees, maturity and other terms.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any regulations or official
interpretations thereof.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by JPMorgan from three (3) Federal funds brokers of recognized standing
selected by it.

 

“Fee Letter” means, collectively, (a) the letter agreement entitled “Fee Letter”
dated March 1, 2012, regarding fees, executed by the Agent and accepted and
agreed to by the Lead Borrower, and (b) any other agreement now or at anytime
hereafter entered into between one or more Borrower and the Agent, JPMorgan
and/or any of their Affiliates providing for the payment of fees to the Agent,
JPMorgan and/or any of their Affiliates in connection with this Agreement or any
transactions contemplated hereby or related thereto, as such letter agreement
and such other agreements may from time to time be amended.

 

“Financial Officer” means, with respect to any Borrower, the chief financial
officer, controller or assistant controller of such Borrower.  Unless otherwise
specified, each reference to Financial Officer shall be deemed to be a Financial
Officer of the Lead Borrower.

 

“Fixed Charge Coverage Ratio” means, with respect to any fiscal period of the
Lead Borrower and its Subsidiaries on a consolidated basis, the ratio of (a) the
sum of EBITDAR for such period, minus Capital Expenditures incurred by the Lead
Borrower and its Subsidiaries during such period minus federal, state, local and
foreign income Taxes paid in cash during such period, to (b) Fixed Charges for
such period.  The Fixed Charge Coverage Ratio shall be calculated on a trailing
twelve fiscal months basis.

 

16

--------------------------------------------------------------------------------


 

“Fixed Charges” means, with respect to any fiscal period of the Lead Borrower
and its Subsidiaries on a consolidated basis, without duplication, the sum of
(a) cash Interest Expense during such fiscal period, (b) rental and all other
payments made by the Lead Borrower and its Subsidiaries in respect of or in
connection with operating leases during such fiscal period, (c) Scheduled
Payments during such fiscal period, and (d) Restricted Payments made in cash in
respect of equity interests of the Lead Borrower during such fiscal period, but
only to the extent such Restricted Payments are in excess of $30,000,000 during
any twelve month period.

 

“Foreign Lender” means any Lender that is not a U.S. Person.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation, provided that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law,
including any material listed as a hazardous substance under Section 101(14) of
CERCLA.

 

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement, or other
interest or currency exchange rate or commodity price hedging arrangement, in
each case not entered into for speculative purposes.

 

17

--------------------------------------------------------------------------------


 

“Incur” means issue, create, assume, Guarantee, incur or otherwise become liable
for; provided however, that any Indebtedness of a Person existing at the time
such person becomes a Subsidiary (whether by merger, consolidation, acquisition
or otherwise) will be deemed to be Incurred by such Subsidiary at the time it
becomes a Subsidiary; and the terms “Incurred” and “Incurrence” have meaning
correlative to the foregoing.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person upon which interest charges are customarily paid, (d) all obligations of
such Person under conditional sale or other title retention agreements relating
to property acquired by such Person, (e) all obligations of such Person in
respect of the deferred purchase price of property or services (excluding
current accounts payable incurred in the ordinary course of business), (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (g) all Guarantees by such Person of
Indebtedness of others (including, without limitation, under any Synthetic
Leases), (h) all Capital Lease Obligations of such Person, (i) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty (j) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances, and (k) all
Hedging Agreements.  The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Borrower under any Loan Document and (b) to the extent not otherwise described
in the foregoing clause (a), Other Taxes.

 

“Indemnitee” has the meaning provided therefor in Section 9.03(b).

 

“Initial Loans” shall have the meaning provided in Section 2.01(a).

 

“Initial Maturity Date” means April 11, 2017.

 

“Interest Expense” means, for any period for the Lead Borrower and its
Subsidiaries, on a consolidated basis, total interest expense (including that
attributable to Capital Lease Obligations in accordance with GAAP) of such
Persons with respect to all outstanding Indebtedness of such Persons, including,
without limitation, all commissions, discounts and other fees and charges owed
with respect to letters of credit and bankers’ acceptance financing and net
costs under Hedging Agreements.

 

“Interest Payment Date” means (a) with respect to any Base Rate Loan (including
a Swingline Loan), the first Business Day after the end of each calendar
quarter, and (b) with

18

--------------------------------------------------------------------------------


 

respect to any LIBOR Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and in the case of a Borrowing that has
an Interest Period of six (6) months, the first Business Day after the date that
is three (3) months after the first day of the related Interest Period.

 

“Interest Period” means, with respect to any LIBOR Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter (or the day that is fourteen (14) days thereafter if, at the time of
the relevant Borrowing, LIBOR funding for such a period is available to all
Lenders participating therein), as the Lead Borrower may elect, provided that
(a) if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day,
(b) any Interest Period that commences on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
last calendar month of such Interest Period) shall end on the last Business Day
of the last calendar month of such Interest Period, and (c) any Interest Period
which would otherwise end after the Maturity Date shall end on the Maturity
Date.  For purposes hereof, the date of a Borrowing initially shall be the date
on which such Borrowing is made and thereafter shall be the effective date of
the most recent conversion or continuation of such Borrowing.

 

“Inventory” has the meaning assigned to such term in the Security Agreement.

 

“Inventory Advance Rate” means 90%.

 

“Inventory Reserves” means such reserves as may be established from time to time
by the Agent in its Permitted Discretion with respect to the determination of
the saleability, at retail, of the Eligible Inventory or which reflect such
other factors as affect the Appraised Value of the Eligible Inventory.  Without
limiting the generality of the foregoing, Inventory Reserves may include (but
are not limited to) reserves based on (a) obsolescence; (b) seasonality;
(c) Shrink; (d) imbalance; (e) change in Inventory character; (f) change in
Inventory composition; (g) change in Inventory mix; (h) markdowns (both
permanent and point of sale); and (i) retail markons and markups inconsistent
with prior period practice and performance; industry standards; current business
plans; or advertising calendar and planned advertising events.

 

“Investments” has the meaning set forth in Section 6.04.

 

“Issuing Banks” means (a) JPMorgan, in its capacity as an issuer of Letters of
Credit hereunder, and any successor to JPMorgan in such capacity, (b) Wells
Fargo, in its capacity as an issuer of Letters of Credit hereunder, and any
successor to Wells Fargo, in such capacity and (c) one additional Lender, other
than JPMorgan or Wells Fargo, designated by the Lead Borrower as an Issuing Bank
through written notice to the Agent, including any replacement thereof with
another Lender; provided that if the Lead Borrower appoints a Lender (other than
JPMorgan or Wells Fargo) as an Issuing Bank, the Lead Borrower shall furnish
prompt written notice thereof to the Agent and such Lender has

 

19

--------------------------------------------------------------------------------


 

accepted such designation in writing pursuant to documentation reasonably
acceptable to the Agent.  Each Issuing Bank may, in its reasonable discretion,
arrange for one or more Letters of Credit to be issued by Affiliates of such
Issuing Bank, in which case the term “Issuing Bank” shall include any such
Affiliate with respect to Letters of Credit issued by such Affiliate.  Each
Issuing Bank shall act commercially reasonably and otherwise in accordance with
the standard of care set forth in Section 2.06(i).

 

“Joint Lead Arrangers” means J.P. Morgan Securities LLC and Wells Fargo Capital
Finance, LLC.

 

“JPMorgan” means JPMorgan Chase Bank, N.A., a national banking association.

 

“JPMorgan Concentration Account” shall have the meaning set forth in
Section 2.21(c).

 

“L/C Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

 

“Latest Maturity Date” shall mean at any date of determination, the latest
Maturity Date applicable to any Class of Commitments or Loans that is
outstanding hereunder on such date of determination, as extended in accordance
with this Agreement from time to time.

 

“Lead Borrower” means Dillard’s, Inc., a Delaware corporation.

 

“Lead Borrower Blocked Account” has the meaning provided therefor in
Section 2.21(c).

 

“Lead Borrower Blocked Account Agreement” means that certain Blocked Account
Control Agreement dated as of May 9, 2002, by and among the Lead Borrower,
Agent, as successor in interest to Fleet Retail Group, Inc. (formerly known as
Fleet Retail Finance Inc.), and JPMorgan, as depositary bank, as amended by that
certain letter dated December 12, 2003.

 

“Lenders” shall mean the Persons identified on Schedule 1.1 and each assignee
that becomes a party to this Agreement as set forth in Section 9.05(b).

 

“Letter of Credit” shall mean (a) an Existing Letter of Credit or (b) a letter
of credit that is (i) issued pursuant to this Agreement for the account of a
Borrower or a direct or indirect Subsidiary of the Lead Borrower, (ii) a Standby
Letter of Credit or Commercial Letter of Credit, (iii) issued in connection with
the purchase of Inventory by a Borrower or for any other purpose that is
reasonably acceptable to the Agent, and (iv) in form and substance reasonably
satisfactory to the applicable Issuing Bank.

 

“Letter of Credit Fees” shall mean the fees payable in respect of Letters of
Credit pursuant to Section 2.13.

 

“Letter of Credit Outstandings” means the sum of Commercial Letter of Credit
Outstandings and Standby Letter of Credit Outstandings.  The Letter of Credit
Outstandings

 

20

--------------------------------------------------------------------------------


 

of any Lender at any time shall be its Commitment Percentage of the aggregate
Letter of Credit Outstandings.

 

“LIBOR Borrowing” shall mean a Borrowing comprised of LIBOR Loans.

 

“LIBOR Loan” shall mean any Loan bearing interest at a rate determined by
reference to the Adjusted LIBOR Rate in accordance with the provisions of
ARTICLE II.

 

“LIBOR Rate” means with respect to any LIBOR Borrowing for any Interest Period,
the rate of interest (rounded upwards, if necessary to the next 1/16 of 1%)
appearing on Reuters Screen LIBOR01 Page (or any successor page or substitute
page of such service, or any successor to or substitute for such service,
providing rate quotations comparable to those currently provided on such page of
such service, as determined by the Agent from time to time for purposes of
providing quotations of interest rates applicable to dollar deposits in the
London interbank market) as the London interbank offered rate per annum at which
deposits in dollars are offered to JPMorgan by banks in the London interbank
market at 11:00 a.m. (London time) not less than two (2) Business Days before
the first day of the Interest Period for the subject LIBOR Borrowing, for a
deposit approximately in the amount of the subject Borrowing and for a period of
time approximately equal to such Interest Period.  In the event that such rate
is not available at such time for any reason, then the “LIBOR Rate” with respect
to such LIBOR Borrowing for such Interest Period shall be the rate (rounded
upwards, if necessary to the next 1/16 of 1%) at which dollar deposits of
$5,000,000 and for a maturity comparable to such Interest Period are offered by
the principal London office of the Agent in immediately available funds in the
London interbank market at approximately 11:00 a.m., London time, two
(2) Business Days prior to the commencement of such Interest Period.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

“Loan Account” has the meaning assigned to such term in Section 2.20(a).

 

“Loan Documents” means this Agreement, the Notes, the Letters of Credit, any
Letter of Credit applications, the Fee Letter, all Borrowing Base Certificates,
the Blocked Account Agreements, the DDA Notifications, the Security Documents,
any Extension Amendment, all other agreements, instruments, documents and
certificates identified in Section 4.01 executed and delivered to, or in favor
of, the Agent or any Lenders and any other instrument or agreement executed and
delivered in connection herewith or therewith.  Any reference in this Agreement
or any other Loan Document to a Loan Document shall include all appendices,
exhibits or schedules thereto, and all amendments, restatements, supplements or
other modifications thereto, and shall refer to this Agreement or such Loan
Document as the same may be in effect at any and all times such reference
becomes operative.

 

21

--------------------------------------------------------------------------------


 

“Loans” shall mean all loans (including, without limitation, Revolving
Loans, Initial Loans, Extended Loans and Swingline Loans) at any time made to
the Borrowers or for account of the Borrowers pursuant to this Agreement.

 

“Margin Stock” has the meaning assigned to such term in Regulation U.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, property, assets, or condition, financial or otherwise, of the Lead
Borrower and its Subsidiaries taken as a whole, or (b) the validity or
enforceability of this Agreement or any of the other Loan Documents or any of
the material rights or remedies of the Agent or the Lenders hereunder or
thereunder.

 

“Material Indebtedness” means (a) the Bonds and (b) Indebtedness (other than the
Loans and Letters of Credit), or obligations in respect of one or more Hedging
Agreements, of any one or more of the Borrowers in an aggregate principal amount
exceeding $100,000,000.

 

“Material Subsidiary” means any domestic Subsidiary of a Borrower which, at any
time, owns property of the same type as the Collateral, the book value of which
property exceeds $500,000; provided that if the aggregate book value of all such
property of domestic Subsidiaries which are not then Subsidiary Borrowers is in
excess of $1,000,000, then the Lead Borrower shall promptly designate domestic
Subsidiaries which are not then Subsidiary Borrowers and which own any such
property as Material Subsidiaries (and cause such designated Material
Subsidiaries to comply with the requirements of Section 5.12(a)) to the extent
necessary so that the aggregate book value of all such property of domestic
Subsidiaries which are not then Subsidiary Borrowers is less than $1,000,000.

 

“Maturity Date” means, (a) as to the Initial Loans, the Initial Maturity Date,
(b) as to any Extended Loans, the applicable maturity date related to any
Extension Series of Extended Commitments, or (c) as to the Swingline Loans, the
Swingline Maturity Date.

 

“Maximum Rate” has the meaning provided therefor in Section 9.13.

 

“Minority Interests” means, with respect to any Person, an amount not to exceed
30% of the capital stock, memberships interests, partnership interests or other
equity interests in such Person.

 

“Minority Lenders” has the meaning provided therefor in Section 9.02(d).

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Net Income” means, for any period with respect to the Lead Borrower and its
Subsidiaries, on a consolidated basis, the net income (or loss) of such Persons
for such period taken as a single accounting period determined in conformity
with GAAP, provided that there shall be excluded (a) the income (or loss) of any
Person in which any other Person

 

22

--------------------------------------------------------------------------------


 

has an interest, except to the extent of the amount of dividends or other
distributions actually paid to the Lead Borrower or any Subsidiary by such
Person during such period, (b) the income (or loss) of any Person accrued prior
to the date it becomes a Subsidiary or is merged into or consolidated with the
Lead Borrower or any Subsidiary or that Person’s assets are acquired by the Lead
Borrower or any Subsidiary, and (c) the income of any direct or indirect
Subsidiary of the Lead Borrower or a Subsidiary to the extent that the
declaration or payment of dividends or similar distributions by that Subsidiary
of that income is not at the time permitted by operation of the terms of its
charter or any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to that Subsidiary.

 

“New Blocked Accounts” has the meaning provided therefor in Section 2.21(c).

 

“NonBorrower Credit Card Proceeds” means the proceeds of any credit card charges
from major credit card processors such as MasterCard, Visa, Discover, and the
like attributable to the business operations of any Person which is not a
Subsidiary Borrower.

 

“Noncompliance Notice” has the meaning provided therefor in Section 2.05(b).

 

“Notes” shall mean (a) the promissory notes of the Borrowers substantially in
the form of Exhibit B-1, each payable to the order of a Lender, evidencing the
Revolving Loans, and (b) the promissory note of the Borrowers substantially in
the form of Exhibit B-2, payable to the Swingline Lender, evidencing the
Swingline Loans.

 

“Obligations” means (a) the payment by the Borrowers of (i) the principal of,
and interest on the Loans, when and as due, whether at maturity, by
acceleration, upon one or more dates set for prepayment or otherwise (including
any interest that accrues after the commencement of any case or proceeding by or
against any Borrower in a bankruptcy, whether or not allowed in such case or
proceeding), (ii) each payment required to be made by the Borrowers under this
Agreement in respect of any Letter of Credit, when and as due, including
payments in respect of reimbursement of disbursements, interest thereon and
obligations to provide cash collateral and (iii) all other monetary obligations,
including fees, costs, expenses and indemnities, whether primary, secondary,
direct, contingent, fixed or otherwise, of the Borrowers to the Secured Parties
under this Agreement and the other Loan Documents, (b) the performance of all
covenants, agreements, obligations and liabilities of the Borrowers under or
pursuant to this Agreement and the other Loan Documents, (c) the payment and
performance of all the covenants, agreements, obligations and liabilities of
each Borrower under or pursuant to this Agreement, and the other Loan Documents,
and (d) all debts, liabilities and obligations now or hereafter arising from or
in connection with Specified Bank Products, as each may be amended from time to
time.

 

“Original Closing Date” means December 12, 2003 or the date which such
Subsidiary of the Lead Borrower became a Subsidiary Borrower under the Existing
Credit Agreement, as applicable.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction

 

23

--------------------------------------------------------------------------------


 

imposing such Taxes (other than a connection arising from such Recipient having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to, or enforced, any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).

 

“Other Store Proceeds” means any amounts collected by any Subsidiary Borrower
from any Person and deposited into a DDA of such Subsidiary Borrower
representing payments made by any Person on account of such Person’s liabilities
on account of the Lead Borrower’s private label credit card receivables.

 

“Other Taxes” means any and all current or future stamp, court, documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, or from the registration, receipt or perfection of a security interest
under, or otherwise with respect to, any Loan Document, except any such Taxes
that are Other Connection Taxes imposed with respect to an assignment (other
than an assignment under Section 2.28(b)).

 

“Overadvance” means, at any time of calculation, a circumstance in which the
Credit Extensions exceed the lesser of (a) the Total Commitment or (b) the
Borrowing Base.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Parent” means, with respect to any Lender, the Person as to which such Lender
is, directly or indirectly, a Subsidiary.

 

“Participant” has the meaning set forth in Section 9.05(e).

 

“Participant Register” has the meaning set forth in Section 9.05(e).

 

“Perfection Certificate” means a certificate in the form of Annex 1 to the
Security Agreement or any other form approved by the Agent.

 

“Perishable Inventory” means Inventory that is subject to decay, spoilage, or
destruction solely due to the passage of time.

 

“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.

 

“Permitted Encumbrances” means:

 

(a)           Liens imposed by law for taxes that are not yet due or are being
contested in compliance with Section 5.05;

 

(b)           carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
and other like Liens imposed by law, arising in the ordinary course of business
and securing obligations that are not overdue by more than 90 days or are being
contested in compliance with Section 5.05;

 

24

--------------------------------------------------------------------------------


 

(c)           pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance, old-age pension
and other social security laws or regulations;

 

(d)           deposits to secure the performance of bids, trade contracts,
leases, contracts (other than for the repayment of borrowed money), statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature, in each case in the ordinary course of business;

 

(e)           judgment liens in respect of judgments that do not constitute an
Event of Default under clause (k) of ARTICLE VII; and

 

(f)            easements, zoning restrictions, rights-of-way and similar
encumbrances (and with respect to leasehold interests, mortgages, obligations,
liens and other encumbrances incurred, created, assumed or permitted to exist
and arising by, through or under or asserted by a landlord or owner of leased
property, with or without the consent of the lessee) on real property imposed by
law or arising in the ordinary course of business that do not secure any
monetary obligations and do not materially detract from the value of the
affected property or interfere with the ordinary conduct of business of the
Subsidiary Borrowers;

 

provided that, except as provided in any one or more of clauses (a) through
(f) above, the term “Permitted Encumbrances” shall not include any Lien securing
Indebtedness.

 

“Permitted Investments” means each of the following:

 

(a)           direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States of
America (or by any agency thereof to the extent such obligations are backed by
the full faith and credit of the United States of America), in each case
maturing within one year from the date of acquisition thereof;

 

(b)           investments in commercial paper maturing within 270 days from the
date of acquisition thereof and having, at such date of acquisition, a credit
rating of at least A-1 or P-1 from S&P or from Moody’s;

 

(c)           investments in certificates of deposit, banker’s acceptances and
time deposits maturing within 180 days from the date of acquisition thereof
issued or guaranteed by or placed with, and demand deposit and money market
deposit accounts issued or offered by, any domestic office of any commercial
bank organized under the laws of the United States of America or any State
thereof that has a combined capital and surplus and undivided profits of not
less than $500,000,000; and

 

(d)           fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (a) above (without regard to the
limitation on maturity contained in such clause) and entered into with a
financial

 

25

--------------------------------------------------------------------------------


 

institution satisfying the criteria described in clause (c) above or with any
primary dealer;

 

provided that, notwithstanding the foregoing, after the occurrence and during
the continuance of a Cash Control Event, no such investments shall be permitted
by a Subsidiary Borrower unless (i) either (A) no Loans are then outstanding, or
(B) the investment is a temporary investment pending expiration of an Interest
Period for a LIBOR Loan, the proceeds of which investment will be applied to the
Obligations after the expiration of such Interest Period,  and (ii) such
investments are pledged by the Subsidiary Borrower to the Agent as additional
collateral for the Obligations pursuant to such agreements as may be reasonably
required by the Agent.

 

“Permitted Joint Venture” means, with respect to any Subsidiary Borrower, a
joint venture or partnership in which each of the following conditions are
satisfied:

 

(a)           The Lead Borrower shall have furnished the Agent with five
(5) days prior notice of such intended joint venture or partnership and shall
have furnished the Agent with a current draft of the joint venture or
partnership agreement and other applicable organizational documents, and a
summary of the structure and terms of the transaction, and such other
information as the Agent may reasonably require;

 

(b)           No Default or Event of Default shall exist at the time of, or
arise from, the Subsidiary Borrower’s entering into such joint venture or
partnership; and

 

(c)           The joint venture or partnership shall be for the purpose of
acquiring, constructing, managing and/or operating an enclosed mall, an open-air
shopping center or a stand alone store, in each case in which a store operated
by a Borrower or a Subsidiary of a Borrower is to be located.

 

“Permitted Overadvance” means an Overadvance determined by the Agent, in its
reasonable discretion, (a) which is made to maintain, protect or preserve the
Collateral and/or the Lenders’ rights under the Loan Documents, or (b) which is
otherwise in the Lenders’ interests; provided that Permitted Overadvances shall
not (i) exceed ten percent (10%) of the lesser of the then Borrowing Base or the
then Total Commitment, in the aggregate outstanding at any time or (ii) remain
outstanding for more than thirty (30) consecutive Business Days, unless in case
of clause (ii), the Required Supermajority Lenders otherwise agree; and provided
further that the foregoing shall not (A) modify or abrogate any of the
provisions of Section 2.06(f) regarding the Lenders’ obligations with respect to
L/C Disbursements, or (B) result in any claim or liability against the Agent
(regardless of the amount of any Overadvance) for “inadvertent Overadvances”
(i.e. where an Overadvance results from changed circumstances beyond the control
of the Agent (such as a reduction in the collateral value)), and further
provided that in no event shall the Agent make an Overadvance, if after giving
effect thereto, the principal amount of the Credit Extensions would exceed the
Total Commitment.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

26

--------------------------------------------------------------------------------


 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which any Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA or
which is currently or as of the date on which the representations herein are
deemed made is, or was at any time during the six (6) calendar years preceding
the date hereof, sponsored, maintained or contributed to by any Borrower or any
ERISA Affiliate.

 

“Pledge Agreement” means the Second Amended and Restated Pledge and Security
Agreement dated as of the date hereof between the Lead Borrower and the Agent
for the benefit of the Secured Parties, as amended and in effect from time to
time.

 

“Prepayment” has the meaning set forth in Section 6.06(b)(iii).

 

“Real Estate” means all land, together with the buildings, structures, parking
areas, and other improvements thereon, now or hereafter owned or leased by any
Subsidiary Borrower, including all easements, rights-of-way, and similar rights
relating thereto and all leases, tenancies, and occupancies thereof.

 

“Recipient” means, as applicable, (a) the Agent, (b) any Lender and (c) any
Issuing Bank.

 

“Register” has the meaning set forth in Section 9.05(c).

 

“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Release” has the meaning set forth in Section 101(22) of CERCLA.

 

“Replacement Deposit Accounts” has the meaning provided therefor in
Section 2.21(c).

 

“Replacement Institutions” has the meaning provided therefor in Section 2.21(c).

 

“Repurchase” has the meaning set forth in Section 6.06(a)(iv).

 

“Required Lenders” shall mean, (a) Lenders (other than Defaulting Lenders)
having Commitments at least equal to 51% of the Total Commitments, or (b) if the
Commitments have been terminated, Lenders (other than Defaulting Lenders) whose
percentage of the

 

27

--------------------------------------------------------------------------------


 

outstanding Credit Extensions (after settlement and repayment of all Swingline
Loans by the Lenders) aggregate not less than 51% of all such Credit Extensions.

 

“Required Supermajority Lenders” shall mean, (a) Lenders (other than Defaulting
Lenders) having Commitments outstanding representing at least 66 2/3% of the
Total Commitments outstanding or (b) if the Commitments have been terminated,
Lenders (other than Defaulting Lenders) whose percentage of the outstanding
Credit Extensions (after settlement and repayment of all Swingline Loans by the
Lenders) aggregate not less than 66 2/3% of all such Credit Extensions.

 

“Reserves” means the Inventory Reserves and Availability Reserves.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any shares of any class of capital
stock of any Borrower, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such shares of capital stock of any Borrower or any option, warrant or other
right to acquire any such shares of capital stock of any Borrower.

 

“Revolving Loans” means all Loans at any time made by a Lender pursuant to
Section 2.01.

 

“S&P” means Standard & Poor’s Rating Services, a division of the McGraw-Hill
Companies, Inc.

 

“Scheduled Payments” means, as of any date of determination, scheduled principal
payments on account of Indebtedness of the Lead Borrower and its Subsidiaries
which were required to have been made during the preceding twelve fiscal month
period, as determined in accordance with GAAP.

 

“Section 2.30 Additional Amendment” shall have the meaning provided in
Section 2.30.

 

“Secured Parties” has the meaning assigned to such term in the Security
Agreement.

 

“Security Agreement” means the Second Amended and Restated Security Agreement
dated as of the date hereof among the Subsidiary Borrowers and the Agent for the
benefit of the Secured Parties, as amended and in effect from time to time.

 

“Security Documents” means the Security Agreement, the Pledge Agreement, and
each other security agreement or other instrument or document executed and
delivered pursuant to Section 5.12 to secure any of the Obligations.

 

“Settlement Date” has the meaning provided in Section 2.07(b).

 

“Shrink” means Inventory which has been lost, misplaced, stolen, or is otherwise
unaccounted for.

 

28

--------------------------------------------------------------------------------


 

“Solvent” means, with respect to any Person on a particular date, that on such
date (a) at fair valuations, all of the properties and assets of such Person are
greater than the sum of the debts, including contingent liabilities, of such
Person, (b) the present fair saleable value of the properties and assets of such
Person is not less than the amount that would be required to pay the probable
liability of such Person on its debts as they become absolute and matured,
(c) such Person is able to realize upon its properties and assets and pay its
debts and other liabilities, contingent obligations and other commitments as
they mature in the normal course of business, (d) such Person does not intend
to, and does not believe that it will, incur debts beyond such Person’s ability
to pay as such debts mature, and (e) such Person is not engaged in a business or
a transaction, and is not about to engage in a business or transaction, for
which such Person’s properties and assets would constitute unreasonably small
capital after giving due consideration to the prevailing practices in the
industry in which such Person is engaged.

 

“Specified Bank Product Amount” or “Specified Bank Product Amounts” have the
meanings set forth in the definition of “Specified Bank Products”; provided that
at no such time shall the Specified Bank Product Amounts exceed $25,000,000.

 

“Specified Bank Products” shall mean any Bank Product for which the applicable
Lender (or its Affiliate) and the Lead Borrower have provided the Agent written
notice of: (a) the existence and nature of the accommodation that is to be a
“Specified Bank Product”, (b) with respect to each Specified Bank Product, the
Lender’s (or its Affiliate’s) and the Lead Borrower’s agreement as to the
maximum dollar amount of the applicable Borrower’s obligations arising under
such Specified Bank Product (each such amount, the “Specified Bank Product
Amount” and collectively, all such amounts, the “Specified Bank Product
Amounts”) that shall be included in the Bank Product Reserves, and (c) the
methodology agreed upon by the applicable Lender (or its Affiliate) and the Lead
Borrower to determine the Specified Bank Product Amount. The Agent shall provide
the Lenders with notice of the establishment of each Specified Bank Product and
the related Specified Bank Product Amount.  After any of the foregoing have been
established as a Bank Product hereunder and as long as no Event of Default
exists, the Specified Bank Product Amount may thereafter be changed by written
notice to the Agent pursuant to an agreement between the applicable Lender (or
its Affiliate) and the Lead Borrower; provided that no change in a Specified
Bank Product Amount may cause Excess Availability to be less than zero.

 

“Specified Event of Default” means the occurrence of any Event of Default
described in (a) Section 7.01(a), Section 7.01(b), or Section 7.01(d) (but as it
relates to Section 2.21, Section 6.08 and Section 6.09, only), which are not
cured within three days, or (b) Section 7.01(c), Section 7.01(h),
Section 7.01(i), or Section 7.01(j).

 

“Specified Existing Commitment” shall mean any Existing Commitments belonging to
a Specified Existing Commitment Class.

 

“Specified Existing Commitment Class” shall have the meaning provided in
Section 2.30.

 

29

--------------------------------------------------------------------------------


 

“Standby Letter of Credit” means any Letter of Credit other than a Commercial
Letter of Credit.

 

“Standby Letter of Credit Outstandings” means, at any time, the sum of (a) the
aggregate undrawn amount of all outstanding Standby Letters of Credit at such
time plus (b) the aggregate amount of all LC Disbursements relating to Standby
Letters of Credit that have not yet been reimbursed by or on behalf of the
Borrowers at such time.  The Standby Letter of Credit Outstandings of any Lender
at any time shall be its Commitment Percentage of the total Standby Letter of
Credit Outstandings at such time.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Agent is subject with respect to the
Adjusted LIBOR Rate, for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board).  Such reserve
percentages shall include those imposed pursuant to such Regulation D.  LIBOR
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under such
Regulation D or any comparable regulation.  The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.

 

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held.  In no event shall a Permitted Joint Venture be
deemed a Subsidiary for purposes of ARTICLE VI.

 

“Subsidiary Borrowers” means all Borrowers other than the Lead Borrower.

 

“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
Swingline Loans pursuant to Section 2.05 in an aggregate principal amount at any
one time outstanding not to exceed $100,000,000.  The Swingline Commitment is
part of, and not in addition to, the Total Commitment.

 

“Swingline Exposure” means, at any time, the sum of the aggregate undrawn amount
of all outstanding Swingline Loans.  The Swingline Exposure of any Lender at any
time shall be its Commitment Percentage of the aggregate Swingline Exposure.

 

“Swingline Lender” means JPMorgan, in its capacity as lender of Swingline Loans
hereunder.

 

30

--------------------------------------------------------------------------------


 

“Swingline Loan” shall mean a Loan made by the Swingline Lender to the Borrowers
pursuant to Section 2.05.

 

“Swingline Maturity Date” shall mean, with respect to any Swingline Loan, the
Initial Maturity Date, or such later date as the Swingline Lender may hereafter
consent to pursuant to an Extension Amendment or another amendment hereto.

 

“Syndication Agent” means Wells Fargo Bank, National Association.

 

“Synthetic Lease” means any lease or other agreement for the use or possession
of property creating obligations which do not appear as Indebtedness on the
balance sheet of the lessee thereunder but which, upon the insolvency or
bankruptcy of such Person, would be characterized as Indebtedness of such lessee
without regard to the accounting treatment.

 

“Taxes” means any present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

 

“Term Loan Letter of Credit” means the irrevocable standby letter of credit
number TPTS-645436 issued by JPMorgan on July 11, 2008 and amended on August 22,
2011, in the amount of $21,479,533.00.

 

“Termination Date” shall mean the earliest to occur of (a) with respect to any
Class of Commitments or Loans, the Maturity Date applicable to such Class,
(b) the date on which the maturity of the Loans are accelerated and the
Commitments are terminated in accordance with Section 7.01, or (c) the date of
the occurrence of any Event of Default pursuant to Section 7.01(h) or
Section 7.01(i).

 

“Total Commitment” shall mean the sum of the Commitments of all the Lenders at
such time.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBOR Rate or the Alternate Base Rate.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

 

“Unused Commitment” shall mean, on any day, (a) the Total Commitment then in
effect, minus (b) the Credit Extensions on such day.

 

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

 

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.

 

31

--------------------------------------------------------------------------------


 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Withholding Agent” means the Lead Borrower and the Agent.

 

Section 1.02  Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

 

Section 1.03  Accounting Terms; GAAP.  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time, provided that, if the Lead
Borrower notifies the Agent that the Borrowers request an amendment to any
provision hereof to reflect the effect of any change occurring after the date
hereof in GAAP or in the application thereof on the operation of such provision
(or if the Agent notifies the Borrowers that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then (a) such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision shall have been
amended in accordance herewith and (b) with respect to any changes in accounting
principles that result in a change in the method of calculation of the Fixed
Charge Coverage Ratio, the Borrowers and the Agent shall enter into negotiations
in order to amend such provisions so as to reflect equitably such changes in
accounting principles with the desired result that the criteria for evaluating
the Borrowers’ financial condition shall be the same after such changes in
accounting principles as if such changes in accounting principles had not been
made (it being understood that until such amendment shall become effective
clause (a) of this Section 1.03 shall remain applicable).

 

Section 1.04  Classification of Loans, Commitments and Borrowings.  For purposes
of this Agreement, Loans and Commitments may be classified and referred to by

 

32

--------------------------------------------------------------------------------


 

Class (e.g., an “Extended Loan” or “Extended Commitments”) or by Type (e.g., a
“LIBOR Loan”) or by Class and Type (e.g., a “LIBOR Extended Loan”).

 

ARTICLE II

 

AMOUNT AND TERMS OF CREDIT

 

Section 2.01  Commitment of the Lenders.

 

(a)   Each Lender severally and not jointly with any other Lender, agrees, upon
the terms and subject to the conditions set forth herein, to extend credit (each
an “Initial Loan” and, collectively, the “Initial Loans”) to the Borrowers on a
revolving basis, in the form of Revolving Loans and Letters of Credit and in an
amount not to exceed the lesser of such Lender’s Commitment or such Lender’s
Commitment Percentage of the Borrowing Base, subject to the following
limitations:

 

(i)            The aggregate outstanding amount of the Credit Extensions shall
not at any time exceed the lower of (A) the Total Commitment then in effect (as
the same may be adjusted from time to time pursuant to Section 2.15), or (B) the
then amount of the Borrowing Base.

 

(ii)           No Lender shall be obligated to issue any Letter of Credit, and
Letters of Credit shall be available from any Issuing Bank, subject to the
ratable participation of all Lenders, as set forth in Section 2.06.  The
Borrowers will not at any time permit the aggregate Letter of Credit
Outstandings to exceed $400,000,000.

 

(iii)          Subject to all of the other provisions of this Agreement, each
Class of Revolving Loans that are repaid may be reborrowed prior to the
Termination Date applicable to such Class.  No new Credit Extension under any
Class of Commitments, however, shall be made to the Borrowers after the
Termination Date applicable to such Class.

 

(b)   Subject to the provisions of Section 2.01(c) and Section 9.15, each
Borrowing of Initial Loans under this Agreement shall be made by the Lenders pro
rata in accordance with their then applicable Commitment Percentages with
respect to the applicable Class.  Each Borrowing of Extended Loans under this
Agreement shall be made by the Lenders of the relevant Extension Series thereof
pro rata on the basis of their then applicable Extended Commitments for the
applicable Extension Series.  The failure of any Lender to make any Loan shall
neither relieve any other Lender of its obligation to fund its Loan in
accordance with the provisions of this Agreement nor increase the obligation of
any such other Lender.

 

(c)   Notwithstanding anything to the contrary herein contained, Credit
Extensions shall be made by the Lenders pro rata in accordance with their
respective Commitment Percentages.

 

33

--------------------------------------------------------------------------------


 

Section 2.02  Reserves; Changes to Reserves.

 

(a)   The initial Availability Reserves as of the date of this Agreement are the
following:

 

(i)            Customer Deposits: An amount equal to one hundred percent (100%)
of the Subsidiary Borrowers’ Customer Deposits outstanding from time to time.

 

(ii)           Gift Certificates: An amount equal to fifty percent (50%) of the
Subsidiary Borrowers’ gift certificates and gift cards outstanding from time to
time.

 

(iii)          Rent: An amount equal to two (2) months rent for each location of
each Subsidiary Borrower in Pennsylvania, Washington, Virginia or any other
state in which a landlord has a Lien having priority over the Lien of the Agent;
provided that no such Reserve shall be imposed for any location for which a
landlord’s waiver reasonably satisfactory to the Agent has been obtained.

 

(b)   The Agent may hereafter establish additional Reserves or change any of the
foregoing Reserves in its Permitted Discretion.

 

Section 2.03  Making of Loans.

 

(a)   Except as set forth in Section 2.16 and Section 2.24, Loans (other than
Swingline Loans) by the Lenders shall be either Base Rate Loans or LIBOR Loans
as the Lead Borrower on behalf of the Borrowers may request subject to and in
accordance with this Section 2.03, provided that all Swingline Loans shall be
only Base Rate Loans.  All Loans made pursuant to the same Borrowing shall,
unless otherwise specifically provided herein, be Loans of the same Type.  Each
Lender may fulfill its Commitment with respect to any Loan by causing any
lending office of such Lender to make such Loan; but any such use of a lending
office shall not affect the obligation of the Borrowers to repay such Loan in
accordance with the terms of the applicable Note.  Each Lender shall, subject to
its overall policy considerations, use reasonable efforts (but shall not be
obligated) to select a lending office which will not result in the payment of
increased costs by the Borrowers pursuant to Section 2.23.  Subject to the other
provisions of this Section 2.03 and the provisions of Section 2.24, Borrowings
of Loans of more than one Type may be incurred at the same time, but no more
than fifteen (15) Borrowings of LIBOR Loans may be outstanding at any time.

 

(b)   The Lead Borrower shall give the Agent three (3) Business Days’ prior
telephonic notice (thereafter confirmed in writing) of each Borrowing of LIBOR
Loans and one (1) Business Day’s prior notice of each Borrowing of Base Rate
Loans.  Any such notice, to be effective, must be received by the Agent not
later than 11:00 a.m., New York City time, on the third Business Day in the case
of LIBOR Loans prior to, and on the first Business Day in the case of Base Rate
Loans prior to, the date on which such Borrowing is to be made.  Such notice
shall be irrevocable and shall specify the amount of the proposed Borrowing
(which shall be in an integral multiple of $1,000,000, but not less than
$10,000,000 in the case of LIBOR Loans and shall be in an integral multiple of
$250,000,

 

34

--------------------------------------------------------------------------------


 

but not less than $1,000,000 in the case of Base Rate Loans) and the date
thereof (which shall be a Business Day) and shall contain disbursement
instructions.  Such notice shall specify whether the Borrowing then being
requested is to be a Borrowing of Base Rate Loans or LIBOR Loans and, if LIBOR
Loans, the Interest Period with respect thereto.  If no election of Interest
Period is specified in any such notice for a Borrowing of LIBOR Loans, such
notice shall be deemed a request for an Interest Period of one month.  If no
election is made as to the Type of Loan, such notice shall be deemed a request
for a Borrowing of Base Rate Loans.  The Agent shall promptly notify each Lender
of its proportionate share of such Borrowing, the date of such Borrowing, the
Type of Borrowing being requested and the Interest Period or Interest Periods
applicable thereto, as appropriate.  On the borrowing date specified in such
notice, each Lender shall make its share of the Borrowing available at the
office of the Agent at 10 South Dearborn Street, 22nd Floor, Chicago, Illinois,
no later than 12:00 noon, New York City time, in immediately available funds. 
Unless the Agent shall have received notice from a Lender prior to the proposed
date of any Borrowing that such Lender will not make available to the Agent such
Lender’s share of such Borrowing, the Agent may assume that such Lender has made
such share available on such date in accordance with this Section and may, in
reliance upon such assumption, make available to the Borrowers a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Agent, then the applicable Lender and the
Borrowers severally agree to pay to the Agent forthwith on demand such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to the Borrowers to but excluding the date of
payment to the Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Agent in accordance
with banking industry rules on interbank compensation or (ii) in the case of the
Borrowers, the interest rate applicable to Base Rate Loans.  If such Lender pays
such amount to the Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.  Upon receipt of the funds made available by the
Lenders to fund any Borrowing hereunder, the Agent shall disburse such funds in
the manner specified in the notice of borrowing delivered by the Lead Borrower
and shall use reasonable efforts to make the funds so received from the Lenders
available to the Borrowers no later than 3:00 p.m., New York City time.

 

(c)   If the Borrowers fail to make any payment when due hereunder or under any
other Loan Document, the Agent, without the request of the Lead Borrower, shall
make a Base Rate Loan in order to pay interest, fees, or other such payments to
which the Agent, any Lender or any of their Affiliates is entitled from any
Borrower and shall charge the same to the Loan Account.  The Agent shall advise
the Lead Borrower of any such Base Rate Loan promptly after the making thereof. 
The making of such Loan shall not constitute a waiver of the Borrowers’
obligations under Section 2.18(a) hereof or of the provisions of Section 2.04.

 

Section 2.04  Overadvances.  The Agent and the Lenders have no obligation to
make any Loan or to provide any Letter of Credit if an Overadvance would
result.  The Agent may, in its discretion, make Permitted Overadvances without
the consent of the Lenders and each Lender shall be bound thereby.  Any
Permitted Overadvances may constitute Swingline Loans.  The making of any
Permitted Overadvance is for the benefit of the Borrowers; such Permitted
Overadvances constitute Loans and Obligations.  The making

 

35

--------------------------------------------------------------------------------


 

of any such Permitted Overadvances on any one occasion shall not obligate the
Agent or any Lender to make or permit any Permitted Overadvances on any other
occasion or to permit such Permitted Overadvances to remain outstanding.

 

Section 2.05  Swingline Loans.

 

(a)   The Swingline Lender is authorized by the Lenders and shall, subject to
the provisions of this Section, make Swingline Loans consisting only of Base
Rate Loans, upon a notice of Borrowing received by the Agent and the Swingline
Lender (which notice, at the Swingline Lender’s discretion, may be submitted
prior to 1:00 p.m., New York City time, on the Business Day on which such
Swingline Loan is requested); provided that after giving effect thereto (i) the
outstanding principal amount of the Swingline Loans shall not exceed the
Swingline Commitment and (ii) the aggregate outstanding amount of the Credit
Extensions shall not exceed the lower of (A) the Total Commitment then in effect
(as the same may be adjusted from time to time pursuant to Section 2.15), or
(B) the then amount of the Borrowing Base (other than in connection with
Permitted Overadvances).  Swingline Loans shall be subject to periodic
settlement, but in no event less than a weekly basis, with the Lenders under
Section 2.07(b) below.

 

(b)   Swingline Loans may be made only in the following circumstances: (i)for
administrative convenience, the Swingline Lender shall, at the Lead Borrower’s
request, make Swingline Loans in reliance upon the Borrowers’ actual or deemed
representations under Section 4.02, that the applicable conditions for borrowing
are satisfied or (ii) for Permitted Overadvances.  If the conditions for
borrowing under Section 4.02 cannot be fulfilled, the Lead Borrower shall give
immediate notice thereof to the Agent and the Swingline Lender (a “Noncompliance
Notice”), and the Agent shall promptly provide each Lender with a copy of the
Noncompliance Notice.  If the conditions for borrowing under Section 4.02 cannot
be fulfilled, the Required Lenders may direct the Swingline Lender to, and the
Swingline Lender thereupon shall, cease making Swingline Loans (other than
Permitted Overadvances) until such conditions can be satisfied or are waived in
accordance with Section 9.02.  Unless the Required Lenders so direct the
Swingline Lender, the Swingline Lender may, but is not obligated to, continue to
make Swingline Loans beginning one Business Day after the Non-Compliance Notice
is furnished to the Lenders.

 

Section 2.06  Letters of Credit.

 

(a)   Upon the terms and subject to the conditions set forth herein, the Lead
Borrower may request the Issuing Banks, at any time and from time to time after
the date hereof and prior to the Termination Date, to issue, and subject to the
terms and conditions contained herein, an Issuing Bank shall issue, for the
account of the relevant Borrower or one of its Subsidiaries one or more Letters
of Credit; provided that no Letter of Credit shall be issued if after giving
effect to such issuance (i) the aggregate Letter of Credit Outstandings shall
exceed $400,000,000, or (ii) the aggregate Credit Extensions would exceed the
limitation set forth in Section 2.01(a)(i); and provided, further, that no
Letter of Credit shall be issued if the applicable Issuing Bank shall have
received notice from the Agent or the Required Lenders that the conditions to
such issuance have not been met.  In addition, no Letter of Credit shall be
issued if after giving effect to such issuance: (x)

 

36

--------------------------------------------------------------------------------


 

Standby Letter of Credit Outstandings shall exceed $200,000,000 or
(y) Commercial Letter of Credit Outstandings shall exceed $200,000,000.  The
Lead Borrower may adjust the amount of the Standby Letter of Credit Outstandings
limit and the Commercial Letter of Credit Outstandings limit, by providing three
(3) Business Days prior written notice to the Agent, so long as the total of
such limits does not exceed the aggregate sublimit for Letter of Credit
Outstandings set forth in this Section 2.06(a).  The Agent shall promptly
confirm to the Borrowers, the Issuing Banks and the Lenders the amount and the
effective date of the revised sublimits.

 

(b)   Each Standby Letter of Credit shall expire at or prior to the close of
business on the earlier of (i) the date one year after the date of the issuance
of such Letter of Credit (or, in the case of any renewal or extension thereof,
one year after such renewal or extension) and (ii) the date that is five
(5) Business Days prior to the Maturity Date, provided that each Standby Letter
of Credit may, upon the request of the Lead Borrower, include a provision
whereby such Letter of Credit shall be renewed automatically for additional
consecutive periods of 12 months or less (but not beyond the date that is five
Business Days prior to the Maturity Date) unless the applicable Issuing Bank
notifies the beneficiary thereof at least 30 days prior to the then-applicable
expiration date that such Letter of Credit will not be renewed.

 

(c)   Each Commercial Letter of Credit shall expire at or prior to the close of
business on the earlier of (i) the date 180 days after the date of the issuance
of such Commercial Letter of Credit and (ii) the date that is five (5) Business
Days prior to the Maturity Date.

 

(d)   Drafts drawn under any Letter of Credit shall be reimbursed by the
Borrowers in dollars by paying to the Agent an amount equal to such drawing not
later than 3:00 p.m., New York City time, on (i) the Business Day that the
Borrower receives notice of the payment of such draft, if such notice is
received on such day prior to 10:00 A.M., New York City time, or (ii) if clause
(i) above does not apply, the Business Day immediately following the day that
the Borrower receives such notice, provided that the Lead Borrower may, subject
to the conditions to borrowing set forth herein, request in accordance with
Section 2.03 that such payment be financed with a Revolving Loan consisting of a
Base Rate Loan or Swingline Loan in an equivalent amount and, to the extent so
financed, the Borrowers’ obligation to make such payment shall be discharged and
replaced by the resulting Base Rate Loan or Swingline Loan.  The applicable
Issuing Bank shall, promptly following its receipt thereof, examine all
documents purporting to represent a demand for payment under a Letter of
Credit.  The applicable Issuing Bank shall promptly notify the Agent and the
Lead Borrower by telephone (confirmed by telecopy) of such demand for payment
and whether such Issuing Bank has made or will make payment thereunder, provided
that any failure to give or delay in giving such notice shall not relieve the
Borrowers of their obligation to reimburse the Issuing Banks and the Lenders
with respect to any such payment.

 

(e)   If an Issuing Bank shall make any L/C Disbursement, then, unless the
Borrowers shall reimburse such Issuing Bank in full on the date such payment is
made, the unpaid amount thereof shall bear interest, for each day from and
including the date such

 

37

--------------------------------------------------------------------------------


 

payment is made to but excluding the date that the Borrowers reimburse such
Issuing Bank therefor, at the rate per annum then applicable to Base Rate Loans,
provided that, if the Borrowers fail to reimburse such Issuing Bank when due
pursuant to paragraph (d) of this Section, then Section 2.10 shall apply. 
Interest accrued pursuant to this paragraph shall be for the account of the
applicable Issuing Bank, except that interest accrued on and after the date of
payment by any Lender pursuant to paragraph (g) of this Section to reimburse
such Issuing Bank shall be for the account of such Lender to the extent of such
payment.

 

(f)    Immediately upon the issuance of any Letter of Credit by an Issuing Bank
or the amendment of a Letter of Credit increasing the amount thereof (and on the
Effective Date, with respect to the Existing Letters of Credit), and without any
further action on the part of such Issuing Bank, such Issuing Bank shall be
deemed to have sold to each Lender, and each such Lender shall be deemed
unconditionally and irrevocably to have purchased from such Issuing Bank,
without recourse or warranty, an undivided interest and participation, to the
extent of such Lender’s Commitment Percentage, in such Letter of Credit, each
drawing thereunder and the obligations of the Borrowers under this Agreement and
the other Loan Documents with respect thereto.  Upon any change in the
Commitments pursuant to Section 9.05 or Section 2.15 or as a consequence of the
creation of a new Class of Commitments pursuant to Section 2.30 and any
reduction, termination or expiration of a Class of Commitments prior to the
reduction, termination or expiration of any other Class of Commitments, it is
hereby agreed that with respect to all Letter of Credit Outstandings, there
shall be an automatic adjustment to the participations hereby created to reflect
the new Commitment Percentages of the assigning and assignee Lenders or the
Commitment Percentages of the Lenders after giving effect to any such reduction,
termination or expiration, as applicable.  Any action taken or omitted by an
Issuing Bank under or in connection with a Letter of Credit, if taken or omitted
in the absence of gross negligence or willful misconduct, shall not create for
such Issuing Bank any resulting liability to any Lender.

 

(g)   In the event that an Issuing Bank makes any L/C Disbursement and the
Borrowers shall not have reimbursed such amount in full to such Issuing Bank
pursuant to Section 2.06(d), such Issuing Bank shall promptly notify the Agent,
which shall promptly notify each Lender of such failure, and each Lender shall
promptly and unconditionally pay to the Agent for the account of such Issuing
Bank the amount of such Lender’s Commitment Percentage as of the date of such
L/C Disbursement of such unreimbursed payment in dollars and in same day funds. 
If an Issuing Bank so notifies the Agent, and the Agent so notifies the Lenders
prior to 11:00 a.m., New York City time, on any Business Day, each such Lender
shall make available to the applicable Issuing Bank such Lender’s Commitment
Percentage of the amount of such payment on such Business Day in same day
funds.  If and to the extent such Lender shall not have so made its Commitment
Percentage of the amount of such payment available to such Issuing Bank, such
Lender agrees to pay to such Issuing Bank, forthwith on demand such amount,
together with interest thereon, for each day from such date until the date such
amount is paid to the Agent for the account of such Issuing Bank at the Federal
Funds Effective Rate.  Each Lender agrees to fund its Commitment Percentage of
such unreimbursed payment notwithstanding a failure to satisfy any applicable
lending conditions or the provisions of Section 2.01 or Section 2.06, or the
occurrence of the Termination Date.  The failure of any Lender to make available
to an

 

38

--------------------------------------------------------------------------------


 

Issuing Bank its Commitment Percentage of any payment under any Letter of Credit
shall neither relieve any Lender of its obligation hereunder to make available
to the Issuing Banks its Commitment Percentage of any payment under any Letter
of Credit on the date required, as specified above, nor increase the obligation
of such other Lender.  Whenever any Lender has made payments to an Issuing Bank
in respect of any reimbursement obligation for any Letter of Credit, such Lender
shall be entitled to share ratably, based on its Commitment Percentage, in all
payments and collections thereafter received on account of such reimbursement
obligation.

 

(h)   Whenever a Borrower desires that an Issuing Bank issue a Letter of Credit
(or the amendment, renewal or extension of an outstanding Letter of Credit),
(i) such Borrower shall give to such Issuing Bank and the Agent at least two (2)
Business Days’ prior written (including telegraphic, telex, facsimile, cable
communication or other electronic transmission) notice (or such shorter period
as may be agreed upon in writing by such Issuing Bank and such Borrower)
specifying the date on which the proposed Letter of Credit is to be issued,
amended, renewed or extended (which shall be a Business Day), the stated amount
of the Letter of Credit so requested, the expiration date of such Letter of
Credit, the name and address of the beneficiary thereof, and the provisions
thereof and (ii) on the date of each issuance, amendment, renewal or extension
of a Letter of Credit, the applicable Issuing Bank shall deliver to the Agent a
full and complete copy of such issued, amended, renewed or extended Letter of
Credit.  If requested by an Issuing Bank, the Borrowers shall also submit a
letter of credit application on such Issuing Bank’s standard form in connection
with any request for the issuance, amendment, renewal or extension of a Letter
of Credit.  Each request by a Borrower for the issuance, amendment, renewal or
extension of a Letter of Credit shall be deemed to be a representation by such
Borrower that the Letter of Credit issuance, amendment, renewal or extension so
requested complies with the conditions set forth in Section 2.06(a).  No Issuing
Bank shall issue any Letter of Credit during any period commencing on the first
Business Day after it receives written notice from the Agent that one or more of
the conditions precedent to the issuance of such Letter of Credit contained in
Section 2.06(a) will not on such date be satisfied or waived, and ending when
the Agent provides written notice to the effect that such conditions are
satisfied or waived. The Agent shall promptly notify the Issuing Banks upon
becoming aware that such conditions are thereafter satisfied or waived. The
Issuing Banks shall not otherwise be required to determine that, or take notice
whether, the conditions precedent set forth in this Agreement have been
satisfied or waived in connection with the issuance of any Letter of Credit.

 

(i)    The obligations of the Borrowers to reimburse each Issuing Bank for any
L/C Disbursement shall be unconditional and irrevocable and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including, without limitation: (i) any lack of validity or enforceability of any
Letter of Credit; (ii) the existence of any claim, setoff, defense or other
right which the Borrowers may have at any time against a beneficiary of any
Letter of Credit or against any of the Lenders, whether in connection with this
Agreement, the transactions contemplated herein or any unrelated transaction;
(iii) any draft, demand, certificate or other document presented under any
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
(iv) payment by an Issuing Bank

 

39

--------------------------------------------------------------------------------


 

of any Letter of Credit against presentation of a demand, draft or certificate
or other document which does not comply with the terms of such Letter of Credit;
(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, that might, but for the provisions of this Section,
constitute a legal or equitable discharge of, or provide a right of setoff
against, the Borrowers’ obligations hereunder; or (vi) the fact that any Event
of Default shall have occurred and be continuing.  None of the Agent, the
Lenders, the Issuing Banks or any of their Affiliates shall have any liability
or responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of an Issuing Bank, provided that the foregoing shall
not be construed to excuse an Issuing Bank from liability to the Borrowers to
the extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrowers to the extent permitted by
applicable law) suffered by the Borrowers that are caused by an Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof.  The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of an Issuing Bank (as finally determined by a court of
competent jurisdiction), each Issuing Bank shall be deemed to have exercised
care in each such determination.  In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented that appear on their face to be in compliance with the terms
of a Letter of Credit, an Issuing Bank may, in its sole discretion, either
accept and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

 

(j)    If any Event of Default shall occur and be continuing, on the Business
Day that the Borrowers receive notice from the Agent or the Required Lenders
demanding the deposit of cash collateral pursuant to this paragraph, the
Subsidiary Borrowers shall deposit in the Cash Collateral Account an amount in
cash equal to 103% of the Letter of Credit Outstandings as of such date plus any
accrued and unpaid interest thereon.  Each such deposit shall be held by the
Agent as collateral for the payment and performance of the Obligations of the
Borrowers under this Agreement.  The Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such Cash Collateral
Account.  Other than any interest earned on the investment of such deposits,
which investments shall be made at the option and sole discretion of the Agent
at the request of the Lead Borrower and at the Borrowers’ risk and expense, such
deposits shall not bear interest.  Interest or profits, if any, on such
investments shall accumulate in such account.  Moneys in such Cash Collateral
Account shall be applied by the Agent to reimburse the Issuing Banks for
payments on account of drawings under Letters of Credit for which such Issuing
Bank has not been reimbursed and, to the extent not so applied, shall be held
for the satisfaction of the reimbursement obligations of the Borrowers for the
Letter of Credit

 

40

--------------------------------------------------------------------------------


 

Outstandings at such time or, if the Loans have matured or the maturity of the
Loans has been accelerated, be applied to satisfy other Obligations of the
Borrowers under this Agreement.

 

(k)   No Issuing Bank shall have any obligation to cancel or terminate a Letter
of Credit, and such Letter of Credit shall be deemed outstanding for all
purposes of this Agreement, unless and until (i) the original of the subject
Letter of Credit is returned to such Issuing Bank undrawn; or (ii) such Issuing
Bank receives written confirmation from the beneficiary of such Letter of Credit
consenting to such cancellation or termination.

 

(l)    Notwithstanding anything to the contrary contained herein, (i) all
Existing Letters of Credit shall be deemed to have been issued pursuant hereto,
and from and after the Effective Date shall be subject to and governed by the
terms and conditions hereof, and (ii) no Issuing Bank shall at any time be
obligated to issue, amend, renew or extend any Letter of Credit if any Lender is
at that time a Defaulting Lender, unless such Issuing Bank has entered into
arrangements, including the delivery of cash collateral, satisfactory to such
Issuing Bank (in its sole discretion) with Borrowers or such Lender to eliminate
such Issuing Bank’s actual or potential fronting exposure (after giving effect
to Section 2.29(c)) with respect to the Defaulting Lender arising from either
the Letter of Credit then proposed to be issued or such Letter of Credit and all
other Letter of Credit Outstandings as to which such Issuing Bank has actual or
potential fronting exposure, as it may elect in its sole discretion.

 

Section 2.07  Settlements Amongst Lenders.

 

(a)   The Swingline Lender may (but shall not be obligated to), at any time, on
behalf of the Borrowers (which hereby authorize the Swingline Lender to act in
their behalf in that regard) request the Agent to cause the Lenders to make a
Revolving Loan (which shall be a Base Rate Loan) in an amount equal to such
Lender’s Commitment Percentage of the outstanding amount of Swingline Loans made
in accordance with Section 2.05, which request may be made regardless of whether
the conditions set forth in ARTICLE IV have been satisfied.  Upon such request,
each Lender shall make available to the Agent the proceeds of such Revolving
Loan for the account of the Swingline Lender.  If the Swingline Lender requires
a Revolving Loan to be made by the Lenders and the request therefor is received
prior to 2:00 p.m., New York City time, on a Business Day, such transfers shall
be made in immediately available funds no later than 5:00 p.m., New York City
time, that day; and, if the request therefor is received after 2:00 p.m., New
York City time, then no later than 5:00 p.m., New York City time, on the next
Business Day.  The obligation of each Lender to transfer such funds is
irrevocable, unconditional and without recourse to or warranty by the Agent or
the Swingline Lender.  If and to the extent any Lender shall not have so made
its transfer to the Agent, such Lender agrees to pay to the Agent, forthwith on
demand such amount, together with interest thereon, for each day from such date
until the date such amount is paid to the Agent at the Federal Funds Effective
Rate.

 

(b)   The amount of each Lender’s Commitment Percentage of outstanding Revolving
Loans shall be computed on at least a weekly (or more frequently in the Agent’s

 

41

--------------------------------------------------------------------------------


 

discretion) basis and shall be adjusted upward or downward based on all
Revolving Loans and repayments of Revolving Loans received by the Agent as of
3:00 p.m., New York City time, on the first Business Day following the end of
the period specified by the Agent (such date, the “Settlement Date”).

 

(c)   The Agent shall deliver to each of the Lenders promptly after the
Settlement Date a summary statement of the amount of outstanding Revolving Loans
for the period and the amount of repayments received for the period.  As
reflected on the summary statement: (x) the Agent shall transfer to each Lender
its applicable Commitment Percentage of repayments, and (y) each Lender shall
transfer to the Agent (as provided below), or the Agent shall transfer to each
Lender, such amounts as are necessary to insure that, after giving effect to all
such transfers, the amount of Revolving Loans made by each Lender with respect
to Revolving Loans shall be equal to such Lender’s applicable Commitment
Percentage of Revolving Loans outstanding as of such Settlement Date.  If the
summary statement requires transfers to be made to the Agent by the Lenders and
is received prior to 2:00 p.m., New York City time, on a Business Day, such
transfers shall be made in immediately available funds no later than 5:00 p.m.,
New York City time, that day; and, if received after 2:00 p.m., New York City
time, then no later than 5:00 p.m., New York City time, on the next Business
Day.  The obligation of each Lender to transfer such funds is irrevocable,
unconditional and without recourse to or warranty by the Agent.  If and to the
extent any Lender shall not have so made its transfer to the Agent, such Lender
agrees to pay to the Agent, forthwith on demand such amount, together with
interest thereon, for each day from such date until the date such amount is paid
to the Agent at the Federal Funds Effective Rate.

 

Section 2.08  Notes; Repayment of Loans.

 

(a)   The Loans made by each Lender (and to the Swingline Lender, with respect
to Swingline Loans) shall be evidenced by a Note duly executed by the Borrowers,
dated the Effective Date (or in the case of a Note evidencing an increased or a
new Commitment pursuant to Section 2.15, the effective date of such increased or
new Commitment), in substantially the form attached hereto as Exhibit B-1 or
B-2, as applicable, payable to the order of each such Lender (or the Swingline
Lender, as applicable) in an aggregate principal amount equal to such Lender’s
Commitment (or, in the case of the Note evidencing the Swingline Loans,
$100,000,000).  Any Notes issued by the Borrowers under the Existing Credit
Agreement shall be cancelled and returned to the Borrowers by each Lender upon
receipt of its replacement Note hereunder and by each other Person which was an
Existing Lender under the Existing Credit Agreement.

 

(b)   The Borrowers shall repay to the Agent the then outstanding principal
balance of all Swingline Loans on the earlier of the Swingline Maturity Date or,
on the date otherwise requested by the Swingline Lender in accordance with the
provisions of Section 2.05(a).  The Borrowers shall repay to the Agent, for the
benefit of the applicable Lenders, (i) on the Initial Maturity Date, the then
outstanding principal balance of all Initial Loans and (ii) on the relevant
maturity date for any Extension Series of Extended Commitments, the then
outstanding principal balance of all Extended Loans in respect of such Extension
Series.  The Borrowers shall repay to the Agent the then outstanding principal
balance of all

 

42

--------------------------------------------------------------------------------


 

other Obligations (other than the Initial Loans, Swingline Loans and Extended
Loans) on the Termination Date (subject to earlier repayment as provided
below).  Each Note shall bear interest from the date thereof on the outstanding
principal balance thereof as set forth in this ARTICLE II.  Each Lender is
hereby authorized by the Borrowers to endorse on a schedule attached to each
Note delivered to such Lender (or on a continuation of such schedule attached to
such Note and made a part thereof), or otherwise to record in such Lender’s
internal records, an appropriate notation evidencing the date and amount of each
Loan from such Lender, each payment and prepayment of principal of any such
Loan, each payment of interest on any such Loan and the other information
provided for on such schedule; provided, however, that the failure of any Lender
to make such a notation or any error therein shall not affect the obligation of
the Borrowers to repay the Loans made by such Lender in accordance with the
terms of this Agreement and the applicable Notes.

 

Section 2.09  Interest on Loans.

 

(a)   Subject to Section 2.10, each Base Rate Loan shall bear interest (computed
on the basis of the actual number of days elapsed over a year of 360 days) at a
rate per annum that shall be equal to the then Alternate Base Rate, plus the
Applicable Margin for Base Rate Loans.

 

(b)   Subject to Section 2.10, each LIBOR Loan shall bear interest (computed on
the basis of the actual number of days elapsed over a year of 360 days) at a
rate per annum equal, during each Interest Period applicable thereto, to the
Adjusted LIBOR Rate for such Interest Period, plus the Applicable Margin for
LIBOR Loans.

 

(c)   Accrued interest on all Loans shall be payable in arrears on each Interest
Payment Date applicable thereto, on the Termination Date, after the Termination
Date on demand and (with respect to LIBOR Loans) upon any repayment or
prepayment thereof (on the amount prepaid).

 

Section 2.10  Default Interest.

 

Effective upon the occurrence of any Event of Default and at all times
thereafter while such Event of Default is continuing, at the option of the Agent
or upon the direction of the Required Lenders, interest shall accrue on all
outstanding Loans (including Swingline Loans) (after as well as before judgment,
as and to the extent permitted by law) at a rate per annum (computed on the
basis of the actual number of days elapsed over a year of 360 days) equal to the
rate (including the Applicable Margin for Loans) in effect from time to time
plus 2.00% per annum, and such interest shall be payable on demand.

 

Section 2.11  Certain Fees.

 

The Borrowers shall pay to the Agent, J.P. Morgan Securities LLC and their
Affiliates, as applicable, for their own accounts, the fees set forth in the Fee
Letter as and when payment of such fees is due as set forth therein.

 

43

--------------------------------------------------------------------------------


 

Section 2.12  Unused Commitment Fee.

 

The Borrowers shall pay to the Agent for the account of the Lenders, a
commitment fee (the “Commitment Fee”) equal to the Commitment Fee Rate per annum
(on the basis of actual days elapsed in a year of 360 days) of the average daily
percentage of the Unused Commitment for each day commencing on and including the
Effective Date and ending on but excluding for any Class of Commitments, the
Termination Date applicable to such Class.  The Commitment Fee so accrued in any
calendar quarter shall be payable on the first Business Day of the immediately
succeeding calendar quarter, except that all Commitment Fees with respect to any
Class of Commitments so accrued as of the Termination Date applicable to such
Class shall be payable on such Termination Date.  The Agent shall pay the
Commitment Fee to the Lenders based upon their pro rata share of the aggregate
Commitment Fee due to all Lenders on the date payment is due; provided that for
purposes of calculating the pro rata share of any Person which is both the
Swingline Lender and a Lender, such Person’s share shall be equal to the
difference between (i) such Person’s Commitment, and (ii) the sum of (A) such
Person’s Commitment Percentage of the principal amount of Revolving Loans then
outstanding (including the principal amount of Swingline Loans then
outstanding), and (B) such Person’s Commitment Percentage of the then Letter of
Credit Outstandings.

 

Section 2.13  Letter of Credit Fees.

 

(a)   The Borrowers shall pay the Agent, for the account of the Lenders, on the
first Business Day after the end of each calendar quarter and on the Latest
Maturity Date, in arrears, a fee (each, a “Letter of Credit Fee”) equal to the
following per annum percentages of the average face amount of the following
categories of Letters of Credit outstanding during the subject quarter or
portion thereof preceding such payment date (each computed on the basis of the
actual number of days elapsed over a year of 360 days):

 

(i)    Standby Letters of Credit (other than the Term Loan Letter of Credit): 
At the then Applicable Margin per annum for Standby Letters of Credit.

 

(ii)   Commercial Letters of Credit: At the then Applicable Margin per annum for
Commercial Letters of Credit.

 

(iii)  Term Loan Letter of Credit: At an amount equal to one percent (1%) per
annum.

 

(iv)  After the occurrence and during the continuance of an Event of Default, at
the option of the Agent or upon the direction of the Required Lenders, the
Letter of Credit Fee set forth in clauses (i) and (ii) above, shall be increased
by an amount equal to two percent (2%) per annum.

 

(b)   After the occurrence of a Specified Event of Default, at the option of the
Agent, the Borrowers shall pay to each Issuing Bank, in addition to all Letter
of Credit Fees otherwise provided for hereunder, such fronting fees and other
fees and charges in connection with the issuance, negotiation, settlement,
amendment and processing of each

 

44

--------------------------------------------------------------------------------


 

Letter of Credit issued by such Issuing Bank as are customarily imposed by such
Issuing Bank from time to time in connection with letter of credit transactions.

 

Section 2.14  Nature of Fees.

 

All fees shall be paid on the dates due, in immediately available funds, to the
Agent, for the respective accounts of the Agent, the Issuing Banks, and the
Lenders, as provided herein.  Once paid, all fees shall be fully earned and
shall not be refundable under any circumstances.

 

Section 2.15  Termination or Reduction of Commitments; Increase of Commitments.

 

(a)   Upon at least two (2) Business Days’ prior written notice to the Agent,
the Lead Borrower may at any time in whole permanently terminate, or from time
to time in part permanently reduce, the Commitments of any Class.  Each such
partial reduction shall be in the principal amount of $10,000,000 or any
integral multiple thereof.  Each such reduction or termination shall (i) be
applied ratably to the Commitments of each Lender of such Class, except that,
notwithstanding the foregoing, (1) the Lead Borrower may allocate any
termination or reduction of Commitments among Classes of Commitments either
(A) ratably among Classes or (B) first to the Commitments with respect to any
Existing Commitments and second to any Extended Commitments, in each case, on a
pro rata basis based on such Lender’s Commitment Percentage of the applicable
Class of Commitments and (2) in connection with the establishment on any date of
any Extended Commitments pursuant to Section 2.30, the Existing Commitments of
any one or more Lenders providing any such Extended Commitments on such date
shall be reduced in an amount equal to the amount of Specified Existing
Commitments so extended on such date (provided that (x) after giving effect to
any such reduction and to the repayment of any Loans made on such date, the
Credit Extensions of any such Lender does not exceed the Commitment thereof
(such Credit Extension and Commitment being determined in each case, for the
avoidance of doubt, exclusive of such Lender’s Extended Commitment and any
exposure in respect thereof) and (y) for the avoidance of doubt, any such
repayment of Loans contemplated by the preceding clause (x) shall be made in
compliance with the requirements of Section 2.25 with respect to the ratable
allocation of payments hereunder, with such allocation being determined after
giving effect to any conversion pursuant to Section 2.30 of Existing Commitments
and Existing Loans into Extended Commitments and Extended Loans respectively,
and prior to any reduction being made to the Commitment of any other Lender) and
(ii) be irrevocable when given.  At the effective time of each such reduction or
termination, the Borrowers shall pay to the Agent for application as provided
herein (i) all Commitment Fees accrued on the amount of the Commitments so
terminated or reduced through the date thereof and (ii) any amount by which the
Credit Extensions outstanding on such date exceed the amount to which the
Commitments are to be reduced effective on such date, in each case pro rata
based on the amount prepaid.

 

(b)   The Borrowers shall have the right to increase the Commitments by
obtaining additional Commitments, either from one or more of the Lenders or
another lending institution provided that (i) any such request for an increase
shall be in a minimum amount of $25,000,000, (ii) the Lead Borrower, on behalf
of the Borrowers, may make a

 

45

--------------------------------------------------------------------------------


 

maximum of four (4) such requests, (iii) the Agent has approved the identity of
any such new Lender, such approval not to be unreasonably withheld, (iv) any
such new Lender assumes all of the rights and obligations of a “Lender”
hereunder, and (v) the procedure described in Section 2.15(c) have been
satisfied; provided that for purposes of clarity, no Lender shall have any
obligation to agree to increase its Commitments.

 

(c)   Any amendment hereto for such an increase or addition of the Commitments
pursuant to Section 2.15(b) shall be in form and substance satisfactory to the
Agent and shall only require the written signatures of the Agent, the Borrowers
and each Lender being added or increasing its Commitment, subject only to the
approval of the requisite Lenders pursuant to Section 9.02(b) if any such
increase would cause the Total Commitment to exceed $1,250,000,000.  As a
condition precedent to such an increase, the Borrowers shall deliver to the
Agent a certificate of each Borrower signed by an authorized officer of each
Borrower (i) certifying and attaching the resolutions adopted by such Borrower
approving or consenting to such increase, and (ii) in the case of the Borrowers,
certifying that, before and after giving effect to such increase, (A) the
representations and warranties contained in ARTICLE III and the other Loan
Documents are true and correct, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they are
true and correct as of such earlier date, and (B) no Default exists.

 

(d)   Within a reasonable time after the effective date of any increase or
addition of the Commitments pursuant to Section 2.15(b), the Agent shall, and is
hereby authorized and directed to, revise Schedule 1.1 to reflect such increase
and shall distribute such revised Schedule 1.1 to each of the Lenders and the
Borrowers, whereupon such revised Schedule 1.1 shall replace the old Commitment
Schedule and become part of this Agreement.  On the Business Day following any
such increase, all outstanding Base Rate Loans shall be reallocated by the Agent
among the Lenders (including any newly added Lenders) in accordance with the
Lenders’ respective revised Commitment Percentages and the Agent shall make
adjustments among the Lenders with respect to the Loans then outstanding and
amounts of principal, interest, Commitment Fees and other amounts paid or
payable with respect thereto as shall be necessary, in the opinion of the Agent,
in order to effect such reallocation.  LIBOR Loans shall not be reallocated
among the Lenders until the expiration of the applicable Interest Period in
effect at the time of any such increase, at which time any such LIBOR Loans
being continued shall be reallocated, and any such LIBOR Loans being converted
to Base Rate Loans shall be converted and allocated, among the Lenders
(including the newly added Lenders) at such time.

 

Section 2.16  Alternate Rate of Interest.

 

If prior to the commencement of any Interest Period for a LIBOR Borrowing:

 

(a)   the Agent determines (which determination shall be conclusive absent
manifest error) that adequate and reasonable means do not exist for ascertaining
the Adjusted LIBOR Rate for such Interest Period; or

 

46

--------------------------------------------------------------------------------


 

(b)   the Agent is advised by the Required Lenders that the Adjusted LIBOR Rate
for such Interest Period will not adequately and fairly reflect the cost to such
Lenders (or Lender) of making or maintaining their Loans (or its Loan) included
in such Borrowing for such Interest Period;

 

then the Agent shall give notice thereof to the Borrowers and the Lenders by
telephone or telecopy (or other electronic transmission) as promptly as
practicable thereafter (but in any event, within two (2) Business Days) and,
until the Agent notifies the Borrowers and the Lenders that the circumstances
giving rise to such notice no longer exist, (i) any Borrowing Request that
requests the conversion of any Borrowing to, or continuation of any Borrowing
as, a LIBOR Borrowing shall be ineffective and (ii) if any Borrowing Request
requests a LIBOR Borrowing, such Borrowing shall be made as a Borrowing of Base
Rate Loans.

 

Section 2.17  Conversion and Continuation of Loans.

 

The Lead Borrower on behalf of the Borrowers shall have the right at any time,

 

(a)   on three (3) Business Days’ prior irrevocable notice to the Agent (which
notice, to be effective, must be received by the Agent not later than
11:00 a.m., New York City time, on the third Business Day preceding the date of
any conversion), (x) to convert any outstanding Borrowings of Base Rate Loans
(but in no event Swingline Loans) to Borrowings of LIBOR Loans or (y) to
continue an outstanding Borrowing of LIBOR Loans for an additional Interest
Period, or

 

(b)   on one (1) Business Day’s prior irrevocable notice to the Agent (which
notice, to be effective, must be received by the Agent not later than
11:00 a.m., New York City time, on the first Business Day preceding the date of
any conversion), to convert any outstanding Borrowings of LIBOR Loans to a
Borrowing of Base Rate Loans,

 

subject to the following:

 

(i)    no Borrowing of Loans may be converted into, or continued as, LIBOR Loans
at any time when an Event of Default has occurred and is continuing and the
Agent or the Required Lenders have determined in its or their sole discretion
not to permit such conversions;

 

(ii)   if less than a full Borrowing of Loans is converted, such conversion
shall be made pro rata among the Lenders, as applicable, in accordance with the
respective principal amounts of the Loans comprising such Borrowing held by such
Lenders immediately prior to such refinancing;

 

(iii)  the aggregate principal amount of Loans being converted into or continued
as LIBOR Loans shall be in an integral of $1,000,000 and at least $10,000,000;

 

(iv)  the Interest Period with respect to a Borrowing of LIBOR Loans effected by
a conversion or in respect to the Borrowing of LIBOR Loans being continued as
LIBOR Loans shall commence on the date of

 

47

--------------------------------------------------------------------------------


 

conversion or the expiration of the current Interest Period applicable to such
continuing Borrowing, as the case may be;

 

(v)   a Borrowing of LIBOR Loans may be converted only on the last day of an
Interest Period applicable thereto;

 

(vi)  each request for a conversion or continuation of a Borrowing of LIBOR
Loans which fails to state an applicable Interest Period shall be deemed to be a
request for an Interest Period of one month; and

 

(vii) no more than fifteen (15) Borrowings of LIBOR Loans may be outstanding at
any time.

 

If the Lead Borrower does not give notice to convert any Borrowing of Base Rate
Loans, or does not give notice to continue, or does not have the right to
continue, any Borrowing as LIBOR Loans, in each case as provided above, such
Borrowing shall automatically be converted to, or continued as, as applicable, a
Borrowing of Base Rate Loans at the expiration of the then-current Interest
Period.  The Agent shall, after it receives notice from the Lead Borrower,
promptly give each Lender notice of any conversion, in whole or part, of any
Loan made by such Lender.

 

Section 2.18  Mandatory Prepayment; Cash Collateral.

 

The outstanding Obligations shall be subject to mandatory prepayment as follows:

 

(a)   If at any time the amount of the Credit Extensions exceeds the lower of
(i) the then amount of the Total Commitment, and (ii) the then amount of the
Borrowing Base, the Borrowers will immediately upon notice from the Agent
(A) prepay the Loans in an amount necessary to eliminate such excess, and
(B) if, after giving effect to the prepayment in full of all outstanding Loans
such excess has not been eliminated, deposit cash into the Cash Collateral
Account in an amount equal to the difference between (1) 103% of the Letters of
Credit Outstanding, and (2) the lower of (x) the amount of the then Total
Commitment, and (y) the then amount of the Borrowing Base.

 

(b)   To the extent required pursuant to Section 2.21(c), the Revolving Loans
shall be repaid daily in accordance with the provisions of said Section 2.21(c).

 

(c)   Subject to the foregoing, outstanding Base Rate Loans shall be prepaid
before outstanding LIBOR Loans are prepaid.  Each partial prepayment of LIBOR
Loans shall be in an integral multiple of $1,000,000.  If any prepayment of
LIBOR Loans is made other than on the last day of an Interest Period applicable
thereto, the Borrowers shall reimburse the Lenders for all “Breakage Costs” (as
defined in Section 2.19 below) associated therewith.  In order to avoid such
Breakage Costs, as long as no Event of Default has occurred and is continuing,
at the request of the Lead Borrower, the Agent shall hold all amounts required
to be applied to LIBOR Loans in the Cash Collateral Account and will apply such
funds to the applicable LIBOR Loans at the end of the then pending Interest
Period therefor (provided that the foregoing shall in no way limit or restrict
the Agent’s rights upon the subsequent occurrence of an Event of Default).  No
partial prepayment of a

 

48

--------------------------------------------------------------------------------


 

Borrowing of LIBOR Loans pursuant to this Section 2.18 shall result in the
aggregate principal amount of the LIBOR Loans remaining outstanding pursuant to
such Borrowing being less than $10,000,000 (unless all such outstanding LIBOR
Loans are being prepaid in full).  Any prepayment of the Revolving Loans shall
not permanently reduce the Commitments.

 

(d)   All amounts required to be applied to all Loans hereunder (other than
Swingline Loans) shall be applied ratably in accordance with each Lender’s
Commitment Percentage.

 

(e)   Upon the Termination Date applicable to a Class of Commitments, the
Commitments of such Class shall be terminated in full and the Borrowers shall
pay, in full and in cash, all outstanding Loans of such Class.

 

Section 2.19  Optional Prepayment of Loans; Reimbursement of Lenders.

 

(a)   The Borrowers shall have the right at any time and from time to time to
prepay outstanding Loans in whole or in part, (x) with respect to LIBOR Loans,
upon at least two (2) Business Days’ prior written, telex or facsimile (or other
electronic transmission) notice to the Agent prior to 11:00 a.m., New York City
time, and (y) with respect to Base Rate Loans, on the same Business Day if
written, telex or facsimile (or other electronic transmission) notice is
received by the Agent prior to 1:00 p.m., New York City time, subject to the
following limitations:

 

(i)    Subject to Section 2.18, all prepayments shall be paid to the Agent for
application, first, to the prepayment of outstanding Swingline Loans, and
second, to the prepayment of other outstanding Loans ratably in accordance with
each Lender’s Commitment Percentage.

 

(ii)   Subject to the foregoing, outstanding Base Rate Loans shall be prepaid
before outstanding LIBOR Loans are prepaid.  Each partial prepayment of LIBOR
Loans shall be in an integral multiple of $1,000,000.  If any prepayment of
LIBOR Loans is made other than on the last day of an Interest Period applicable
thereto, the Borrowers shall reimburse the Lenders for all “Breakage Costs” (as
defined below) associated therewith.  No partial prepayment of a Borrowing of
LIBOR Loans pursuant to this Section 2.19 shall result in the aggregate
principal amount of the LIBOR Loans remaining outstanding pursuant to such
Borrowing being less than $10,000,000 (unless all such outstanding LIBOR Loans
are being prepaid in full).

 

(iii)  Each notice of prepayment shall specify the prepayment date, the
principal amount and Type of the Loans to be prepaid and, in the case of LIBOR
Loans, the Borrowing or Borrowings pursuant to which such Loans were made.  Each
notice of prepayment shall be irrevocable and shall commit the Borrowers to
prepay such Loan by the amount and on the date stated therein.  The Agent shall,
promptly after receiving notice from the Borrowers hereunder, notify each Lender
of

 

49

--------------------------------------------------------------------------------


 

the principal amount and Type of the Loans held by such Lender which are to be
prepaid, the prepayment date and the manner of application of the prepayment.

 

(b)   The Borrowers shall reimburse each Lender on demand for any loss incurred
or to be incurred by it in the reemployment of the funds released (i) resulting
from any prepayment (for any reason whatsoever, including, without limitation,
conversion to Base Rate Loans or acceleration by virtue of, and after, the
occurrence of an Event of Default) of any LIBOR Loan required or permitted under
this Agreement, if such Loan is prepaid other than on the last day of the
Interest Period for such Loan or (ii) in the event that after the Lead Borrower
delivers a notice of borrowing under Section 2.03 in respect of LIBOR Loans,
such Loans are not borrowed on the first day of the Interest Period specified in
such notice of borrowing for any reason.  Such loss shall be the amount as
reasonably determined by such Lender as the excess, if any, of (A) the amount of
interest which would have accrued to such Lender on the amount so paid or not
borrowed at a rate of interest equal to the Adjusted LIBOR Rate for such Loan,
for the period from the date of such payment or failure to borrow to the last
day (x) in the case of a payment or refinancing of a LIBOR Loan other than on
the last day of the Interest Period for such Loan, of the then current Interest
Period for such Loan or (y) in the case of such failure to borrow, of the
Interest Period for such LIBOR Loan which would have commenced on the date of
such failure to borrow, over (B) the amount of interest which would have accrued
to such Lender on such amount by placing such amount on deposit for a comparable
period with leading banks in the London interbank market (collectively,
“Breakage Costs”).  Any Lender demanding reimbursement for such loss shall
deliver to the Borrowers from time to time one or more certificates setting
forth the amount of such loss as determined by such Lender and setting forth in
reasonable detail the manner in which such amount was determined, such
certificates to be substantially in the form of Exhibit E hereto.

 

(c)   In the event the Borrowers fail to prepay any Loan on the date specified
in any prepayment notice delivered pursuant to Section 2.19(a), the Borrowers on
demand by any Lender shall pay to the Agent for the account of such Lender any
amounts required to compensate such Lender for any actual loss incurred by such
Lender as a result of such failure to prepay, including, without limitation, any
loss, cost or expenses incurred by reason of the acquisition of deposits or
other funds by such Lender to fulfill deposit obligations incurred in
anticipation of such prepayment.  Any Lender demanding such payment shall
deliver to the Borrowers from time to time one or more certificates setting
forth the amount of such loss as determined by such Lender and setting forth in
reasonable detail the manner in which such amount was determined, such
certificates to be substantially in the form of Exhibit E hereto.

 

(d)   Whenever any partial prepayment of Loans of a particular Class are to be
applied to LIBOR Loans of such Class, such LIBOR Loans shall be prepaid in the
chronological order of their Interest Payment Dates.

 

Notwithstanding the foregoing (and as provided in clause (1) of the proviso to
Section 2.30(a)), the Borrowers may not optionally prepay Extended Loans of any
Extension Series unless such prepayment is accompanied by a pro rata repayment
of Existing Loans of the Specified Existing Commitment Class of the Existing
Class from which such Extended

 

50

--------------------------------------------------------------------------------


 

Loans and Extended Commitments were converted (or such Loans and Commitments of
the Existing Class have otherwise been repaid and terminated in full).

 

Section 2.20  Maintenance of Loan Account; Statements of Account.

 

(a)   The Agent shall maintain an account on its books in the name of the
Borrowers (the “Loan Account”) which will reflect (i) all Loans made by the
Lenders to the Borrowers or for the Borrowers’ account, (ii) all L/C
Disbursements, fees and interest that have become payable as set forth herein,
and (iii) any and all other monetary Obligations that have become payable.

 

(b)   The Loan Account will be credited with all amounts received by the Agent
from the Borrowers, including all amounts received in the JPMorgan Concentration
Account from the Blocked Account Banks, and the amounts so credited shall be
applied as set forth in Section 2.22.  After the end of each month, the Agent
shall send to the Borrowers a statement accounting for the charges, loans,
advances and other transactions occurring among and between the Agent, the
Lenders and the Borrowers during that month.  The monthly statements shall,
absent manifest error, be an account stated, which is final, conclusive and
binding on the Borrowers.

 

Section 2.21  Cash Receipts.

 

(a)   Annexed hereto as Schedule 2.21(a) is a list of all DDAs as of the
Effective Date, which Schedule includes, with respect to each depository and
DDA, as applicable, (i) the name and address of that depository; (ii) the
account number(s) maintained with such depository; (iii) to the extent known, a
contact person at such depository and (iv) indicating whether both a duly
completed and executed DDA Notification and a Blocked Account Agreement
satisfying the requirements of Section 2.21(c) have been delivered to the Agent
prior to the Effective Date for such DDA, and if so completed and delivered,
identifying such DDA Notification and such Blocked Account Agreement for such
DDA (each such DDA, an “Existing Blocked Account”).

 

(b)   Annexed hereto as Schedule 2.21(b) is a list (i) describing all
arrangements to which any Borrower is a party as of the Effective Date with
respect to the payment to any Borrower of the proceeds of all credit card
charges for sales by any Borrower and (ii) indicating whether a duly completed
and executed Credit Card Notification satisfying the requirements of
Section 2.21(c) has been delivered to the Agent prior to the Effective Date for
such arrangement, and if so completed and delivered, identifying such Credit
Card Notification (each such Credit Card Notification, an “Existing Credit Card
Notification”).

 

(c)   (i)  Within sixty (60) days after the Effective Date, (A) the Subsidiary
Borrowers shall deliver to the Agent notifications executed on behalf of the
Subsidiary Borrowers to each depository institution with which any DDA is
maintained by the Subsidiary Borrowers (other than an Existing Blocked Account)
in form satisfactory to the Agent, of the Agent’s interest in such DDA (each, a
“DDA Notification”), and (B) the Subsidiary Borrowers shall either (1) enter
into agency agreements with the banks

 

51

--------------------------------------------------------------------------------


 

maintaining the deposit accounts or other accounts identified on Schedule
2.21(a) that maintain a DDA (other than an Existing Blocked Account)
(collectively, the “New Blocked Accounts”, and collectively with the Existing
Blocked Accounts, the “Blocked Accounts”), which agreements (the “Blocked
Account Agreements”) shall be in form and substance reasonably satisfactory to
the Agent, or (2) if the Subsidiary Borrowers are unable to enter into Blocked
Account Agreements in form reasonably satisfactory to the Agent with any of the
banks identified on Schedule 2.21(a), the Subsidiary Borrowers shall (I) provide
the Agent with evidence, reasonably satisfactory to the Agent, that the
Subsidiary Borrowers have closed the deposit accounts maintained with such
banks, (II) establish new deposit accounts or other accounts (the “Replacement
Deposit Accounts”) with a different financial institution (the “Replacement
Institution”), (III) enter into a Blocked Account Agreement in form and
substance reasonably satisfactory to the Agent with each Replacement Institution
and the Agent with respect to the Replacement Deposit Accounts, and (IV) in
connection with the foregoing, provide the Agent with an amended Schedule
2.21(a) reflecting the removal of the closed deposit accounts and the addition
of the Replacement Deposit Accounts, and (ii) within sixty (60) days after the
Effective Date, the Borrowers shall deliver to the Agent notifications (the
“Credit Card Notifications”) executed on behalf of the Subsidiary Borrowers to
each of their major credit card processors that has not delivered an Existing
Credit Card Notification instructing such credit card processors to remit
proceeds of all credit card charges to a Blocked Account (Account
No. 323-389732) with JPMorgan (the “Lead Borrower Blocked Account”), which Lead
Borrower Blocked Account is subject to the Lead Borrower Blocked Account
Agreement.

 

The DDA Notifications shall require, after the occurrence and during the
continuance of an Event of Default or Cash Control Event, the sweep on each
Business Day of all available cash receipts and other proceeds from the sale of
Inventory, including, without limitation, the proceeds of all credit card
charges (all such cash receipts and proceeds, “Cash Receipts”), to a
concentration account maintained by the Agent at JPMorgan (i.e. Account No
801-805236) the “JPMorgan Concentration Account”).  The Blocked Account
Agreements (including, without limitation, the Blocked Account Agreement with
respect to the Lead Borrower Blocked Account) shall require, after the
occurrence and during the continuance of an Event of Default or Cash Control
Event, the sweep on each Business Day of all cash and other amounts, including,
without limitation, all Cash Receipts, held in such Blocked Account to the
JPMorgan Concentration Account.

 

(d)   The Borrowers shall cause all Cash Receipts from the sale of each
Subsidiary Borrower’s Inventory to be directly deposited into a Blocked Account
subject to a Blocked Account Agreement.

 

(e)   The Subsidiary Borrowers may close DDAs or Blocked Accounts and/or open
new DDAs or Blocked Accounts, subject to the execution and delivery to the Agent
of appropriate DDA Notifications or Blocked Account Agreements consistent with
the provisions of this Section 2.21 and Section 5.12(d).  Unless consented to in
writing by the Agent, the Borrowers may not enter into any agreements with
credit card processors unless contemporaneously therewith, a Credit Card
Notification is executed and delivered to the Agent, provided that in the event
that the Borrowers are able to cause their credit card processors to segregate
the credit card proceeds of the Subsidiary Borrowers from the credit

 

52

--------------------------------------------------------------------------------


 

card proceeds of the Lead Borrower and its other Subsidiaries in a manner
reasonably satisfactory to the Agent, the Borrowers may substitute a Credit Card
Notification for those delivered on or before the Effective Date, instructing
the credit card processors to remit proceeds of credit card charges of only the
Subsidiary Borrowers to the JPMorgan Concentration Account.

 

(f)    The JPMorgan Concentration Account is, and shall remain, under the sole
dominion and control of the Agent.  Each Borrower acknowledges and agrees that
(i) such Borrower has no right of withdrawal from the JPMorgan Concentration
Account, (ii) the funds on deposit in the JPMorgan Concentration Account shall
continue to be collateral security for all of the Obligations and (iii) the
funds on deposit in the JPMorgan Concentration Account shall be applied as
provided in Section 2.22.

 

(g)   So long as (i) no Event of Default has occurred and is continuing, and
(ii) no Cash Control Event has occurred and is continuing, daily, the Borrowers
may direct, and shall have sole control over, the manner of disposition of its
funds in the DDA Accounts and Blocked Accounts.  After the occurrence and during
the continuation of an Event of Default or Cash Control Event, the Subsidiary
Borrowers shall cause the ACH or wire transfer to a Blocked Account or to the
JPMorgan Concentration Account, no less frequently than daily (and whether or
not there is then an outstanding balance in the Loan Account, unless the
Commitments have been terminated hereunder and the Obligations have indefeasibly
been paid in full) of the then contents of each DDA, each such transfer to be
net of any minimum balance, not to exceed $10,000, as may be required to be
maintained in the subject DDA by the bank at which such DDA is maintained, and,
in connection with each such transfer, the Subsidiary Borrowers shall also
provide the Agent with an accounting of the contents of each DDA which shall
identify, to the satisfaction of the Agent, the Other Store Proceeds.  Upon the
receipt of (x) the contents of each such DDA, and (y) such accounting, the Agent
agrees to promptly remit to the Borrowers the Other Store Proceeds received by
the Agent for such day.

 

Further, whether or not any Obligations are then outstanding, after the
occurrence and during the continuation of an Event of Default or Cash Control
Event, the Subsidiary Borrowers shall cause the ACH or wire transfer to the
JPMorgan Concentration Account, no less frequently than daily, of the then
entire ledger balance of each Blocked Account (including, without limitation,
the Lead Borrower Blocked Account), net of such minimum balance, not to exceed
$10,000, as may be required to be maintained in the subject Blocked Account by
the bank at which such Blocked Account is maintained.  In addition to the
foregoing, unless and until the Borrowers have established procedures with their
credit card processors to deposit the NonBorrower Credit Card Proceeds to an
account, other than the Lead Borrower Blocked Account, which is not subject to
the Lien of the Agent,  the Borrowers shall, in connection with the transfer of
the ledger balance of the Lead Borrower Blocked Account, net of the permitted
balance, provide the Agent with an accounting of the contents of the Lead
Borrower Blocked Account, which shall identify, to the satisfaction of the
Agent, the NonBorrower Credit Card Proceeds.  Upon the receipt of (x) the
contents of the Lead Borrower Blocked Account, and (y) such accounting, the
Agent agrees to promptly remit to the Borrowers the NonBorrower Credit Card
Proceeds received by the Agent for such day.

 

53

--------------------------------------------------------------------------------


 

In the event that, notwithstanding the provisions of this Section 2.21, after
the occurrence of an Event of Default or Cash Control Event, the Borrowers
receive or otherwise have dominion and control of any such proceeds or
collections, such proceeds and collections shall be held in trust by the
Borrowers for the Agent and shall not be commingled with any of the Borrowers’
other funds or deposited in any account of any Borrower other than as instructed
by the Agent.

 

Effective upon notice to the Lead Borrower from the Agent, after the occurrence
and during the continuation of a Cash Control Event or an Event of Default
(including, without limitation, the failure of the Borrowers to comply with the
provisions of this Section 2.21(g)) (which notice may be given by telephone if
promptly confirmed in writing), (i) the Agent may, at any time thereafter,
deliver the DDA Notifications and the Credit Card Notifications to the
addressees thereof, and (ii) the DDA Accounts, Blocked Accounts and the JPMorgan
Concentration Account will, without any further action on the part of any
Borrower or the Agent convert into a closed  account under the exclusive
dominion and control of the Agent in which funds are held subject to the rights
of the Agent hereunder.  In such event, all amounts in the JPMorgan
Concentration Account (other than NonBorrower Credit Card Proceeds and Other
Store Proceeds) from time to time may be applied to the Obligations in such
order and manner as provided in Section 2.22 hereof.

 

Section 2.22  Application of Payments.

 

(a)   Subject to the provisions of Section 2.21, prior to the occurrence of a
Cash Control Event or an Event of Default and acceleration of the Obligations,
all amounts received in the JPMorgan Concentration Account from any source,
including the Blocked Account Banks, shall be applied, on the day of receipt, in
the following order: first, to pay interest due and payable on Credit Extensions
and to pay fees and expense reimbursements and indemnification then due and
payable to the Agent, J.P. Morgan Securities LLC, the Issuing Banks, and the
Lenders; second to repay outstanding Swingline Loans; third, pro rata, to repay
(x) other outstanding Loans, (y) all outstanding reimbursement obligations under
Letters of Credit, and (z) the Specified Bank Product Amounts; provided that
outstanding Base Rate Loans shall be repaid before outstanding LIBOR Loans are
repaid; and further provided that payments to repay outstanding LIBOR Loans
(i) shall be accompanied by the payment of all Breakage Costs due in respect of
such repayment pursuant to Section 2.19(b) or, (ii) at the Lead Borrower’s
option, shall rather fund a cash collateral deposit to the Cash Collateral
Account sufficient to pay, and with direction to pay, all such outstanding LIBOR
Loans on the last day of the then-pending Interest Period therefor; fourth, to
pay all other Obligations (excluding outstanding obligations with respect to
Specified Bank Products that were not otherwise repaid under the “third” step
set forth above) that are then outstanding and then due and payable (it being
understood that undrawn Letters of Credit shall not be required to be cash
collateralized if no Event of Default has occurred and is continuing); fifth, to
pay outstanding obligations with respect to Specified Bank Products that were
not otherwise repaid under the “third” step set forth above.  If all amounts set
forth in clauses first through and including fifth above are paid, any excess
amounts shall be deposited in a separate cash collateral account, and shall
promptly be released to the Borrowers upon the request of the Lead Borrower. 
Any other amounts received by the Agent, the Issuing Banks, or any Lender as
contemplated by Section 2.21 shall also be applied in the order set forth above
in this Section 2.22.

 

54

--------------------------------------------------------------------------------


 

(b)   After the occurrence of a Cash Control Event or an Event of Default and
acceleration of the Obligations, all amounts received on account of the
Obligations shall be applied in the manner set forth in Section 6.02 of the
Security Agreement and Section 6.02 of the Pledge Agreement.

 

(c)   For purposes of calculating interest on the Loans, all credits against the
Obligations shall be effective on the Business Day following the day of receipt
thereof (other than amounts received which constitute immediately available
funds shall be credited on the Business Day of receipt).  All credits against
the Obligations shall otherwise be effective on the day of receipt thereof, and
shall be conditioned upon final payment to the Agent of the items giving rise to
such credits.  If any item deposited to the JPMorgan Concentration Account and
credited to the Loan Account is dishonored or returned unpaid for any reason,
whether or not such return is rightful or timely, the Agent shall have the right
to reverse such credit and charge the amount of such item to the Loan Account
and the Borrowers shall indemnify the Agent, the Issuing Banks and the Lenders
against all claims and losses resulting from such dishonor or return.  Without
limiting the foregoing, the Agent may delay application of the items deposited
in the JPMorgan Concentration Account to the Obligations until the Agent has
received a reconciliation of NonBorrower Credit Card Proceeds which may have
been forwarded to the JPMorgan Concentration Account.

 

Section 2.23  Increased Costs.

 

(a)   If any Change in Law shall:

 

(i)    impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender or any holding company of any Lender (except any such
reserve requirement reflected in the Adjusted LIBOR Rate) or any Issuing Bank;
or

 

(ii)   impose on any Lender or any Issuing Bank or the London interbank market
any other condition affecting this Agreement or LIBOR Loans made by such Lender
or any Letter of Credit or participation therein; or

 

(iii)  subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Excluded Taxes and (C) Other Connection Taxes that are imposed on or
measured by net income, or that are franchise Taxes or branch profits Taxes) on
its loans, loan principal, letters of credit, commitments, or other obligations,
or its deposits, reserves, other liabilities or capital attributable thereto;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBOR Loan (or of maintaining its obligation
to make any such Loan) or to increase the cost to such Lender or an Issuing Bank
of participating in, issuing or maintaining any Letter of Credit or to reduce
the amount of any sum received or receivable by such Lender or such Issuing Bank
hereunder (whether of principal, interest or otherwise) other than Taxes which
shall be governed by Section 2.26 hereof, then the Borrowers will pay to such
Lender or such Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such

 

55

--------------------------------------------------------------------------------


 

Lender or such Issuing Bank, as the case may be, for such additional costs
incurred or reduction suffered.

 

(b)   If any Lender or any Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Bank’s capital or
on the capital of such Lender’s or such Issuing Bank’s holding company, if any,
as a consequence of this Agreement or the Loans made by, or participations in
Letters of Credit held by, such Lender, or the Letters of Credit issued by such
Issuing Bank, to a level below that which such Lender or such Issuing Bank or
such Lender’s or such Issuing Bank’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or such Issuing
Bank’s policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy), then from time to time the Borrowers
will pay to such Lender or such Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or such Issuing Bank
or such Lender’s or such Issuing Bank’s holding company for any such reduction
suffered.

 

(c)   A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section and setting forth in reasonable detail the manner in which such amount
or amounts were determined shall be delivered to the Lead Borrower and shall be
conclusive absent manifest error.  The Borrowers shall pay such Lender or such
Issuing Bank, as the case may be, the amount shown as due on any such
certificate within ten (10) Business Days after receipt thereof.

 

(d)   Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrowers shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Lead Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

 

Section 2.24  Change in Legality.

 

(a)   Notwithstanding anything to the contrary contained elsewhere in this
Agreement, if (x) any Change in Law shall make it unlawful for a Lender to make
or maintain a LIBOR Loan or to give effect to its obligations as contemplated
hereby with respect to a LIBOR Loan or (y) at any time any Lender determines
that the making or continuance of any of its LIBOR Loans has become
impracticable as a result of a contingency occurring after the date hereof which
adversely affects the London interbank market or the position of such Lender in
the London interbank market, then, by written notice to the Lead Borrower, such
Lender may (i) declare that LIBOR Loans will not thereafter be made by such
Lender hereunder, whereupon any request by the Borrowers for

 

56

--------------------------------------------------------------------------------


 

a LIBOR Borrowing shall, as to such Lender only, be deemed a request for a Base
Rate Loan unless such declaration shall be subsequently withdrawn; and
(ii) require that all outstanding LIBOR Loans made by it be converted to Base
Rate Loans, in which event all such LIBOR Loans shall be automatically converted
to Base Rate Loans as of the effective date of such notice as provided in
paragraph (b) below.  In the event any Lender shall exercise its rights under
clause (i) or (ii) of this paragraph (a), all payments and prepayments of
principal which would otherwise have been applied to repay the LIBOR Loans that
would have been made by such Lender or the converted LIBOR Loans of such Lender
shall instead be applied to repay the Base Rate Loans made by such Lender in
lieu of, or resulting from the conversion of, such LIBOR Loans.

 

(b)   For purposes of this Section 2.24, a notice to the Borrowers by any Lender
pursuant to paragraph (a) above shall be effective, if lawful, and if any LIBOR
Loans shall then be outstanding, on the last day of the then-current Interest
Period; and otherwise such notice shall be effective on the date of receipt by
the Borrowers.

 

Section 2.25  Payments; Sharing of Setoff.

 

(a)   The Borrowers shall make each payment required to be made by it hereunder
or under any other Loan Document (whether of principal, interest, fees or
reimbursement of drawings under Letters of Credit, or of amounts payable under
Section 2.19(b), Section 2.23 or Section 2.26, or otherwise) prior to 12:00
noon, New York City time, on the date when due, in immediately available funds,
without setoff or counterclaim.  Any amounts received after such time on any
date may, in the discretion of the Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon.  All
such payments shall be made to the Agent at its offices at 10 South Dearborn
Street, 22nd Floor, Chicago, Illinois, except payments to be made directly to an
Issuing Bank or the Swingline Lender as expressly provided herein and except
that payments pursuant to Section 2.19(b), Section 2.23, Section 2.26 and
Section 9.03 shall be made directly to the Persons entitled thereto and payments
pursuant to other Loan Documents shall be made to the Persons specified
therein.  The Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof.  If any payment under any Loan Document (other than payments
with respect to LIBOR Borrowings) shall be due on a day that is not a Business
Day, the date for payment shall be extended to the next succeeding Business Day,
and, if any payment due with respect to LIBOR Borrowings shall be due on a day
that is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, unless that succeeding Business Day is in the next
calendar month, in which event, the date of such payment shall be on the last
Business Day of subject calendar month, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension. 
All payments under each Loan Document shall be made in dollars.

 

(b)   If at any time insufficient funds are received by and available to the
Agent to pay fully all amounts of principal, unreimbursed drawings under Letters
of Credit, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second,

 

57

--------------------------------------------------------------------------------


 

towards payment of principal and unreimbursed drawings under Letters of Credit
then due hereunder, ratably among the parties entitled thereto in accordance
with the amounts of principal and unreimbursed drawings under Letters of Credit
then due to such parties.

 

(c)   If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in drawings under Letters of Credit or Swingline
Loans resulting in such Lender’s receiving payment of a greater proportion of
the aggregate amount of its Loans and participations in drawings under Letters
of Credit and Swingline Loans and accrued interest thereon than the proportion
received by any other Lender, then the Lender receiving such greater proportion
shall purchase (for cash at face value) participations in the Loans and
participations in drawings under Letters of Credit and Swingline Loans of other
Lenders to the extent necessary so that the benefit of all such payments shall
be shared by the Lenders ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective Loans and participations
in drawings under Letters of Credit and Swingline Loans, provided that (i) if
any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrowers pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in drawings under Letters of Credit to any assignee or
participant, other than to the Borrowers or any Affiliate thereof (as to which
the provisions of this paragraph shall apply).  The Borrowers consent to the
foregoing and agree, to the extent they may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrowers rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrowers in the amount of such participation.

 

(d)   Unless the Agent shall have received notice from the Borrowers prior to
the date on which any payment is due to the Agent for the account of the Lenders
or an Issuing Bank hereunder that the Borrowers will not make such payment, the
Agent may assume that the Borrowers have made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or the applicable Issuing Bank, as the case may be, the amount due.  In
such event, if the Borrowers have not in fact made such payment, then each of
the Lenders or the applicable Issuing Bank, as the case may be, severally agrees
to repay to the Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Agent, at the greater of the Federal Funds Effective Rate and a rate
determined by the Agent in accordance with banking industry rules on interbank
compensation.

 

(e)   If any Lender shall fail to make any payment required to be made by it
hereunder, then the Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the Agent for
the account of such Lender to satisfy such Lender’s obligations hereunder until
all such unsatisfied obligations are fully paid and/or (ii) hold any such
amounts in a segregated account as cash collateral

 

58

--------------------------------------------------------------------------------


 

for, and application to, any future funding obligations of such Lender
hereunder; application of amounts pursuant to clause (i) and (ii) above shall be
made in such order as may be determined by the Agent in its discretion.  If at
any time prior to the acceleration or maturity of the Loans, the Agent shall
receive any payment in respect of principal of a Loan or a reimbursement of an
issuance of a Letter of Credit while one or more Defaulting Lenders shall be
party to this Agreement, the Agent shall apply such payment first to the
Borrowing(s) for which such Defaulting Lender(s) shall have failed to fund its
pro rata share until such time as such Borrowing(s) are paid in full or each
Lender (including each Defaulting Lender) is owed its Commitment Percentage of
all Loans then outstanding.  After acceleration or maturity of the Loans, all
principal will be paid ratably as provided in Section 2.22.

 

Section 2.26  Taxes.

 

(a)   Withholding of Taxes; Gross-Up.  Each payment by or on account of the
Borrowers under any Loan Document shall be made without withholding for any
Taxes, unless such withholding is required by any law.  If any Withholding Agent
determines, in its sole discretion exercised in good faith, that it is so
required to withhold Taxes from any such payment, then such Withholding Agent
may so withhold and shall timely pay the full amount of withheld Taxes to the
relevant Governmental Authority in accordance with applicable law.  If such
Taxes are Indemnified Taxes, then the amount payable by the Borrowers shall be
increased as necessary so that, net of such withholding (including such
withholding applicable to additional amounts payable under this Section), the
applicable Recipient receives the amount it would have received had no such
withholding been made.

 

(b)   Payment of Other Taxes by the Borrowers.  In addition, the Borrowers shall
timely pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable law.

 

(c)   Indemnification by the Borrowers.  The Borrowers shall jointly and
severally indemnify each Recipient for any Indemnified Taxes or Other Taxes that
are paid or payable by such Recipient in connection with any Loan Document
(including Indemnified Taxes imposed or asserted on or attributable to amounts
paid or payable under this Section 2.26(c)) and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority; provided that if any claim
pursuant to this Section 2.26(c) is made later than 180 days after the date on
which the Recipient received written notice that the relevant Indemnified Taxes
or Other Taxes are payable, then the Borrowers shall not be required to
indemnify the applicable Recipient for any interest or penalties which accrue in
respect of such Indemnified Taxes or Other Taxes after the 180th day and the
term Indemnified Taxes shall not include such interest and penalties; provided
further that, if there is a Change in Law giving rise to such Indemnified Taxes
or Other Taxes that is retroactive, then the 180-day period referred to above
shall be extended to include the period of retroactive effect thereof.  The
indemnity under this Section 2.26(c) shall be paid within ten (10) days after
the Recipient delivers to the Lead Borrower a certificate stating the amount of
any Indemnified Taxes or Other Taxes so paid or payable by such Recipient and
describing the basis for the indemnification claim. 

 

59

--------------------------------------------------------------------------------


 

Such certificate shall be conclusive of the amount so paid or payable absent
manifest error.  Such Recipient shall deliver a copy of such certificate to the
Agent.

 

(d)   Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrowers to a Governmental Authority,
the Borrowers shall deliver to the Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Agent.

 

(e)   Indemnification by the Lenders.  Each Lender shall severally indemnify the
Agent for any Taxes (but, in the case of any Indemnified Taxes, only to the
extent that the Borrowers have not already indemnified the Agent for such
Indemnified Taxes and without limiting the obligation of the Borrowers to do so)
attributable to such Lender that are paid or payable by the Agent in connection
with any Loan Document and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  The indemnity under this
Section 2.26(e) shall be paid within ten (10) days after the Agent delivers to
the applicable Lender a certificate stating the amount of Taxes so paid or
payable by the Agent.  Such certificate shall be conclusive of the amount so
paid or payable absent manifest error.

 

(f)    Status of Lenders.  (i) Any Lender that is entitled to an exemption from,
or reduction of any applicable withholding Tax with respect to any payments
under any Loan Document shall deliver to the Lead Borrower and the Agent, at the
time or times reasonably requested by the Lead Borrower or the Agent, such
properly completed and executed documentation reasonably requested by the Lead
Borrower or the Agent as will permit such payments to be made without, or at a
reduced rate of, withholding.  In addition, any Lender, if requested by the Lead
Borrower or the Agent, shall deliver such other documentation prescribed by law
or reasonably requested by the Lead Borrower or the Agent as will enable the
Lead Borrower or the Agent to determine whether or not such Lender is subject to
any withholding (including backup withholding) or information reporting
requirements.  Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 2.26(f)(ii)(A) through (E) or
Section 2.26(f)(iii) below) shall not be required if in the Lender’s judgment
such completion, execution or submission would subject such Lender to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.  Upon the reasonable request of the Lead
Borrower or the Agent, any Lender shall update any form or certification
previously delivered pursuant to this Section 2.26(f).  If any form or
certification previously delivered pursuant to this Section expires or becomes
obsolete or inaccurate in any respect with respect to a Lender, such Lender
shall promptly (and in any event within ten (10) days after such expiration,
obsolescence or inaccuracy) notify the Lead Borrower and the Agent in writing of
such expiration, obsolescence or inaccuracy and update the form or certification
if it is legally eligible to do so.

 

(ii)   Without limiting the generality of the foregoing, if any Borrower is a
U.S. Person, any Lender with respect to such Borrower shall, if it is legally

 

60

--------------------------------------------------------------------------------


 

eligible to do so, deliver to the Lead Borrower and the Agent (in such number of
copies reasonably requested by the Lead Borrower and the Agent) on or prior to
the date on which such Lender becomes a party hereto and on or before the date,
if any, such Lender changes its applicable lending office by designating a
different lending office (a “New Lending Office”), duly completed and executed
copies of whichever of the following is applicable:

 

(A)          in the case of a Lender that is a U.S. Person, IRS Form W-9
certifying that such Lender is exempt from U.S. Federal backup withholding Tax;

 

(B)          in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (1) with respect to payments of
interest under any Loan Document, IRS Form W-8BEN establishing an exemption
from, or reduction of, U.S. Federal withholding Tax pursuant to the “interest”
article of such tax treaty and (2) with respect to any other applicable payments
under this Agreement, IRS Form W-8BEN establishing an exemption from, or
reduction of, U.S. Federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

 

(C)          in the case of a Foreign Lender for whom payments under this
Agreement constitute income that is effectively connected with such Lender’s
conduct of a trade or business in the United States, IRS Form W-8ECI;

 

(D)          in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code both (1) IRS
Form W-8BEN and (2) a tax certificate substantially in the form of Exhibit F-1
to the effect that such Lender is not (a) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (b) a “10 percent shareholder” of such
Borrower within the meaning of Section 881(c)(3)(B) of the Code (c) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
and (d) conducting a trade or business in the United States with which the
relevant interest payments are effectively connected;

 

(E)           in the case of a Foreign Lender that is not the beneficial owner
of payments made under this Agreement (including a partnership) (1) an IRS
Form W-8IMY on behalf of itself and (2) the relevant forms prescribed in clauses
(ii), (A), (B), (C) and (D) of this paragraph (f)(ii) that would be required of
each such beneficial owner or partner of such partnership if such beneficial
owner or partner were a Lender; provided, however, that if the Lender is a
partnership and one or more of its partners are claiming the exemption for
portfolio interest under Section 881(c) of the Code, such Lender may provide a
tax certificate substantially in the form of Exhibit F-2 on behalf of such
partners; or

 

61

--------------------------------------------------------------------------------


 

(F)           any other form prescribed by law as a basis for claiming exemption
from, or a reduction of, U.S. Federal withholding Tax together with such
supplementary documentation necessary to enable the Lead Borrower or the Agent
to determine the amount of Tax (if any) required by law to be withheld.

 

(iii)                          If a payment made to a Lender under any Loan
Document would be subject to U.S. Federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Withholding Agent, at the time or
times prescribed by law and at such time or times reasonably requested by the
Withholding Agent, such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Withholding Agent as may be necessary
for the Withholding Agent to comply with its obligations under FATCA, to
determine that such Lender has or has not complied with such Lender’s
obligations under FATCA and, as necessary, to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this Section 2.26(f)(iii),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

 

(g)   Treatment of Certain Refunds.  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.26 (including
additional amounts paid pursuant to this Section 2.26), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including any Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid to such indemnified party pursuant to the
previous sentence (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event such indemnified party is required
to repay such refund to such Governmental Authority.  Notwithstanding anything
to the contrary in this Section 2.26(g), in no event will any indemnified party
be required to pay any amount to any indemnifying party pursuant to this
Section 2.26(g) if such payment would place such indemnified party in a less
favorable position (on a net after-Tax basis) than such indemnified party would
have been in if the indemnification payments or additional amounts giving rise
to such refund had never been paid.  This Section 2.26(g) shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes which it deems confidential) to the
indemnifying party or any other Person.

 

(h)   Issuing Bank.  For purposes of Section 2.26(e) and (f), the term “Lender”
includes any Issuing Bank.

 

62

--------------------------------------------------------------------------------


 

Section 2.27  Security Interests in Collateral.

 

To secure their Obligations under this Agreement and the other Loan Documents,
the Borrowers shall grant to the Agent, for its benefit and the ratable benefit
of the other Secured Parties, a first-priority security interest in all of the
Collateral pursuant hereto and to the Security Documents.

 

Section 2.28  Mitigation Obligations; Replacement of Lenders.

 

(a)   If any Lender requests compensation under Section 2.23, or if the
Borrowers are required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.26,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.23 or Section 2.26, as
the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender.  The Borrowers hereby agree to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment;
provided, however, that the Borrowers shall not be liable for such costs and
expenses of a Lender requesting compensation if (i) such Lender becomes a party
to this Agreement on a date after the Effective Date and (ii) the relevant
Change in Law occurs on a date prior to the date such Lender becomes a party
hereto.

 

(b)   If any Lender requests compensation under Section 2.23, or if the
Borrowers are required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.26,
or if any Lender becomes a Defaulting Lender, then the Borrowers may, at their
sole expense and effort, upon notice to such Lender and the Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 9.05), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that (i) except in the case of an assignment to another
Lender, the Borrowers shall have received the prior written consent of the
Agent, the Issuing Banks and the Swingline Lender, which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in
unreimbursed drawings under Letters of Credit and Swingline Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrowers (in the case of all other amounts) and
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.23 or payments required to be made pursuant to Section 2.26,
such assignment will result in a reduction in such compensation or payments.  A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

 

63

--------------------------------------------------------------------------------


 

Section 2.29  Defaulting Lenders.  Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender.

 

(a)   fees shall cease to accrue on the Unused Commitment of such Defaulting
Lender pursuant to Section 2.12;

 

(b)   such Defaulting Lender shall not have the right to vote on any issue on
which voting is required (other than to the extent expressly provided in
Section 9.02(b)) and the Commitment and Credit Extensions of such Defaulting
Lender shall not be included in determining whether the Required Lenders or the
Required Supermajority Lenders have taken or may take any action hereunder;

 

(c)   if any Swingline Exposure or Letter of Credit Outstandings exists at the
time a Lender becomes a Defaulting Lender then:

 

(i)            all or any part of the Swingline Exposure or Letter of Credit
Outstandings of such Defaulting Lender shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Commitment
Percentages but only to the extent the sum of all non-Defaulting Lenders’ Credit
Extensions plus such Defaulting Lender’s pro rata share of the Swingline
Exposure and Letters of Credit Outstandings does not exceed the total of all
non-Defaulting Lenders’ Commitments;

 

(ii)           if the reallocation described in clause (i) above cannot, or can
only partially, be effected, the Borrowers shall within one Business Day
following notice by the Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize, for the benefit of the Issuing Banks, the
Borrowers’ obligations corresponding to such Defaulting Lender’s Letter of
Credit Oustandings (after giving effect to any partial reallocation pursuant to
clause (i) above) in accordance with the procedures set forth in
Section 2.06(j) for so long as such Letter of Credit Outstandings is
outstanding;

 

(iii)          if the Borrowers cash collateralize any portion of such
Defaulting Lender’s Letter of Credit Outstandings pursuant to clause (ii) above,
the Borrowers shall not be required to pay any fees to such Defaulting Lender
pursuant to Section 2.13(a) with respect to such Defaulting Lender’s Letter of
Credit Outstandings during the period such Defaulting Lender’s Letter of Credit
Outstandings is cash collateralized;

 

(iv)          if the Letter of Credit Outstandings of the non-Defaulting Lenders
is reallocated pursuant to clause (i) above, then the fees payable to the
Lenders pursuant to Section 2.12 and Section 2.13(a) shall be adjusted in
accordance with such non-Defaulting Lenders’ Commitment Percentages; and

 

(v)           if all or any portion of such Defaulting Lender’s Letter of Credit
Outstandings is neither reallocated nor cash collateralized pursuant to clause
(i) or (ii) above, then, without prejudice to any rights or remedies of the
Issuing Banks or any Lender hereunder, all letter of credit fees payable under
Section 2.13(a) with respect to such

 

64

--------------------------------------------------------------------------------


 

Defaulting Lender’s Letter of Credit Outstandings shall be payable to the
Issuing Banks until such Letter of Credit Outstandings is reallocated and/or
cash collateralized; and

 

(d)   so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and the Issuing Banks shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the Commitments of
the non-Defaulting Lenders and/or cash collateral will be provided by the
Borrowers in accordance with Section 2.29(c), and participating interests in any
such newly made Swingline Loan or newly issued or increased Letter of Credit
shall be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.29(c)(i) (and such Defaulting Lender shall not participate therein).

 

If (i) a Bankruptcy Event with respect to the Parent of any Lender shall occur
following the date hereof and for so long as such event shall continue or
(ii) any Issuing Bank or the Swingline Lender has a good faith belief that any
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, the Issuing Banks
shall not be required to issue, amend or increase any Letter of Credit and the
Swingline Lender shall not be required to fund any Swingline Loan, unless the
Issuing Banks or the Swingline Lender, as the case may be, shall have entered
into arrangements with the Borrowers or such Lender, satisfactory to the Issuing
Banks or the Swingline Lender, as the case may be, to defease any risk in
respect of such Lender hereunder.

 

In the event that each of the Agent, the Borrowers, the Issuing Banks and the
Swingline Lender agrees that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then the Swingline
Exposure and Letter of Credit Outstandings of the Lenders shall be readjusted to
reflect the inclusion of such Lender’s Commitment and on the date of such
readjustment such Lender shall purchase at par such of the Loans of the other
Lenders (other than Swingline Loans) as the Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
Commitment Percentage.

 

Section 2.30  Extension Offers.

 

(a)   The Borrowers may at any time and from time to time request that all or a
portion of the Commitments of any Class, existing at the time of such request
(each, an “Existing Commitment” and any related revolving credit loans under any
such facility, “Existing Loans”; each Existing Commitment and related Existing
Loans together being referred to as an “Existing Class”) be converted to extend
the termination date thereof and the scheduled maturity date(s) of any payment
of principal with respect to all or a portion of any principal amount of
Existing Loans related to such Existing Commitments (any such Existing
Commitments which have been so Extended, “Extended Commitments” and any related
revolving credit loans, “Extended Loans”) and to provide for other terms
consistent with this Section 2.30.  Prior to entering into any Extension
Amendment with respect to any Extended Commitments, the Lead Borrower shall
provide a notice to the Agent (who shall provide a copy of such notice to each
of the Lenders of the applicable Class of Existing Commitments and which such
request shall be offered equally to all Lenders) (an “Extension Request”)
setting forth the proposed terms of the Extended Commitments to be

 

65

--------------------------------------------------------------------------------


 

established thereunder, which terms shall be substantially similar to those
applicable to the Existing Commitments from which they are to be extended (the
“Specified Existing Commitment Class”) except that (w) all or any of the final
maturity dates of such Extended Commitments may be delayed to later dates than
the final maturity dates of the Existing Commitments of the Specified Existing
Commitment Class, (x)(A) the interest rates, interest margins, rate floors,
upfront fees, funding discounts, original issue discounts and premiums with
respect to the Extended Commitments may be different from those for the Existing
Commitments of the Specified Existing Commitment Class and/or (B) additional
fees and/or premiums may be payable to the Lenders providing such Extended
Commitments in addition to or in lieu of any of the items contemplated by the
preceding clause (A), (y)(1) the undrawn revolving credit commitment fee rate
with respect to the Extended Commitments may be different from such rate for
Existing Commitments of the Specified Existing Commitment Class and (2) the
Extension Amendment may provide for other covenants and terms that apply to any
period after the Latest Maturity Date in effect prior to the Extension
Amendment; provided that, notwithstanding anything to the contrary in this
Section 2.30 or otherwise, (1) the borrowing and repayment (other than in
connection with a permanent repayment and termination of commitments (which
shall be governed by clause (3) below)) of the Extended Loans under any Extended
Commitments shall be made on a pro rata basis with any borrowings and repayments
of the Existing Loans of the Specified Existing Commitment Class (the mechanics
for which may be implemented through the applicable Extension Amendment and may
include technical changes related to the borrowing and replacement procedures of
the Specified Existing Commitment Class), (2) assignments and participations of
Extended Commitments and Extended Loans shall be governed by the assignment and
participation provisions set forth in Section 9.05, (3) subject to the
applicable limitations set forth in Section 2.15, permanent repayments of
Extended Loans (and corresponding permanent reduction in the related Extended
Commitments) shall be permitted as may be agreed between the Lead Borrower and
the Lenders thereof and (4) the Extension Amendment may provide for any other
amendments or modifications provided such other amendments or modifications are
consented to by the requisite Lenders in accordance with Section 9.02.  No
Lender shall have any obligation to agree to have any of its Loans or
Commitments of any Existing Class converted into Extended Loans or Extended
Commitments pursuant to any Extension Request.  Any Extended Commitments of any
Extension Series shall constitute a separate Class of revolving credit
commitments from Existing Commitments of the Specified Existing Commitment
Class and from any other Existing Commitments (together with any other Extended
Commitments so established on such date).

 

(b)   The Lead Borrower shall provide the applicable Extension Request at least
five (5) Business Days (or such shorter period as the Agent may determine in its
reasonable discretion) prior to the date on which Lenders under the Existing
Class are requested to respond, and shall agree to such procedures, if any, as
may be established by, or acceptable to, the Agent, in each case acting
reasonably, to accomplish the purpose of this Section 2.30.  Any Lender (an
“Extending Lender”) wishing to have all or a portion of its Commitments (or any
earlier Extended Commitments) of an Existing Class subject to such Extension
Request converted into Extended Commitments shall notify the Agent (an
“Extension Election”) on or prior to the date specified in such Extension
Request of the

 

66

--------------------------------------------------------------------------------


 

amount of its Commitments (and/or any earlier Extended Commitments) which it has
elected to convert into Extended Commitments (subject to any minimum
denomination requirements imposed by the Agent).  In the event that the
aggregate amount of Commitments (and any earlier Extended Commitments) subject
to Extension Elections exceeds the amount of Extended Commitments requested
pursuant to the Extension Request, Commitments and (and any earlier Extended
Commitments) subject to Extension Elections shall be converted to Extended
Commitments on a pro rata basis based on the amount of Commitments (and any
earlier Extended Commitments) included in each such Extension Election or as may
be otherwise agreed to in the applicable Extension Amendment.  Notwithstanding
the conversion of any Existing Commitment into an Extended Commitment, such
Extended Commitment shall be treated identically to all Existing Commitments of
the Specified Existing Commitment Class for purposes of the obligations of a
Lender in respect of Swingline Loans under Section 2.05 and Letters of Credit
under Section 3, except that the applicable Extension Amendment may provide that
the Swingline Maturity Date and/or the last day for issuing Letters of Credit
may be extended and the related obligations to make Swingline Loans and issue
Letters of Credit may be continued (pursuant to mechanics to be specified in the
applicable Extension Amendment) so long as the applicable Swingline Lender
and/or the applicable Issuing Bank, as applicable, have consented to such
extensions (it being understood that no consent of any other Lender shall be
required in connection with any such extension).

 

(c)   Extended Commitments shall be established pursuant to an amendment (an
“Extension Amendment”) to this Agreement (which, notwithstanding anything to the
contrary set forth in Section 9.02, shall not require the consent of any Lender
other than the Extending Lenders with respect to the Extended Commitments
established thereby) executed by the Borrowers, the Agent and the Extending
Lenders.  It is understood and agreed that each Lender hereunder has consented,
and shall at the effective time thereof be deemed to consent to each amendment
to this Agreement and the other Loan Documents authorized by this Section 2.30
and the arrangements described above in connection therewith.  No Extension
Amendment shall provide for any tranche of Extended Commitments in an aggregate
principal amount that is less than $200,000,000.  Notwithstanding anything to
the contrary in this Section 2.30(c) and without limiting the generality or
applicability of Section 9.02 to any Section 2.30 Additional Amendments (as
defined below), any Extension Amendment may provide for additional terms and/or
additional amendments other than those referred to or contemplated above (any
such additional amendment, a “Section 2.30 Additional Amendment”) to this
Agreement and the other Loan Documents; provided that such Section 2.30
Additional Amendments are within the requirements of Section 2.30(a) and do not
become effective prior to the time that such Section 2.30 Additional Amendments
have been consented to (including, without limitation, pursuant to consents
applicable to holders of any Extended Loans provided for in any Extension
Amendment) by such of the Lenders, Borrowers and other parties (if any) as may
be required in order for such Section 2.30 Additional Amendments to become
effective in accordance with Section 9.02.

 

(d)   Notwithstanding anything to the contrary contained in this Agreement,
(A) on any date on which any Class of Existing Commitments is converted to
extend the related scheduled maturity date(s) in accordance with paragraph
(a) above (an “Extension

 

67

--------------------------------------------------------------------------------


 

Date”), in the case of the Existing Commitments of each Extending Lender under
any Specified Existing Commitment Class, the aggregate principal amount of such
Existing Commitments shall be deemed reduced by an amount equal to the aggregate
principal amount of Extended Commitments so converted by such Lender on such
date, and such Extended Commitments shall be established as a separate Class of
revolving credit commitments from the Specified Existing Commitment Class and
from any other Existing Commitments (together with any other Extended
Commitments so established on such date) and (B) if, on any Extension Date, any
Existing Loans of any Extending Lender are outstanding under the Specified
Existing Commitment Class, such Existing Loans (and any related participations)
shall be deemed to be allocated as Extended Loans (and related participations)
in the same proportion as such Extending Lender’s Specified Existing Commitments
to Extended Commitments.  Promptly following each Extension Date, the Borrowers,
at the request of any Extending Lender, will deliver to such Lender a
replacement Note or Notes, conforming to the requirements of Section 2.08(a) but
modified to reflect the changes to such Lender’s Existing Commitment or Extended
Commitment, as applicable. Upon receipt of its replacement Note or Notes
hereunder the relevant Lender shall cancel and return to the Borrowers each
replaced Note held by such Lender

 

(e)   No exchange of Loans or Commitments pursuant to any Extension Amendment in
accordance with this Section 2.30 shall constitute a voluntary or mandatory
payment or prepayment for purposes of this Agreement.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

Each Borrower, for itself and on behalf of such Borrower’s Subsidiaries
represents and warrants to the Agent and the Lenders that:

 

Section 3.01  Organization; Powers.  Each Borrower is, and each of its
Subsidiaries is, duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, and each such Person has all
requisite power and authority to carry on its business as now conducted and,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, is qualified to
do business in, and is in good standing in, every jurisdiction where such
qualification is required.

 

Section 3.02  Authorization; Enforceability.  The transactions contemplated
hereby and by the other Loan Documents to be entered into by each Borrower are
within such Borrower’s corporate, limited liability company or partnership
powers and have been duly authorized by all necessary corporate, limited
liability company or partnership, and, if required, stockholder action.  This
Agreement has been duly executed and delivered by each Borrower that is a party
hereto and constitutes, and each other Loan Document to which any Borrower is a
party, when executed and delivered by such Borrower will constitute, a legal,
valid and binding obligation of such Borrower (as the case may be), enforceable
in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization,

 

68

--------------------------------------------------------------------------------


 

moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

 

Section 3.03  Governmental Approvals; No Conflicts.  The transactions to be
entered into contemplated by the Loan Documents (a) do not require any consent
or approval of, registration or filing with, or any other action by, any
Governmental Authority, except (i) for such as have been obtained or made and
are in full force and effect, (ii) for those which could not be reasonably be
expected to have a Material Adverse Effect, and (iii) for filings and recordings
necessary to perfect Liens created under the Loan Documents, (b) will not
violate any applicable law or regulation or the charter, by laws or other
organizational documents of any Borrower or any order of any Governmental
Authority, except for such violation which could not reasonably be expected to
have a Material Adverse Effect, (c) will not violate or result in a default
under any indenture, agreement or other instrument binding upon any Borrower or
any of its Subsidiaries or their respective assets, except for such violation or
default (other than under the Bonds as to which no violation or default may
exist) which could not reasonably be expected to have a Material Adverse Effect,
or give rise to a right thereunder to require any payment to be made by any
Borrower or any of its Subsidiaries, and (d) will not result in the creation or
imposition of any Lien on any asset of any Borrower or any of its Subsidiaries,
except Liens created under the Loan Documents or otherwise permitted hereby or
thereby.

 

Section 3.04  Financial Condition.  The Lead Borrower has heretofore furnished
to the Lenders (a) the consolidated balance sheet, and statements of income,
stockholders’ equity, and cash flows for the Lead Borrower and its Subsidiaries
as of and for the fiscal year ending Janaury 29, 2011, and (b) the balance sheet
for each Subsidiary Borrower, individually, as of and for the fiscal year ending
Janaury 29, 2011, certified by a Financial Officer of the Lead Borrower.  Such
financial statements present fairly, in all material respects, the financial
position, results of operations and cash flows of the Lead Borrower and its
Subsidiaries and the financial condition of such Subsidiary Borrowers, in each
case, as of such dates and for such periods in accordance with GAAP.  Since the
date of such financial statements, there have been no changes in the assets,
liabilities, financial condition, or business of the Borrowers other than
changes in the ordinary course of business, the effect of which has not been
materially adverse to the Lead Borrower and its Subsidiaries taken as a whole.

 

Section 3.05  Properties. (a) Each Borrower, and each of its Subsidiaries, has
good title to, or valid leasehold interests in, all its real and personal
property material to its business, except to the extent the failure to have such
could not reasonably be expected to have a Material Adverse Effect.

 

(b)   Each Borrower, and each of its Subsidiaries owns, or is licensed to use,
all trademarks, trade names, copyrights, patents and other intellectual property
material to its business, and the use thereof by such Person does not infringe
upon the rights of any other Person, except for any such infringements that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

 

69

--------------------------------------------------------------------------------


 

(c)   Schedule 3.05(c)(i) sets forth the address (including county) of all Real
Estate that is owned by the Subsidiary Borrowers and each of their respective
Subsidiaries as of the Effective Date, together with a list of the holders of
any mortgage or other Lien thereon.  Schedule 3.05(c)(ii) sets forth the address
(including county) of all Real Estate that is leased by the Subsidiary Borrowers
and each of their respective Subsidiaries as of the Effective Date, together
with a list of the landlord and the holders of any mortgage or other Lien
thereon.

 

Section 3.06  Litigation and Environmental Matters.  (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of any Borrower or any of its Subsidiaries,
threatened against or affecting any such Person (i) as to which there is a
reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect (other than those set forth on Schedule
3.06) or (ii) that involve any of the Loan Documents.

 

(b)   Except for the matters set forth on Schedule 3.06, and except as could not
reasonably be expected to have a Material Adverse Effect, no Borrower and no
Subsidiary of any Borrower (i) has failed to comply with any Environmental Law
or to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, (ii) has become subject to any
Environmental Liability, (iii) has received notice of any claim with respect to
any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.

 

(c)   Since the Effective Date, there has been no change in the status of the
matters set forth on Schedule 3.06 that, individually or in the aggregate, has
resulted in, or could reasonably be expected to result in, a Material Adverse
Effect.

 

Section 3.07  Compliance with Laws and Agreements.  Each Borrower, and each of
its Subsidiaries, is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures
(including, without limitation, the Bonds), material agreements (including,
without limitation, any agreements relating to the securitization of the Lead
Borrower’s private label credit cards and any agreements relating to Material
Indebtedness) and other instruments binding upon it or its property, except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.  No Default or
Event of Default has occurred and is continuing.

 

Section 3.08  Investment Company Status.  Neither the Lead Borrower nor any of
its Subsidiaries is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940.

 

Section 3.09  Taxes.  Each Borrower, and each of its Subsidiaries, has timely
filed or caused to be filed all tax returns and reports required to have been
filed and has paid or caused to be paid all Taxes required to have been paid by
it, except (a) Taxes that are being contested in good faith by appropriate
proceedings, for which such Person has set aside on

 

70

--------------------------------------------------------------------------------


 

its books adequate reserves, and as to which no Lien has arisen, or (b) to the
extent that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.

 

Section 3.10  ERISA.  None of the Borrowers or their ERISA Affiliates is party
to a Plan.  No ERISA Event has occurred or is reasonably expected to occur that,
when taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect.  The present value of all accumulated benefit
obligations under each Plan (based on the assumptions used for purposes of
Accounting Standards Codification Topic 715-30) did not, as of the date of the
most recent financial statements reflecting such amounts, exceed by more than
$500,000 the fair market value of the assets of such Plan, and the present value
of all accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Accounting Standards Codification Topic 715-30)
did not, as of the date of the most recent financial statements reflecting such
amounts, exceed by more than $1,000,000 the fair market value of the assets of
all such underfunded Plans.  No Withdrawal Liability could be imposed on any
Borrower or ERISA Affiliate that could reasonably be expected to result in a
Material Adverse Effect.  No Borrower or ERISA Affiliate sponsors, maintains, or
contributes to an employee welfare benefit plan, as defined in section 3(1) of
ERISA, including, without limitation, any such plan maintained to provide
benefits to former employees of such entities, that may not be terminated by
such Borrower or such ERISA Affiliate in its sole discretion at any time without
triggering liability which could reasonably be expected to result in a Material
Adverse Effect.

 

Section 3.11  Disclosure.  The Borrowers have disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which any
Borrower or any of its Subsidiaries, is subject, and all other matters known to
any of them, that, individually or in the aggregate, in each case, could
reasonably be expected to result in a Material Adverse Effect.  None of the
reports, financial statements, certificates or other information furnished by or
on behalf of any Borrower or any of its Subsidiaries to the Agent or any Lender
in connection with the negotiation of this Agreement or any other Loan Document
or delivered hereunder or thereunder (as modified or supplemented by other
information so furnished) when taken as a whole contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.

 

Section 3.12  Subsidiaries.  Schedule 3.12 sets forth the name of, and the
ownership interest of each Borrower in each Subsidiary as of the Effective
Date.  As of the Effective Date, except as set forth on Schedule 3.12, the
Subsidiary Borrowers are not and each of their respective Subsidiaries is not
party to any joint venture, general or limited partnership, or limited liability
company, agreements or any other business ventures or entities.

 

Section 3.13  Insurance.  Schedule 3.13 sets forth a description of all
insurance which covers the Collateral maintained by or on behalf of the
Borrowers and their respective Subsidiaries as of the Effective Date.  As of the
Effective Date, all premiums in respect of such insurance that are due and
payable have been paid.

 

71

--------------------------------------------------------------------------------


 

Section 3.14               Labor Matters.  As of the Effective Date, there are
no strikes, lockouts or slowdowns against any Borrower or any of its
Subsidiaries pending or, to the knowledge of the Borrowers, threatened.  The
hours worked by and payments made to employees of the Borrowers and their
respective Subsidiaries have not been in violation of the Fair Labor Standards
Act or any other applicable federal, state, local or foreign law dealing with
such matters to the extent that any such violation could reasonably be expected
to have a Material Adverse Effect.  All payments due from any Borrower or any of
its Subsidiaries, or for which any claim may be made against any such Person, on
account of wages and employee health and welfare insurance and other benefits,
have been paid or accrued as a liability on the books of such member.  The
consummation of the transactions contemplated by the Loan Documents will not
give rise to any right of termination or right of renegotiation on the part of
any union under any collective bargaining agreement to which any Borrower or any
of its Subsidiaries is bound.

 

Section 3.15               Security Documents.  The Security Documents create in
favor of the Agent, for the ratable benefit of the Secured Parties, a legal,
valid and enforceable security interest in the Collateral, and the Security
Documents constitute, or will upon the filing of financing statements and the
obtaining of “control”, in each case with respect to the relevant Collateral as
required under the applicable UCC, the creation of a fully perfected first
priority Lien on, and security interest in, all right, title and interest of the
Subsidiary Borrowers thereunder in such Collateral, in each case prior and
superior in right to any other Person, except as permitted hereunder or under
any other Loan Document.

 

Section 3.16               Federal Reserve Regulations.  (a)  Neither the
Borrowers nor any of their respective Subsidiaries is engaged principally, or as
one of its important activities, in the business of extending credit for the
purpose of buying or carrying Margin Stock.

 

(b)                                 No part of the proceeds of any Loan or any
Letter of Credit will be used, whether directly or indirectly, and whether
immediately, incidentally or ultimately, (i) to buy or carry Margin Stock in
violation of, or in a manner that is inconsistent with, the provisions of
applicable law and the regulations of the Board, including Regulation U or X,
(ii) to extend credit to others for the purpose of buying or carrying Margin
Stock or to refund indebtedness originally incurred for such purpose or
(iii) for any purpose that entails a violation of, or that is inconsistent with,
the provisions of the regulations of the Board, including Regulation U or X.

 

Section 3.17               Solvency.  Each of the Borrowers is Solvent.  No
transfer of property is being made by any Borrower and no obligation is being
incurred by any Borrower in connection with the transactions contemplated by
this Agreement or the other Loan Documents with the intent to hinder, delay, or
defraud either present or future creditors of any Borrower.

 

72

--------------------------------------------------------------------------------


 

ARTICLE IV

 

CONDITIONS

 

Section 4.01               Effective Date.  The amendment and restatement of the
Existing Credit Agreement and the obligation of the Lenders to make any Loans
and of any Issuing Bank to issue any Letters of Credit hereunder is subject to
the following conditions precedent:

 

(a)                                 The Agent (or its counsel) shall have
received from each party hereto other than the Lenders either (i) a counterpart
of this Agreement and all other Loan Documents signed on behalf of such party or
(ii) written evidence satisfactory to the Agent (which may include telecopy or
other electronic transmission of a signed signature page of this Agreement) that
such party has signed a counterpart of this Agreement and all other Loan
Documents.

 

(b)                                 The Agent shall have received a favorable
written opinion (addressed to the Agent and the Lenders on the Effective Date
and dated the Effective Date) of Simpson Thacher& Bartlett LLP, counsel for the
Borrowers substantially in the form of Exhibit C, and such other opinions of
counsel as the Agent may reasonably request, and covering such matters relating
to the Borrowers, the Loan Documents or the transactions contemplated thereby as
the Required Lenders shall reasonably request and as customary for transactions
of this type.  The Borrowers hereby request such counsel to deliver such
opinion.

 

(c)                                  The Agent shall have received such
documents and certificates as the Agent or its counsel may reasonably request
relating to the organization, existence and good standing of each Borrower, the
authorization of the transactions contemplated by the Loan Documents and any
other legal matters relating to the Borrowers, the Loan Documents or the
transactions contemplated thereby, all in form and substance reasonably
satisfactory to the Agent and their counsel.

 

(d)                                 The Agent shall have received a Borrowing
Base Certificate dated the Effective Date, relating to the month ended on
January 31, 2012.

 

(e)                                  The Agent shall have received a
certificate, reasonably satisfactory in form and substance to the Agent, with
respect to the solvency of (i) the Lead Borrower and its Subsidiaries on a
consolidated basis, and (ii) each other Borrower, individually, as of the
Effective Date.

 

(f)                                   All necessary consents and approvals to
the transactions contemplated hereby shall have been obtained and shall be
reasonably satisfactory to the Agent.

 

(g)                                  The Agent shall have received
(i) appraisals of the Collateral consisting of Inventory by a third party
appraiser reasonably acceptable to the Agent; and (ii) a commercial finance
examination of the Borrowers’ books and records reasonably acceptable to the
Agent.

 

(h)                                 The Agent shall be reasonably satisfied that
there has been no material adverse change in the assets, business, financial
condition, or income of the Lead Borrower

 

73

--------------------------------------------------------------------------------


 

and its Subsidiaries since the date of the most recent financial information
delivered to the Agent.

 

(i)                                     The Agent shall have received and be
reasonably satisfied with (A) the audited financial statements of the Lead
Borrower and its Subsidiaries for the fiscal year ended January 30, 2010 and
January 29, 2011; (B) satisfactory unaudited interim consolidated financial
statements of the Lead Borrower for each fiscal quarter ended subsequent to the
date of the latest financial statements delivered pursuant to clause (A) of this
paragraph (i) and (C) the Lead Borrower’s most recent projected income
statement, balance sheet and cash flows prepared on a quarterly basis through
February 2, 2013 and on an annual basis through January 28, 2017.

 

(j)                                    There shall not be pending any litigation
or other proceeding, the result of which could reasonably be expected to have a
Material Adverse Effect.

 

(k)                                 No event shall exist which is, or solely
with the passage of time, the giving of notice or both, would be a default under
any material agreement of any Borrower, including, without limitation, under the
Bonds or under any agreement relating to Material Indebtedness.

 

(l)                                     The Agent shall have received results of
searches or other evidence reasonably satisfactory to the Agent (in each case
dated as of a date reasonably satisfactory to the Agent) indicating the absence
of Liens on the Borrowers’ Inventory and proceeds thereof, including without
limitation, receivables from credit card processors, except for Liens for which
termination statements and releases reasonably satisfactory to the Agent are
being tendered concurrently with such extension of credit.

 

(m)                             Other than as set forth in Section 2.21(c), the
Agent shall have received all documents and instruments, including UCC financing
statements and a Blocked Account Agreement for the Lead Borrower Blocked
Account, required by law or reasonably requested by the Agent to be filed,
registered or recorded to create or perfect the first priority Liens intended to
be created under the Loan Documents and all such documents and instruments shall
have been so filed, registered or recorded to the satisfaction of the Agent.

 

(n)                                 All fees due on the Effective Date and all
reasonable out-of-pocket expenses incurred by the Agent in connection with the
establishment of the credit facility contemplated hereby (including the
reasonable fees and expenses of counsel to the Agent) for which invoices have
been presented not later than three (3) Business Days prior to the Effective
Date, shall have been paid in full.

 

(o)                                 The consummation of the transactions
contemplated hereby shall not (a) violate any applicable law, statute, rule or
regulation, or (b) conflict with, or result in a default or event of default
under, any material agreement of any Borrower, including, without limitation,
under the Bonds or any agreement relating to Material Indebtedness (and the
Agent and the Lenders shall receive a satisfactory opinion of Borrowers’ counsel
to that effect).

 

74

--------------------------------------------------------------------------------


 

(p)                                 No material changes in governmental
regulations or policies affecting the Borrowers, the Agent, the Joint Lead
Arrangers or any Lender involved in this transaction shall have occurred prior
to the Effective Date which could, individually or in the aggregate, materially
adversely effect the transaction contemplated by this Agreement.

 

(q)                                 The Agent shall have received a certificate
of the Lead Borrower stating that the representations and warranties made by the
Borrowers to the Agent and the Lenders in the Loan Documents are true and
complete as of the date of such Certificate, and that no event has occurred
which is or which, solely with the giving of notice or passage of time (or both)
would be an Event of Default.

 

(r)                                    There shall be no Default or Event of
Default on the Effective Date.

 

(s)                                   There shall have been delivered to the
Agent such additional instruments and documents as the Agent, the Joint Lead
Arrangers or their counsel reasonably may require or request.

 

Without limiting the generality of the provisions of Section 8.04(c), for
purposes of determining compliance with the conditions specified in this
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required under this Section 4.01 to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Agent shall have received
notice from such Lender prior to the Effective Date specifying its objection
thereto.  All documents executed or submitted pursuant to this Section 4.01 by
and on behalf of the Borrowers shall be in form and substance reasonably
satisfactory to the Agent and its counsel.  The Agent shall notify the Borrowers
and the Lenders of the Effective Date, and such notice shall be conclusive and
binding.  Notwithstanding the foregoing, the obligations of the Lenders to make
Loans and of the Issuing Banks to issue Letters of Credit hereunder shall not
become effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 9.02) at or prior to 5:00 p.m., New York City time, on
April 30, 2012, (and, in the event such conditions are not so satisfied or
waived, this Agreement shall terminate at such time).

 

Section 4.02               Conditions Precedent to Each Loan and Each Letter of
Credit.

 

In addition to those conditions described in Section 4.01, the obligation of the
Lenders to make each Revolving Loan and of the Issuing Banks to issue each
Letter of Credit, is subject to the following conditions precedent:

 

(a)                                 Notice.  The Agent shall have received a
notice with respect to such Borrowing or issuance, as the case may be, as
required by ARTICLE II.

 

(b)                                 Representations and Warranties.  All
representations and warranties contained in this Agreement and the other Loan
Documents or otherwise made in writing in connection herewith or therewith shall
be true and correct in all material respects on and as of the date of each
Borrowing or the issuance of each Letter of Credit hereunder with the same
effect as if made on and as of such date, other than representations and
warranties that relate solely to an earlier date

 

75

--------------------------------------------------------------------------------


 

(c)                                  No Default.  On the date of each such
Borrowing and the issuance of each Letter of Credit, and after giving effect to
such Borrowing or issuance of such Letter of Credit, the Borrowers shall be in
compliance with all of the terms and provisions set forth herein and in the
other Loan Documents to be observed or performed and no Default or Event of
Default shall have occurred and be continuing.

 

(d)                                 Borrowing Base Certificate.  The Agent shall
have received the most recently required Borrowing Base Certificate, with each
such Borrowing Base Certificate including schedules as required by the Agent.

 

The request by the Borrowers for, and the acceptance by the Borrowers of, each
extension of credit hereunder shall be deemed to be a representation and
warranty by the Borrowers that the conditions specified in this Section 4.02
have been satisfied at that time and that after giving effect to such extension
of credit the aggregate of all Credit Extensions shall not exceed the amounts
set forth in Section 2.01(a) hereof.  The conditions set forth in this
Section 4.02 are for the sole benefit of the Agent and each Lender and may be
waived by the Agent in whole or in part without prejudice to the Agent or any
Lender.

 

ARTICLE V

 

AFFIRMATIVE COVENANTS

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all L/C
Disbursements shall have been reimbursed, each Borrower covenants and agrees
with the Agent and the Lenders that:

 

Section 5.01               Financial Statements and Other Information.  The
Borrowers will furnish to the Agent:

 

(a)                                 within ninety (90) days after the end of
each fiscal year of the Lead Borrower, its consolidated balance sheet and
related statements of operations, stockholders’ equity and cash flows as of the
end of and for such year, setting forth in each case in comparative form the
figures for the previous fiscal year, all audited and reported on by independent
public accountants of recognized national standing (without a “going concern” or
like qualification or exception and without a qualification or exception as to
the scope of such audit) to the effect that such consolidated financial
statements present fairly in all material respects the financial condition and
results of operations of the Lead Borrower and its consolidated Subsidiaries on
a consolidated basis in accordance with GAAP consistently applied;

 

(b)                                 within forty-five (45) days after the end of
each fiscal quarter of the Lead Borrower, its consolidated balance sheet and
related statements of operations, stockholders’ equity and cash flows, as of the
end of and for such fiscal quarter and the elapsed portion of the fiscal year,
all certified by one of its Financial Officers as presenting in all material
respects the financial condition and results of operations of the Lead Borrower
and its consolidated Subsidiaries on a consolidated basis in accordance with

 

76

--------------------------------------------------------------------------------


 

GAAP consistently applied, subject to normal year end audit adjustments and the
absence of footnotes;

 

(c)                                  concurrently with any delivery of financial
statements under clause (a) or (b) above, a certificate of a Financial Officer
of the Lead Borrower (i) certifying as to whether a Default has occurred and, if
a Default has occurred, specifying the details thereof and any action taken or
proposed to be taken with respect thereto, and (ii) stating whether any change
in GAAP or in the application thereof has occurred since the date of the Lead
Borrower’s audited financial statements referred to in Section 3.04 and, if any
such change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate;

 

(d)                                 within forty-five (45) days after the
commencement of each fiscal year of the Lead Borrower, a detailed consolidated
budget by quarter for such fiscal year (including a projected consolidated
balance sheet and related statements of projected operations and cash flow as of
the end of and for such fiscal year) and, promptly when available, any
significant revisions of such budget;

 

(e)                                  within five (5) days after the end of each
month, a certificate in the form of Exhibit D or any other form approved by the
Agent (a “Borrowing Base Certificate”) showing the Borrowing Base as of the
close of business on the last day of the immediately preceding month, each such
Certificate to be certified as complete and correct on behalf of the Borrowers
by a Financial Officer of the Lead Borrower, provided, however, if and so long
as Excess Availability is less than $150,000,000, such Borrowing Base
Certificate (showing the Borrowing Base as of the close of business on the last
day of the immediately preceding week) shall be furnished weekly on Wednesday of
each week;

 

(f)                                   promptly after the same become publicly
available, copies of all periodic and other reports, proxy statements and other
materials filed by the Lead Borrower with the Securities and Exchange
Commission, or any Governmental Authority succeeding to any or all of the
functions of the Securities and Exchange Commission, or with any national
securities exchange, as the case may be;

 

(g)                                  promptly upon receipt thereof, copies of
all reports submitted to the Lead Borrower by independent certified public
accountants in connection with each annual, interim or special audit of the
books of the Lead Borrower and its Subsidiaries made by such accountants,
including any management letter commenting on the Borrowers’ internal controls
submitted by such accountants to management in connection with their annual
audit; and

 

(h)                                 promptly following any request therefor,
such other information regarding the operations, business affairs and financial
condition of any Borrower, or compliance with the terms of any Loan Document, as
the Agent or any Lender may reasonably request.

 

Section 5.02               Notices of Material Events.  The Borrowers will
furnish to the Agent, each Issuing Bank, and each Lender prompt written notice
of the following:

 

77

--------------------------------------------------------------------------------


 

(a)                                 the occurrence of any Default or Event of
Default;

 

(b)                                 the filing or commencement of any action,
suit or proceeding by or before any arbitrator or Governmental Authority against
or affecting any Borrower or any Subsidiary or any Affiliate thereof that, if
adversely determined, could reasonably be expected to result in a Material
Adverse Effect;

 

(c)                                  the occurrence of any ERISA Event that,
alone or together with any other ERISA Events that have occurred or are
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect;

 

(d)                                 any other development that results in, or
could reasonably be expected to result in, a Material Adverse Effect; and

 

(e)                                  the discharge by any Borrower of their
present independent accountants or any withdrawal or resignation by such
independent accountants.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Lead Borrower setting
forth the details of the event or development requiring such notice and, if
applicable, any action taken or proposed to be taken with respect thereto.

 

Section 5.03               Information Regarding Collateral.  (a)  The Lead
Borrower will furnish to the Agent prompt written notice of any change (i) in
any Borrower’s corporate name or in any trade name used to identify it in the
conduct of its business or in the ownership of its properties, (ii) in the
location of any Borrower’s chief executive office, its principal place of
business, any office in which it maintains books or records relating to
Collateral owned by it or any office or facility at which Collateral owned by it
is located (including the establishment of any such new office or facility),
(iii) in any Borrower’s identity or corporate structure or (iv) in any
Borrower’s jurisdiction of organization, Federal Taxpayer Identification Number
or state organizational number.  The Lead Borrower also agrees promptly to
notify the Agent if any material portion of the Collateral is damaged or
destroyed.

 

(b)                                 Each year, at the time of delivery of annual
financial statements with respect to the preceding fiscal year pursuant to
clause (a) of Section 5.01, the Lead Borrower shall deliver to the Agent a
certificate of a Financial Officer of the Lead Borrower setting forth the
information required pursuant to Section 2 of the Perfection Certificate or
confirming that there has been no change in such information since the Original
Closing Date or the date of the most recent Perfection Certificate delivered
pursuant to this Section.

 

Section 5.04               Existence; Conduct of Business.  Each Borrower will,
and will cause each of its Subsidiaries to, do or cause to be done all things
necessary to comply with its respective charter, certificate of incorporation,
articles of organization, and/or other organizational documents, as applicable;
and by laws and/or other instruments which deal with corporate governance, and
to preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges, franchises, patents, copyrights,

 

78

--------------------------------------------------------------------------------


 

trademarks and trade names material to the conduct of its business except, in
each case, as otherwise permitted by Section 6.03 or except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

 

Section 5.05               Payment of Obligations.  Each Borrower will, and will
cause each of its Subsidiaries to, pay its Indebtedness and other obligations,
including Tax liabilities, before the same shall become delinquent or in
default, except where (a) the validity or amount thereof is being contested in
good faith by appropriate proceedings, (b) such Borrower or such Subsidiary has
set aside on its books adequate reserves with respect thereto in accordance with
GAAP, (c) no Lien that is prohibited by Section 6.02 secures such obligation,
and (d) the failure to make payment pending such contest could not reasonably be
expected to result in a Material Adverse Effect.  Nothing contained herein shall
be deemed to limit the rights of the Agent under Section 2.02(a).

 

Section 5.06               Maintenance of Properties.  Each Borrower will, and
will cause each of its Subsidiaries to, keep and maintain all property material
to the conduct of its business in good working order and condition, ordinary
wear and tear excepted and with the exception of asset dispositions permitted
hereunder.

 

Section 5.07               Insurance.  (a) Each Borrower will, and will cause
each of its Subsidiaries to, (i) maintain insurance with financially sound and
reputable insurers reasonably acceptable to the Agent (or, to the extent
consistent with prudent business practice, a program of self-insurance approved
by the Agent, such approval not to be unreasonably withheld) on such of its
property and in at least such amounts and against at least such risks as is
customary with companies in the same or similar businesses operating in the same
or similar locations, including public liability insurance against claims for
personal injury or death occurring upon, in or about or in connection with the
use of any properties owned, occupied or controlled by it (including the
insurance required pursuant to the Security Documents); (ii) maintain such other
insurance as may be required by law; and (iii) furnish to the Agent, upon
written request, full information as to the insurance carried.

 

(b)                                 Fire and extended coverage policies
maintained with respect to any Collateral shall be endorsed or otherwise amended
to include (i) a provision to the effect that none of the Borrowers, the Agent,
or any other party shall be a coinsurer, (ii) naming the Agent as loss payee and
additional insured, and (iii) such other provisions as the Agent may reasonably
require from time to time to protect the interests of the Lenders.  Each such
policy referred to in this paragraph also shall provide that it shall not be
canceled, modified or not renewed (i) by reason of nonpayment of premium except
upon not less than 30 days’ prior written notice thereof by the insurer to the
Agent (giving the Agent the right to cure defaults in the payment of premiums)
or (ii) for any other reason except upon not less than 60 days’ prior written
notice thereof by the insurer to the Agent.  The Borrowers shall deliver to the
Agent, prior to the cancellation, modification or nonrenewal of any such policy
of insurance, a copy of a renewal or replacement policy (or other evidence of
renewal of a policy previously delivered to the Agent) together with evidence
satisfactory to the Agent of payment of the premium therefor.  The Agent may
retain and apply insurance proceeds which are paid to reimburse the Borrowers
for any loss to the Collateral in accordance with this Agreement, but only after
a Cash Control Event or an Event of Default has occurred and is continuing; all
other insurance proceeds and all insurance proceeds received when no Cash
Control Event or Event of Default

 

79

--------------------------------------------------------------------------------


 

has occurred and is continuing may be retained by the Borrowers and the Agent
shall endorse any instruments on which it is named as payee to the applicable
Borrower; provided that, in each case, the Borrowers shall be required to make a
mandatory prepayment pursuant to Section 2.18(a) to the extent such casualty or
condemnation event results in a loss of Collateral that causes the Credit
Extensions to exceed the lower of the (i) the then amount of the Total
Commitment, and (ii) the then amount of the Borrowing Base after giving effect
to such casualty or condemnation event.

 

Section 5.08               Casualty and Condemnation.  Each Borrower will
furnish to the Agent and the Lenders prompt written notice of any casualty or
other insured damage to any material portion of the Collateral or the
commencement of any action or proceeding for the taking of any material portion
of the Collateral or any part thereof or interest therein under power of eminent
domain or by condemnation or similar proceeding.

 

Section 5.09               Books and Records; Inspection and Audit Rights;
Appraisals.  (a) Each Borrower will, and will cause each of its Subsidiaries to,
keep proper books of record and account in which full, true and correct entries
are made of all dealings and transactions in relation to its business and
activities.  Each Borrower will permit any representatives designated by any
Agent, upon reasonable prior notice, to visit and inspect its properties, to
examine and make extracts from its books and records, and to discuss its
affairs, finances and condition with its officers and independent accountants,
all at such reasonable times and as often as reasonably requested.

 

(b)                                 Each Borrower will, and will cause each of
the Subsidiaries to, from time to time upon the reasonable request of the Agent
or the Required Lenders through the Agent, permit the Agent or other
professionals (including investment bankers, consultants, accountants, lawyers
and appraisers) retained by the Agent to conduct appraisals, commercial finance
field examinations and other evaluations, including, without limitation, of
(i) the Borrowers’ practices in the computation of the Borrowing Base and
(ii) the assets included in the Borrowing Base and related financial information
such as, but not limited to, sales, gross margins, payables, accruals and
reserves, and pay the reasonable fees and expenses of the Agent or such
professionals with respect to such evaluations and appraisals.  Notwithstanding
the foregoing, the Agent shall only undertake one inventory appraisal and field
examination at the Borrower’s expense in each twelve months as long as Excess
Availability is greater than $150,000,000; if Excess Availability is less than
$150,000,000 or an Event of Default has occurred and is continuing, the Agent
may cause additional inventory appraisals and field exams to be undertaken as it
in its discretion deems necessary or appropriate, or as may be required by
Applicable Law.

 

Section 5.10               Compliance with Laws.  Each Borrower will, and will
cause each of its Subsidiaries to, comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property, except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

 

80

--------------------------------------------------------------------------------


 

Section 5.11               Use of Proceeds and Letters of Credit.  The proceeds
of Loans made hereunder and Letters of Credit issued hereunder will be used only
(a) to finance the acquisition of working capital assets of the Borrowers and
their respective Subsidiaries, including the purchase of inventory in the
ordinary course of business, (b) to finance Capital Expenditures of the
Borrowers and their respective Subsidiaries, and (c) for general corporate
purposes, including repurchases of the Bonds and other Indebtedness.  No part of
the proceeds of any Loan will be used, whether directly or indirectly, for any
purpose that entails a violation of the Bonds or of any of the Regulations of
the Board, including Regulations U and X.

 

Section 5.12               Additional Borrowers; Further Assurances.

 

(a)                                 Upon the formation or acquisition of any
Material Subsidiary of any Borrower, after the Effective Date, or if any
Subsidiary becomes a Material Subsidiary after the Effective Date, (i) the Lead
Borrower shall notify the Agent of such Material Subsidiary and provide the
Agent with such documents and information related to the Material Subsidiary to
satisfy the requirements under Section 9.17 and (ii) such Material Subsidiary
shall execute and deliver a joinder to this Agreement and to the Security
Agreement as, and shall become, a Borrower hereunder and a Grantor thereunder
within, in each case, fifteen (15) Business Days after such Subsidiary becomes a
Material Subsidiary.  Further, within thirty (30) Business Days after such
Person becomes a Material Subsidiary, such Person shall execute and deliver, or
cause to be executed and delivered, such Blocked Account Agreements, DDA
Notifications, and Credit Card Notifications as the Agent may reasonably
request.  Nothing contained in this Section 5.12 shall permit any Borrower to
form or acquire any Subsidiary which is otherwise prohibited by this Agreement.

 

(b)                                 Each Borrower and its Subsidiaries will
execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements and other documents), that may be required
under any applicable law, or which the Agent or the Required Lenders may
reasonably request, to effectuate the transactions contemplated by the Loan
Documents or to grant, preserve, protect or perfect the Liens created or
intended to be created by the Security Documents or the validity or priority of
any such Lien, all at the expense of the Borrowers.  The Borrowers also agree to
provide to the Agent, from time to time upon request, evidence reasonably
satisfactory to the Agent as to the perfection and priority of the Liens created
or intended to be created by the Security Documents.

 

(c)                                  The Borrowers shall cause each Subsidiary
which is not a Subsidiary Borrower and which owns or controls any trademark,
trade name, logo, any other General Intangibles, or any furniture, Fixtures, or
Equipment located at any store location, to execute and deliver to the Agent a
royalty free, non-exclusive license to use any such assets in connection with
any exercise of the Agent’s rights under the Security Agreement, including
without limitation, in connection with any sale or other disposition of
Inventory.  As used herein, the term “General Intangible”, “Fixtures” and
“Equipment” shall each have the meaning provided in the Security Agreement.

 

81

--------------------------------------------------------------------------------


 

(d)                                 Notwithstanding anything to the contrary
contained herein, subject to Section 2.21(c), each Subsidiary Borrower shall,
and the Lead Borrower shall cause each Subsidiary Borrower to, execute and
deliver, or cause to be executed and delivered, such Blocked Account Agreements,
DDA Notifications, and Credit Card Notifications as the Agent may reasonably
request for any DDA that is not subject to a Blocked Account Agreement and any
credit card processor that has not delivered a Credit Card Notification prior to
the earlier of (i) Lead Borrower, Subsidiary Borrower or their Subsidiaries
depositing any amounts into such DDA or using such credit card processor, and
(ii) thirty (30) Business Days after (x) opening such DDA or entering into an
agreement with such credit card processor, as applicable or (y) any Subsidiary
becomes a Material Subsidiary, in each case as applicable.

 

ARTICLE VI

 

NEGATIVE COVENANTS

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all L/C Disbursements shall
have been reimbursed, each Borrower covenants and agrees with the Agent and the
Lenders that:

 

Section 6.01                             Indebtedness and Other Obligations. 
The Subsidiary Borrowers will not, and will not permit any of their respective
Subsidiaries to, create, incur, assume or permit to exist any Indebtedness,
except:

 

(a)                                 Indebtedness created under the Loan
Documents;

 

(b)                                 Indebtedness set forth in Schedule 6.01 and
extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof or result in an earlier
maturity date or decreased weighted average life thereof;

 

(c)                                  Indebtedness of any Borrower to any other
Borrower;

 

(d)                                 Indebtedness of any Subsidiary Borrower to
finance the acquisition of any fixed or capital assets, including Capital Lease
Obligations and any Indebtedness assumed in connection with the acquisition of
any such assets or secured by a Lien on any such assets prior to the acquisition
thereof, and extensions, renewals and replacements of any such Indebtedness that
do not increase the outstanding principal amount thereof or result in an earlier
maturity date or decreased weighted average life thereof, provided that the
aggregate principal amount of Indebtedness permitted by this clause (d) shall
not exceed $500,000,000 at any time outstanding;

 

(e)                                  Indebtedness incurred to finance, refinance
or otherwise monetize the value of any Real Estate owned by any Subsidiary
Borrower;

 

82

--------------------------------------------------------------------------------


 

(f)                                   Indebtedness under Hedging Agreements with
any Lender or its Affiliates;

 

(g)                                  Guarantees of Indebtedness incurred in
connection with Permitted Joint Ventures, provided that at the time that such
Guarantees are entered into, no Default or Event of Default then exists or would
result from the making of such Guarantees; and

 

(h)                                 other unsecured Indebtedness in an aggregate
principal amount not exceeding $100,000,000 at any time outstanding.

 

Section 6.02               Liens.

 

(a)                                 The Subsidiary Borrowers will not, and will
not permit any of their respective Subsidiaries to, create, incur, assume or
permit to exist any Lien on any property or asset now owned or hereafter
acquired by it, or assign or sell any income or revenues (including accounts
receivable) or rights in respect of any thereof, except:

 

(i)                                     Liens created under the Loan Documents;

 

(ii)                                  Permitted Encumbrances;

 

(iii)                               any Lien on any property or asset of any
Subsidiary Borrower set forth in Schedule 6.02, provided that (A) such Lien
shall not apply to any other property or asset of any Borrower and (B) such Lien
shall secure only those obligations that it secures as of the Effective Date,
and extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;

 

(iv)                              Liens on fixed or capital assets acquired by
any Subsidiary Borrower, provided that (A) such Liens secure Indebtedness
permitted by clause (d) of Section 6.01, (B) such Liens and the Indebtedness
secured thereby are incurred prior to or within 90 days after such acquisition
or the completion of such construction or improvement, (C) the Indebtedness
secured thereby does not exceed 100% of the cost of acquiring such fixed or
capital assets and (D) such Liens shall not apply to any other property or
assets of the Borrowers; and

 

(v)                                 Liens to secure Indebtedness permitted by
clause (e) of Section 6.01; provided that such Liens shall not apply to any
property or assets of the Subsidiary Borrowers other than the Real Estate so
financed, refinanced or otherwise monetized or which is the subject of a
sale-leaseback transaction.

 

(b)                                 Without limiting the provisions of the
foregoing clause (a), neither the Lead Borrower nor its Subsidiaries shall
create, incur, assume or permit to exist any Lien (other than Liens incurred
pursuant to clause (a) and (b) of the definition of Permitted Encumbrances) on
any Inventory now owned or hereafter acquired by it other than in favor of the
Agent.

 

83

--------------------------------------------------------------------------------


 

Section 6.03                             Fundamental Changes.

 

(a)                                 The Borrowers and their respective
Subsidiaries will not merge into or consolidate with any other Person, or permit
any other Person to merge into or consolidate with it, or liquidate or dissolve,
except that, if at the time thereof and immediately after giving effect thereto,
no Default shall have occurred and be continuing:

 

(i)                                     any Subsidiary may merge, consolidate
with, or liquidate or dissolve into a Borrower in a transaction in which a
Borrower is the surviving or continuing entity, provided, that, no Subsidiary
Borrower that owns any Inventory shall be permitted to merge, consolidate with,
liquidate or dissolve into the Lead Borrower; provided, further that if any
Subsidiary Borrower owns any cash or other property (other than Inventory) at
the time of such merger, consolidation, liquidation or dissolution into the Lead
Borrower, the Excess Availability Threshold is satisfied.

 

(ii)                                  the Lead Borrower may merge with or
consolidate with any other Person (other than a Subsidiary Borrower) as long as
the Lead Borrower is the surviving or continuing entity;

 

(iii)                               any Subsidiary Borrower may merge,
consolidate with, or liquidate or dissolve into any Subsidiary in a transaction
in which a Subsidiary that is not a Borrower is the surviving or continuing
entity, provided, that (x) such Subsidiary Borrower does not own any Inventory
at the time of such merger, consolidation, liquidation or dissolution, (y) if
such Subsidiary Borrower does own any cash or other property (other than
Inventory), the Excess Availability Threshold is satisfied and (z) any such
merger, consolidation, liquidation or dissolution involving a Person that is not
a wholly owned Subsidiary immediately prior to such merger, consolidation,
liquidation or dissolution shall not be permitted if such merger, consolidation,
liquidation or dissolution would constitute an Investment prohibited by
Section 6.04;

 

(iv)                              any Subsidiary that is not a Borrower may
merge, consolidate with, liquidate or dissolve into any other Subsidiary that is
not a Borrower, provided that any such merger, consolidation, liquidation or
dissolution involving a Person that is not a wholly owned Subsidiary immediately
prior to such merger, consolidation, liquidation or dissolution shall not be
permitted if such merger, consolidation, liquidation or dissolution would
constitute an Investment prohibited by Section 6.04; and

 

(v)                                 any Investment that is permitted by
Section 6.04 and any Disposition that is permitted by Section 6.05 may be
structured as a merger, consolidation, liquidation or dissolution.

 

(b)                                 The Borrowers and their respective
Subsidiaries will not engage to any material extent in any business other than
businesses of the type conducted by the Borrowers on the date of execution of
this Agreement and businesses reasonably related thereto.

 

84

--------------------------------------------------------------------------------


 

Section 6.04               Investments, Loans, Advances, Guarantees and
Acquisitions.  The Subsidiary Borrowers and their respective Subsidiaries will
not purchase, hold or acquire (including pursuant to any merger with any Person
that was not a wholly owned Subsidiary prior to such merger) any capital stock,
evidences of indebtedness or other securities (including any option, warrant or
other right to acquire any of the foregoing) of, make or permit to exist any
loans or advances to, guarantee any obligations of, or make or permit to exist
any investment or any other interest in, any other Person, or purchase or
otherwise acquire (in one transaction or a series of transactions) any assets of
any other Person constituting a business unit (the foregoing collectively
referred to as “Investments”), except for:

 

(a)                                 Permitted Investments;

 

(b)                                 Investments existing on the Effective Date,
and set forth on Schedule 6.04, to the extent such investments would not be
permitted under any other clause of this Section;

 

(c)                                  Investments existing on the Effective Date
in any Subsidiary of a Borrower;

 

(d)                                 loans or advances by any Borrower to any
other Borrower;

 

(e)                                  Investments received in connection with the
bankruptcy or reorganization of, or settlement of delinquent accounts and
disputes with, customers and suppliers, in each case in the ordinary course of
business;

 

(f)                                   loans or advances to employees for the
purpose of travel, entertainment or relocation in the ordinary course of
business;

 

(g)                                  Investments in wholly owned Subsidiaries
which are not Borrowers in an amount not to exceed, in the aggregate after the
Effective Date, (i) $50,000,000, plus (ii) such additional amounts as the
Subsidiary Borrowers may determine, as long as on the date of and after giving
effect to such Investment, the Excess Availability Threshold is satisfied;
provided that no such Investment may be made after the occurrence and during the
continuance of a Specified Event of Default or if an Event of Default would
arise therefrom;

 

(h)                                 Guaranties of Indebtedness permitted under
Section 6.01; and

 

(i)                                     Investments in Permitted Joint Ventures,
provided that at the time that commitments to make such Investments become
binding, no Default or Event of Default exists or would result from the making
of such Investment.

 

(j)                                    other Investments so long as at the time
such Investment is made (i) no Default or Event of Default shall exist
immediately prior to or after giving effect to such Investment and (ii) the
Excess Availability Threshold is satisfied.

 

85

--------------------------------------------------------------------------------


 

Section 6.05               Asset Sales.

 

(a)                                 The Subsidiary Borrowers and their
respective Subsidiaries will not sell, transfer, lease or otherwise dispose of
any asset, including any capital stock, nor will any Subsidiary Borrower issue
any additional shares of its capital stock or other ownership interest in such
Subsidiary Borrower, except:

 

(i)                                     (A) sales of Inventory in the ordinary
course of business, or (B) used or surplus equipment, or (C)  Permitted
Investments, in each case in the ordinary course of business;

 

(ii)                                  sales, transfers and dispositions among
the Borrowers and their respective Subsidiaries (excluding, however, any sales,
transfers and dispositions of Inventory and other Collateral or proceeds
thereof, from any Subsidiary Borrower except to another Subsidiary Borrower),
provided that any such sales, transfers or dispositions involving a Subsidiary
that is not a Borrower shall be made in compliance with Section 6.07 and further
provided that within five (5) Business Days after consummation of such sale,
transfer or disposition, the provisions of Section 5.12(c) shall be satisfied,
if applicable;

 

(iii)                               sales of Minority Interests in the capital
stock of any Subsidiary provided that (A) no Specified Event of Default has
occurred and is continuing or would arise therefrom and (B) no Change in Control
would result therefrom; and

 

(iv)                              sales of real and personal property in
connection with the closure of any store location to the extent such property is
not, in the Lead Borrower’s reasonable judgment, necessary for the continued
conduct of the Subsidiary Borrowers’ business;

 

provided that all sales, transfers, leases and other dispositions permitted
hereby shall be made at arm’s length and for fair value and solely for cash
consideration (other than sales, transfers and other dispositions among
Borrowers permitted under clause (ii)); and further provided that the authority
granted hereunder may be terminated in whole or in part by the Agent upon the
occurrence and during the continuance of any Event of Default;

 

(b)                                 (i)                                     The
Lead Borrower will not sell, transfer, lease or otherwise dispose of receipts
from credit card processors of the Subsidiary Borrowers or the Lead Borrower
Blocked Account; and

 

(ii)                                  The Lead Borrower will not, after the
occurrence and during the continuation of a Specified Event of Default, sell,
transfer, lease or otherwise dispose of any asset, including any capital stock,
nor will the Lead Borrower issue any additional shares of its capital stock or
other ownership interest in the Lead Borrower, except:

 

86

--------------------------------------------------------------------------------


 

(A)                               (1) sales of assets in the ordinary course of
business, or (2) used or surplus equipment, or (3)  Permitted Investments, in
each case in the ordinary course of business;

 

(B)                               sales, transfers and dispositions among the
Lead Borrower and the Subsidiary Borrowers; and

 

(C)                               other sales, transfers, or dispositions of
assets not in the ordinary course of business provided that such sales do not
exceed ten percent of the book value of all of the consolidated tangible assets
of the Lead Borrower as of the date of such Specified Event of Default; and

 

(D)                               sales of real and personal property in
connection with the closure of any store location to the extent such property is
not, in the Lead Borrower’s reasonable judgment, necessary for the continued
conduct of the Lead Borrower’s business;

 

(iii)                               The Lead Borrower may sell Minority
Interests in the capital stock of any Subsidiary provided that (A) no Specified
Event of Default has occurred and is continuing or would result therefrom,
(B) no Change in Control would result therefrom and (C) all sales permitted
hereby shall be made at arm’s length and for fair value.

 

(c)                                  Sections 6.05(a) and (b) will not prohibit
the sale, transfer, lease or other disposition (collectively, a “Disposition”)
of any asset (other than Inventory and receipts from credit card processors of
the Subsidiary Borrowers or the Lead Borrower Blocked Account which, for the
avoidance of doubt, may be disposed of only in accordance with Sections
6.05(a) and (b)) if, on the date on which such Disposition is consummated and
after giving effect thereto, (i) no Default or Event of Default shall exist
immediately prior to or after giving effect to such Disposition and (ii) the
Excess Availability Threshold is satisfied.

 

Section 6.06               Restricted Payments; Certain Payments of
Indebtedness.  (a) The Borrowers will not declare or make, or agree to pay or
make, directly or indirectly, any Restricted Payment, except:

 

(i)                                     the Borrowers may declare and pay
dividends with respect to their capital stock in additional shares of their
common stock;

 

(ii)                                  the Subsidiary Borrowers may declare and
pay dividends with respect to their capital stock in cash or in other property
(other than Inventory) so long as (A) no Default or Event of Default then exists
or, after giving effect to such dividend, would arise, and (B) on the date of
and after giving effect to such dividend, the Excess Availability Threshold is
satisfied;

 

(iii)                               the Lead Borrower may declare and pay
dividends with respect to its capital stock in cash or in other property (other
than Inventory) so long as (A) 

 

87

--------------------------------------------------------------------------------


 

no Specified Event of Default exists or would arise, and (B) on the date of and
after giving effect to such dividend, the Excess Availability Threshold is
satisfied;

 

(iv)                              the Lead Borrower may repurchase its equity
interests (a “Repurchase”) as long as (A) no Specified Event of Default then
exists or, after giving effect to such Repurchase, would arise, and (B) on the
date of and after giving effect to such Repurchase, the Excess Availability
Threshold is satisfied.

 

(b)                                 The Subsidiary Borrowers will not at any
time, and will not permit any of their  Subsidiaries to make or agree to pay or
make, directly or indirectly, any payment or other distribution (whether in cash
securities or other property) of or in respect of principal of or interest on
any Indebtedness, or any payment or other distribution (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any Indebtedness, except:

 

(i)                                     required payments of principal and
interest as and when due in respect of any Indebtedness permitted under
Section 6.01;

 

(ii)                                  refinancings of Indebtedness to the extent
permitted by Section 6.01; and

 

(iii)                               optional prepayments, redemptions,
retirements, acquisition, cancellation or termination of Indebtedness of any
Subsidiary Borrower (collectively, a “Prepayment”) as long as (A) no Default or
Event of Default then exists or, after giving effect to such Prepayment, would
arise; and (B) on the date of and after giving effect to such Prepayment, the
Excess Availability Threshold is satisfied.

 

(c)                                  After the occurrence and during the
continuation an Event of Default under Section 7.01(h) or
Section 7.01(i) hereof, the Lead Borrower will not at any time, make or agree to
pay or make, directly or indirectly any payment or other distribution (whether
in cash securities or other property) of or in respect of principal of or
interest on any Indebtedness, or any payment or other distribution (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any Indebtedness, except required payments of
principal and interest as and when due in respect of any permitted Indebtedness
and refinancings of permitted Indebtedness.

 

Section 6.07               Transactions with Affiliates.  The Subsidiary
Borrowers will not at any time, and the Lead Borrower will not after the
occurrence and during the continuation of a Specified Event of Default sell,
lease or otherwise transfer any property or assets to, or purchase, lease or
otherwise acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except (a) transactions in the
ordinary course of business that are at prices and on terms and conditions not
less favorable to the Borrowers than could be obtained on an arm’s-length basis
from unrelated third parties, (b) transactions between or among the Borrowers
not involving any other Affiliate, which

 

88

--------------------------------------------------------------------------------


 

would not otherwise violate the provisions of the Loan Documents, and (c) other
transactions otherwise permitted under this Agreement.

 

Section 6.08               Fixed Charge Coverage Ratio.  The Borrowers will not
permit the Fixed Charge Coverage Ratio to be less than 1.0:1.0; provided, that
this covenant shall only be applicable to the extent Excess Availability is ever
less than $100,000,000; provided, further, that once applicable, this covenant
will be tested for the fiscal quarter most recently ended for which financial
statements have been provided pursuant to Section 5.01(a) or Section 5.01(b) (an
“Initial FCCR Test Period”) on the date Excess Availability is less than
$100,000,000, and this covenant shall continue to be applicable and tested as of
the end of each fiscal quarter ending thereafter until (x) the date that Excess
Availability has been greater than $100,000,000 for ninety (90) consecutive
calendar days, and (y) no Default or Event of Default then exists or has existed
during such ninety (90) consecutive calendar day period.  To the extent this
covenant shall be applicable as set forth above, within two (2) Business Days of
its becoming applicable the Borrowers shall deliver to the Agent a certificate
of a Financial Officer, in form and substance acceptable to the Agent, setting
forth and certifying to reasonably detailed calculations of the Fixed Charge
Coverage Ratio for such Initial FCCR Test Period demonstrating compliance (or
non compliance) with this Section 6.08 for such period.

 

Section 6.09               Subsidiaries.  The Borrowers shall not form, acquire,
or cause to be formed a Material Subsidiary or permit any Subsidiary to become a
Material Subsidiary, unless and until any such Material Subsidiary enters into a
joinder agreement in accordance with the terms of, and to the extent required
by, Section 5.12(a) hereof.  The Borrowers shall not permit Subsidiaries which
are not then Subsidiary Borrowers to collectively own property of the same type
as the Collateral that has an aggregate book value in excess of $1,000,000.

 

ARTICLE VII

 

EVENTS OF DEFAULT

 

Section 7.01               Events of Default.  If any of the following events
(“Events of Default”) shall occur:

 

(a)                                 the Borrowers shall fail to pay any interest
on or principal of any Loan or any reimbursement obligation in respect of any
L/C Disbursement when and as the same shall become due and payable, whether at
the due date thereof or at a date fixed for prepayment thereof or otherwise;

 

(b)                                 the Borrowers shall fail to pay any fee or
any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement or any other Loan Document within three
(3) Business Days after the same shall become due and payable, whether at the
due date thereof or at a date fixed for prepayment thereof or otherwise;

 

89

--------------------------------------------------------------------------------


 

(c)                                  any representation or warranty made or
deemed made by or on behalf of any Borrower in or in connection with any Loan
Document or any amendment or modification thereof or waiver thereunder, or in
any report, certificate, financial statement or other document furnished
pursuant to or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder, shall prove to have been incorrect in
any material respect when made or deemed made;

 

(d)                                 the Borrowers shall (i) fail to observe or
perform any covenant, condition or agreement contained in Section 2.21,
Section 5.07, Section 5.09, or Section 5.11, or in ARTICLE VI, or (ii)  fail to
observe or perform any covenant, condition or agreement contained in
Section 5.01(e) and such failure shall continue unremedied for a period of five
(5) days after notice thereof from the Agent to the Lead Borrower;

 

(e)                                  any Borrower shall fail to observe or
perform any covenant, condition or agreement contained in any Loan Document
(other than those specified in clause (a), (b), (c), or (d) of this Article),
and such failure shall continue unremedied for a period of thirty (30) days
after notice thereof from the Agent to the Lead Borrower (which notice will be
given at the request of any Lender);

 

(f)                                   any Borrower shall fail to make any
payment (whether of principal or interest and regardless of amount) in respect
of any Material Indebtedness when and as the same shall become due and payable
(after giving effect to the expiration of any grace or cure period set forth
therein);

 

(g)                                  any event or condition occurs that results
in any Material Indebtedness becoming due prior to its scheduled maturity or
that enables or permits (with or without the giving of notice, the lapse of time
or both) the holder or holders of any such Material Indebtedness or any trustee
or agent on its or their behalf to cause any such Material Indebtedness to
become due, or to require the prepayment, repurchase, redemption or defeasance
thereof, prior to its scheduled maturity;

 

(h)                                 an involuntary proceeding shall be commenced
or an involuntary petition shall be filed seeking (i) liquidation,
reorganization or other relief in respect of any Borrower or its debts, or of a
substantial part of its assets, under any federal or state bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for any Borrower or for a substantial part of its assets, and,
in any such case, such proceeding or petition shall continue undismissed for 60
days or an order or decree approving or ordering any of the foregoing shall be
entered and continue unstayed and in effect for 30 days;

 

(i)                                     any Borrower shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any federal or state bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for any Borrower or for a substantial part of its assets,
(iv) file an answer admitting the material

 

90

--------------------------------------------------------------------------------


 

allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

 

(j)                                    any Borrower shall become unable, admit
in writing its inability or fail generally to pay its debts as they become due;

 

(k)                                 one or more uninsured judgments for the
payment of money in an aggregate amount in excess of $100,000,000 shall be
rendered against any Borrower or any combination thereof and the same shall
remain undischarged for a period of 30 consecutive days during which execution
shall not be effectively stayed, or any action shall be legally taken by a
judgment creditor to attach or levy upon any material assets of any Borrower to
enforce any such judgment;

 

(l)                                     (i)                                    
any challenge by or on behalf of any Borrower to the validity of any Loan
Document or the applicability or enforceability of any Loan Document strictly in
accordance with the subject Loan Document’s terms or which seeks to void, avoid,
limit, or otherwise adversely affect any security interest created by or in any
Loan Document or any payment made pursuant thereto.

 

(ii)                                  any challenge by or on behalf of any other
Person to the validity of any Loan Document or the applicability or
enforceability of any Loan Document strictly in accordance with the subject Loan
Document’s terms or which seeks to void, avoid, limit, or otherwise adversely
affect any security interest created by or in any Loan Document or any payment
made pursuant thereto, in each case, as to which an order or judgment has been
entered adverse to the Agent and the Lenders.

 

(iii)                               any Lien purported to be created under any
Security Document shall cease to be, or shall be asserted by any Borrower not to
be, a valid and perfected Lien on any Collateral, with the priority required by
the applicable Security Document, except as a result of the sale or other
disposition of the applicable Collateral in a transaction permitted under the
Loan Documents;

 

(m)                             a Change in Control shall occur;

 

(n)                                 the occurrence of any uninsured loss to any
material portion of the Collateral;

 

(o)                                 the indictment of, or institution of any
legal process or proceeding against, any Borrower, under any federal, state,
municipal, and other civil or criminal statute, rule, regulation, order, or
other requirement having the force of law where the relief, penalties, or
remedies sought or available include the forfeiture of any material property of
any Borrower and/or the imposition of any stay or other order, the effect of
which could reasonably be to restrain in any material way the conduct by the
Borrowers, taken as a whole, of their business in the ordinary course; or

 

91

--------------------------------------------------------------------------------


 

(p)   except as otherwise permitted hereunder, the determination by any
Borrower, whether by vote of such Borrower’s board of directors or otherwise to:
suspend the operation of such Borrower’s business in the ordinary course,
liquidate all or a material portion of such Borrower’s assets or store
locations, or employ an agent or other third party to conduct any so-called
store closing, store liquidation or “Going-Out-Of-Business” sales;

 

then, and in every such event (other than an event with respect to any Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Agent may, and at the request of the
Required Lenders shall, by notice to the Lead Borrower, take either or both of
the following actions, at the same or different times:  (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrowers accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrowers;
and (iii) require the Subsidiary Borrowers to furnish cash collateral in an
amount equal to 103% of the Letter of Credit Outstandings, and in case of any
event with respect to any Borrower described in clause (h) or (i) of this
Article, the Commitments shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other obligations of the Borrowers accrued hereunder, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrowers.

 

Section 7.02  When Continuing.

 

For all purposes under this Agreement, each Default and Event of Default that
has occurred shall be deemed to be continuing at all times thereafter unless it
either (a) is cured or corrected to the reasonable written satisfaction of the
Lenders in accordance with Section 9.02, or (b) is waived in writing by the
Lenders in accordance with Section 9.02.

 

Section 7.03  Remedies on Default.

 

In case any one or more of the Events of Default shall have occurred and be
continuing, and whether or not the maturity of the Loans shall have been
accelerated pursuant hereto, the Agent may, and at the request of the Required
Lenders shall, proceed to protect and enforce its rights and remedies under this
Agreement, the Notes or any of the other Loan Documents by suit in equity,
action at law or other appropriate proceeding, whether for the specific
performance of any covenant or agreement contained in this Agreement and the
other Loan Documents or any instrument pursuant to which the Obligations are
evidenced, and, if such amount shall have become due, by declaration or
otherwise, proceed to enforce the payment thereof or any other legal or
equitable right of the Agent or the Lenders.  No remedy herein is intended to be
exclusive of any other remedy and each and every remedy shall be cumulative and
shall be in addition to every other remedy given hereunder or now or hereafter
existing at law or in equity or by statute or any other provision of law.

 

92

--------------------------------------------------------------------------------


 

Section 7.04  Application of Proceeds.

 

After the occurrence of an Event of Default and acceleration of the Obligations,
all proceeds realized from any Borrower or on account of any Collateral shall be
applied in the manner set forth in Section 6.02 of the Security Agreement.  All
amounts required to be applied to Loans hereunder (other than Swingline Loans)
shall be applied ratably in accordance with each Lender’s Commitment Percentage.

 

ARTICLE VIII

 

THE AGENT

 

Section 8.01  Administration by Agent.

 

The general administration of the Loan Documents shall be by the Agent.  The
Lenders and the Issuing Banks each hereby irrevocably authorizes the Agent
(i) to enter into the Loan Documents to which it is a party and (ii) at its
discretion, to take or refrain from taking such actions as agent on its behalf
and to exercise or refrain from exercising such powers under the Loan Documents
and the Notes as are delegated by the terms hereof or thereof, as appropriate,
together with all powers reasonably incidental thereto.  The Agent shall have no
duties or responsibilities except as set forth in this Agreement and the
remaining Loan Documents.

 

Section 8.02  Sharing of Excess Payments.

 

Each of the Lenders, the Agent and the Issuing Banks agrees that if it shall,
through the exercise of a right of banker’s lien, setoff or counterclaim against
the Borrowers, including, but not limited to, a secured claim under Section 506
of the Bankruptcy Code or other security or interest arising from, or in lieu
of, such secured claim and received by such Lender, any Agent or the Issuing
Banks under any applicable bankruptcy, insolvency or other similar law, or
otherwise, obtain payment in respect of the Obligations owed it (an “excess
payment”) as a result of which such Lender, the Agent or the Issuing Banks has
received payment of any Loans or other Obligations outstanding to it in excess
of the amount that it would have received if all payments at any time applied to
the Loans and other Obligations had been applied in the order of priority set
forth in Section 2.22, then such Lender, Agent or the Issuing Banks shall
promptly purchase at par (and shall be deemed to have thereupon purchased) from
the other Lenders, the Agent and the Issuing Banks, as applicable, a
participation in the Loans and Obligations outstanding to such other Persons, in
an amount determined by the Agent in good faith as the amount necessary to
ensure that the economic benefit of such excess payment is reallocated in such
manner as to cause such excess payment and all other payments at any time
applied to the Loans and other Obligations to be effectively applied in the
order of priority set forth in Section 2.22 pro rata in proportion to its
Commitment; provided, that if any such excess payment is thereafter recovered or
otherwise set aside such purchase of participations shall be correspondingly
rescinded (without interest).  The Borrowers expressly consent to the foregoing
arrangements and agree that any Lender, any Agent or the Issuing Banks holding
(or deemed to be holding) a participation in any Loan or other Obligation may
exercise any and all rights of banker’s lien, setoff or counterclaim with
respect to any and all moneys owing by such Borrower

 

93

--------------------------------------------------------------------------------


 

to such Lender, the Agent or the Issuing Banks as fully as if such Lender, Agent
or the Issuing Banks held a Note and was the original obligee thereon, in the
amount of such participation.

 

Section 8.03  Agreement of Required Lenders and of Required Supermajority
Lenders.

 

(a)   Upon any occasion requiring or permitting an approval, consent, waiver,
election or other action on the part of only the Required Lenders, action shall
be taken by the Agent for and on behalf or for the benefit of all Lenders upon
the direction of the Required Lenders, and any such action shall be binding on
all Lenders, and (ii) upon any occasion requiring or permitting an approval,
consent, waiver, election or other action on the part of the Required
Supermajority Lenders, action shall be taken by the Agent for and on behalf or
for the benefit of all Lenders upon the direction of the Required Supermajority
Lenders and any such action shall be binding on all Lenders.  No amendment,
modification, consent, or waiver shall be effective except in accordance with
the provisions of Section 9.02.

 

(b)   Upon the occurrence of an Event of Default, the Agent shall (subject to
the provisions of Section 9.02) take such action with respect thereto as may be
reasonably directed by the Required Lenders; provided that unless and until the
Agent shall have received such directions, the Agent may (but shall not be
obligated to) take such action as it shall deem advisable in the best interests
of the Lenders.  In no event shall the Agent be required to comply with any such
directions to the extent that the Agent believes that the Agent’s compliance
with such directions would be unlawful.

 

Section 8.04  Liability of Agent.

 

(a)   The Agent, when acting on behalf of the Lenders and the Issuing Banks, may
execute any of its respective duties under this Agreement by or through any of
its respective officers, agents and employees, and neither the Agent nor its
directors, officers, agents or employees shall be liable to the Lenders or the
Issuing Banks or any of them for any action taken or omitted to be taken in good
faith, or be responsible to the Lenders or the Issuing Banks or to any of them
for the consequences of any oversight or error of judgment, or for any loss,
except to the extent of any liability imposed by law or by reason of the Agent’s
own gross negligence or willful misconduct.  The Agent and its directors,
officers, agents and employees shall in no event be liable to the Lenders or the
Issuing Banks or to any of them for any action taken or omitted to be taken by
them pursuant to instructions received by them from the Required Lenders or
Required Supermajority Lenders, as applicable, or in reliance upon the advice of
counsel selected by it.  Without limiting the foregoing, neither the Agent, nor
any of its directors, officers, employees, or agents shall be responsible to any
Lender or the Issuing Banks for the due execution, validity, genuineness,
effectiveness, sufficiency, or enforceability of, or for any statement, warranty
or representation in, this Agreement, any Loan Document or any related
agreement, document or order, or shall be required to ascertain or to make any
inquiry concerning the performance or observance by any Borrower of any of the
terms, conditions, covenants, or agreements of this Agreement or any of the Loan
Documents.

 

94

--------------------------------------------------------------------------------


 

(b)   Neither the Agent nor any of its directors, officers, employees, or agents
shall have any responsibility to the Borrowers on account of the failure or
delay in performance or breach by any Lender (other than by the Agent in its
capacity as a Lender) or the Issuing Banks of any of their respective
obligations under this Agreement or the Notes or any of the Loan Documents or in
connection herewith or therewith.

 

(c)   The Agent, in such capacity hereunder, shall be entitled to rely on any
communication, instrument, or document reasonably believed by such person to be
genuine or correct and to have been signed or sent by a person or persons
believed by such person to be the proper Person or Persons, and, such Person
shall be entitled to rely on advice of legal counsel, independent public
accountants, and other professional advisers and experts selected by such
Person.

 

Section 8.05  Reimbursement and Indemnification.

 

Each Lender agrees (i) to reimburse (x) the Agent for such Lender’s Commitment
Percentage of any expenses and fees incurred by the Agent for the benefit of the
Lenders or the Issuing Banks under this Agreement, the Notes and any of the Loan
Documents, including, without limitation, counsel fees and compensation of
agents and employees paid for services rendered on behalf of the Lenders or the
Issuing Banks, and any other expense incurred in connection with the operations
or enforcement thereof not reimbursed by the Borrowers and (y) the Agent for
such Lender’s Commitment Percentage of any expenses of the Agent incurred for
the benefit of the Lenders or the Issuing Banks that the Borrowers have agreed
to reimburse pursuant to Section 9.03 and has failed to so reimburse and (ii) to
indemnify and hold harmless the Agent and any of its directors, officers,
employees, or agents, on demand, in the amount of such Lender’s Commitment
Percentage, from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses, or disbursements
of any kind or nature whatsoever which may be imposed on, incurred by, or
asserted against it or any of them in any way relating to or arising out of this
Agreement, the Notes or any of the Loan Documents or any action taken or omitted
by it or any of them under this Agreement, the Notes or any of the Loan
Documents to the extent not reimbursed by the Borrowers (except such as shall
result from their respective gross negligence or willful misconduct).

 

Section 8.06  Rights of Agent.

 

It is understood and agreed that JPMorgan shall have the same rights and powers
hereunder (including the right to give such instructions) as the other Lenders
and may exercise such rights and powers, as well as its rights and powers under
other agreements and instruments to which it is or may be party, and engage in
other transactions with the Borrowers, as though it were not the Agent of the
Lenders under this Agreement.

 

Section 8.07  Independent Lenders and Issuing Banks.

 

The Lenders and the Issuing Banks each acknowledge that they have decided to
enter into this Agreement and to make the Loans or issue the Letters of Credit
hereunder based on their own analysis of the transactions contemplated hereby
and of the creditworthiness of the Borrowers and agrees that the Agent shall
bear no responsibility therefor.

 

95

--------------------------------------------------------------------------------


 

Section 8.08  Notice of Transfer.

 

The Agent may deem and treat a Lender party to this Agreement as the owner of
such Lender’s portion of the Loans for all purposes, unless and until, and
except to the extent, an Assignment and Acceptance shall have become effective
as set forth in Section 9.05(b).

 

Section 8.09  Successor Agent.

 

The Agent may resign at any time by giving five (5) Business Days’ written
notice thereof to the Lenders, the Issuing Banks, and the Lead Borrower.  Upon
any such resignation of the Agent, the Required Lenders shall have the right to
appoint a successor Agent, which so long as there is no Event of Default shall
be reasonably satisfactory to the Lead Borrower (whose consent shall not be
unreasonably withheld or delayed).  If no successor Agent shall have been so
appointed by the Required Lenders and shall have accepted such appointment,
within 30 days after the retiring Agent’s giving of notice of resignation, the
retiring Agent may, on behalf of the Lenders and the Issuing Banks, appoint a
successor Agent which shall be (i) a commercial bank (or affiliate thereof)
organized under the laws of the United States of America or of any State thereof
and having a combined capital and surplus of a least $100,000,000, (ii) or a
Lender capable of complying with all of the duties of the Agent (and the Issuing
Banks), hereunder (in the opinion of the retiring Agent and as certified to the
Lenders in writing by such successor Agent) which, in the case of clause (i) and
(ii) above, so long as there is no Event of Default shall be reasonably
satisfactory to the Lead Borrower (whose consent shall not be unreasonably
withheld or delayed).  Upon the acceptance of any appointment as Agent by a
successor Agent, such successor Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring Agent
and the retiring Agent shall be discharged from its duties and obligations under
this Agreement.  After any retiring Agent’s resignation hereunder as such Agent,
the provisions of this ARTICLE VIII shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was such Agent under this Agreement.

 

Section 8.10  Reports and Financial Statements.

 

Promptly after receipt thereof from the Borrowers, the Agent shall remit to each
Lender (a) copies of all financial statements required to be delivered by the
Borrowers hereunder and all commercial finance examinations and appraisals of
the Collateral received by the Agent and (b) notice of any Material Subsidiary
and all documents and information related to such Material Subsidiary received
by the Agent pursuant to Section 5.12

 

Section 8.11  Syndication Agent, Co-Documentation Agents and Joint Lead
Arrangers.

 

Notwithstanding the provisions of this Agreement or any of the other Loan
Documents, the Syndication Agent, the Co-Documentation Agents and the Joint Lead
Arrangers shall have no powers, rights, duties, responsibilities or liabilities
with respect to this Agreement and the other Loan Documents.

 

96

--------------------------------------------------------------------------------


 

ARTICLE IX

 

MISCELLANEOUS

 

Section 9.01  Notices.  Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy or other electronic transmission, as follows:

 

(a)   if to any Borrower, to it at Dillard’s, Inc., 1600 Cantrell Road, Little
Rock, Arkansas 72201, Attention: James Freeman (Telecopy No. (501) 376-5917 and
Sherrill Wise, Treasurer (Telecopy No. (501) 399-7245);

 

(b)   if to the Agent or the Swingline Lender to JPMorgan Chase Bank, N.A., 2200
Ross Avenue, 9th Floor, Dallas, Texas 75201, Attention: Kevin Padgett (Telecopy
No. (214) 965-2594), with a copy to Vinson & Elkins L.L.P., Trammell Crow
Center, 2001 Ross Avenue, Suite 3700, Dallas, Texas 75201, Attention: Erec R.
Winandy (Telecopy No. (214) 999-7756);

 

(c)   if to any other Lender, to it at its address (or telecopy number) set
forth on Schedule 1.1(b) or on any Assignment and Acceptance for such Lender.

 

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto.  All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.

 

Section 9.02  Waivers; Amendments.  (a) No failure or delay by the Agent, any
Issuing Bank or any Lender in exercising any right or power hereunder or under
any other Loan Document shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Agent, the Issuing Banks and the Lenders hereunder
and under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have.  No waiver of any provision
of any Loan Document or consent to any departure by any Borrower therefrom shall
in any event be effective unless the same shall be permitted by paragraph (b) of
this Section, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given.  Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Agent, any Lender or any Issuing Bank may have had notice or knowledge of
such Default at the time.

 

(b)   Neither this Agreement nor any other Loan Document nor any provision
hereof or thereof may be waived, amended or modified except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the

 

97

--------------------------------------------------------------------------------


 

Borrowers and the Required Lenders or, in the case of any other Loan Document,
pursuant to an agreement or agreements in writing entered into by the Agent and
the Borrowers that are parties thereto, in each case with the consent of the
Required Lenders, provided that no such agreement shall (i) increase (A) the
Commitment of any Lender without the written consent of such Lender (including
any such Lender that is a Defaulting Lender) or (B) the Total Commitments
without the written consent of the Agent and the Required Lenders, (ii) reduce
the principal amount of any Loan or L/C Disbursement or reduce the rate of
interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender (including any such Lender that is a Defaulting Lender)
affected thereby, (iii) postpone the scheduled date of payment of the principal
amount of any Loan or L/C Disbursement, or any interest thereon, or any fees
payable hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of the Commitments or the Maturity
Date, without the written consent of each Lender (including any such Lender that
is a Defaulting Lender) affected thereby, (iv) change Section 2.18,
Section 2.21, or Section 2.22, Section 6.02 of the Security Agreement or
Section 6.02 of the Pledge Agreement, without the written consent of each Lender
(including any such Lender that is a Defaulting Lender), (v) change any of the
provisions of this Section 9.02 or the definition of the term “Required Lenders”
or “Required Supermajority Lenders” or any other provision of any Loan Document
specifying the number or percentage of Lenders required to waive, amend or
modify any rights thereunder or make any determination or grant any consent
thereunder, without the written consent of each Lender (including any such
Lender that is a Defaulting Lender), (vi) except for the release of a Subsidiary
Borrower in connection with a transaction permitted under Section 6.03(a)(iii),
release any Borrower from its obligations under any Loan Document, or limit its
liability in respect of such Loan Document, without the written consent of each
Lender (other than a Defaulting Lender), (vii) except for sales described in
Section 6.05 or as permitted in the Security Documents, release any material
portion of the Collateral from the Liens of the Security Documents, without the
written consent of each Lender (other than a Defaulting Lender), (viii) increase
the amount permitted under clause (b)(i) of the definition of Permitted
Overadvance, without the written consent of each Lender (including any such
Lender that is a Defaulting Lender), (ix) subordinate the Obligations hereunder,
or the Liens granted hereunder or under the other Loan Documents, to any other
Indebtedness or Lien, or permit any Liens on the Collateral in favor of any
other Person, which Liens are pari passu with the Liens of the Agent under the
Security Documents, as the case may be, without the prior written consent of
each Lender (including any such Lender that is a Defaulting Lender), (x) modify
the provisions of Section 2.01 without the prior written consent of each Lender
(including any such Lender that is a Defaulting Lender) or (xi) any increase in
the advance rates set forth in the definition of the term “Borrowing Base”,
without the prior written consent of each Lender (other than a Defaulting
Lender), and provided further that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Agent, the Swingline Lender or the
Issuing Banks without the prior written consent of the Agent, the Swingline
Lender or the Issuing Banks, as the case may be.

 

(c)   Notwithstanding anything to the contrary contained herein, (i) no
modification, amendment or waiver which increases the maximum amount of the
Swingline Loans to an amount in excess of $100,000,000 (or such greater amount
to which such limit

 

98

--------------------------------------------------------------------------------


 

has been previously increased in accordance with the provisions of this
Section 9.02(c)) shall be made, (ii) no change to the definition of the term
“Borrowing Base” or any component definition thereof (other than any increase in
advance rates set forth in the definition of the term “Borrowing Base”, which
shall be subject to Section 9.02(b)), if as a result thereof the amounts
available to be borrowed by the Borrowers would be increased, provided that the
foregoing shall not limit the Permitted Discretion of the Agent to change,
establish or eliminate any Reserves and (iii) the Excess Availability threshold
set forth in Section 6.08 shall not be modified, in each case, without the
written consent of the Required Supermajority Lenders and provided further that
no such agreement shall amend, modify or otherwise affect the rights or duties
of the Agent, the Issuing Banks or the Swingline Lender in the case of clause
(i) without the prior written consent of the Agent, the Issuing Banks or the
Swingline Lender, as the case may be.

 

(d)   Notwithstanding anything to the contrary contained in this Section 9.02,
in the event that the Borrowers request that this Agreement or any other Loan
Document be modified, amended or waived in a manner which would require the
consent of the Lenders pursuant to Section 9.02(b) or Section 9.02(c) and such
amendment is approved by the Required Lenders, but not by the requisite
percentage of the Lenders, the Borrowers, and the Required Lenders shall be
permitted to amend this Agreement without the consent of the Lender or Lenders
which did not agree to the modification or amendment requested by the Borrowers
(such Lender or Lenders, collectively the “Minority Lenders”) to provide for
(w) the termination of the Commitment of each of the Minority Lenders, (x) the
addition to this Agreement of one or more other financial institutions, or an
increase in the Commitment of one or more of the Required Lenders, so that the
aggregate Commitments after giving effect to such amendment shall be in the same
amount as the aggregate Commitments immediately before giving effect to such
amendment, (y) if any Loans are outstanding at the time of such amendment, the
making of such additional Loans by such new or increasing Lender or Lenders, as
the case may be, as may be necessary to repay in full the outstanding Loans
(including principal, interest, and fees) of the Minority Lenders immediately
before giving effect to such amendment and (z) such other modifications to this
Agreement or the Loan Documents as may be appropriate and incidental to the
foregoing.

 

(e)   No notice to or demand on any Borrower shall entitle any Borrower to any
other or further notice or demand in the same, similar or other circumstances. 
Each holder of a Note shall be bound by any amendment, modification, waiver or
consent authorized as provided herein, whether or not a Note shall have been
marked to indicate such amendment, modification, waiver or consent and any
consent by a Lender, or any holder of a Note, shall bind any Person subsequently
acquiring a Note, whether or not a Note is so marked.  No amendment to this
Agreement shall be effective against the Borrowers unless signed by the
Borrowers.

 

Section 9.03  Expenses; Indemnity; Damage Waiver.  (a) The Borrowers shall
jointly and severally pay (i) all reasonable out-of-pocket expenses incurred by
the Agent and its Affiliates, including the reasonable fees, charges and
disbursements of counsel for the Agent, outside consultants for the Agent,
appraisers, and for commercial finance examinations, in connection with the
syndication of the credit facilities provided for herein, the preparation and
administration of the Loan Documents or any amendments,

 

99

--------------------------------------------------------------------------------


 

modifications or waivers of the provisions thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by the Issuing Banks in connection
with any demand for payment under any Letter of Credit, and (iii) all reasonable
out-of-pocket expenses incurred by the Agent, the Issuing Banks or any Lender,
including the reasonable fees, charges and disbursements of any counsel and any
outside consultants for the Agent, the Issuing Banks or any Lender, for
appraisers, commercial finance examinations, and environmental site assessments,
in connection with the enforcement or protection of its rights in connection
with the Loan Documents, including its rights under this Section, or in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit; provided that the
Lenders who are not the Agent or an Issuing Bank shall be entitled to
reimbursement for no more than one counsel representing all such Lenders (absent
a conflict of interest in which case the Lenders may engage and be reimbursed
for additional counsel).

 

(b)   The Borrowers shall, jointly and severally, indemnify the Agent, each
Issuing Bank and each Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the reasonable and documented fees, charges and
disbursements of any counsel for any Indemnitee, incurred by or asserted against
any Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of any Loan Document or any other agreement or instrument
contemplated hereby, the performance by the parties to the Loan Documents of
their respective obligations thereunder or the consummation of the transactions
contemplated by the Loan Documents or any other transactions contemplated
hereby, (ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by any Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
currently or formerly owned or operated by any Borrower or any of the
Subsidiaries, or any Environmental Liability related in any way to any Borrower
or any of the Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto, provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses resulted from the gross negligence or wilful misconduct of such
Indemnitee or any Affiliate of such Indemnitee (or of any officer, director,
employee, advisor or agent of such Indemnitee or any such Indemnitee’s
Affiliates).

 

(c)   To the extent that any Borrower fails to pay any amount required to be
paid by it to the Agent or the Issuing Banks under paragraph Section 9.03 or
(b) of this Section, each Lender severally agrees to pay to the Agent or the
Issuing Banks, as the case may be, such Lender’s Commitment Percentage of such
unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Agent or the Issuing Banks.

 

100

--------------------------------------------------------------------------------


 

(d)   To the extent permitted by applicable law, no Borrower shall assert, and
each hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
transactions contemplated by the Loan Documents, any Loan or Letter of Credit or
the use of the proceeds thereof.

 

(e)   All amounts due under this Section shall be payable promptly after written
demand therefor.

 

Section 9.04  Designation of Lead Borrower as Borrowers’ Agent.

 

(a)   Each Borrower hereby irrevocably designates and appoints the Lead Borrower
as that Borrower’s agent (i) to execute the Fee Letter, and (ii) to obtain Loans
and Letters of Credit hereunder, the proceeds of which shall be available for
those uses as those set forth herein.  As the disclosed principal for its agent,
each Borrower shall be obligated to the Agent and each Lender on account of the
amounts due under the Fee Letter, Loans so made and Letters of Credit so issued
hereunder as if made directly by the Lenders to such Borrower, notwithstanding
the manner by which such Loans and Letters of Credit are recorded on the books
and records of the Lead Borrower and of any Borrower.

 

(b)   Each Borrower recognizes that credit available to it hereunder is in
excess of and on better terms than it otherwise could obtain on and for its own
account and that one of the reasons therefor is its joining in the credit
facility contemplated herein with all other Borrowers.  Consequently, each
Borrower hereby assumes and agrees to discharge all Obligations of all other
Borrowers as if the Borrower so assuming were each other Borrower.

 

(c)   The Lead Borrower shall act as a conduit for each Borrower (including
itself, as a “Borrower”) on whose behalf the Lead Borrower has requested a Loan.

 

(i)                                     The Lead Borrower shall cause the
transfer of the proceeds of each Loan to the (those) Borrower(s) on whose behalf
such Loan was obtained.  Neither the Agent nor any Lender shall have any
obligation to see to the application of such proceeds.

 

(ii)                                  If, for any reason, and at any time during
the term of this Agreement,

 

(A)          any Borrower, including the Lead Borrower, as agent for the
Borrowers, shall be unable to, or prohibited from carrying out the terms and
conditions of this Agreement (as determined by the Agent in the Agent’s sole and
absolute discretion); or

 

(B)          the Agent deems it inexpedient (in the Agent’s sole and absolute
discretion) to continue making Loans and cause Letters of Credit to

 

101

--------------------------------------------------------------------------------


 

be issued to or for the account of any particular Borrower or its Subsidiaries,
or to channel such Loans and Letters of Credit through the Lead Borrower,

 

then the Lenders may make Loans directly to, and cause the issuance of Letters
of Credit directly for the account of such of the Borrowers as the Agent
determines to be expedient, which Loans may be made without regard to the
procedures otherwise included herein.

 

(d)   In the event that the Agent determines to forgo the procedures included
herein pursuant to which Loans and Letters of Credit are to be channeled through
the Lead Borrower, then the Agent may designate one or more of the Borrowers to
fulfill the financial and other reporting requirements otherwise imposed herein
upon the Lead Borrower.

 

(e)   Each of the Borrowers shall remain liable to the Agent and the Lenders for
the payment and performance of all Obligations (which payment and performance
shall continue to be secured by all Collateral granted by each of the Borrowers)
notwithstanding any determination by the Agent to cease making Loans or causing
Letters of Credit to be issued to or for the benefit of any Borrower.

 

(f)    The authority of the Lead Borrower to request Loans on behalf of, and to
bind, the Borrowers, shall continue unless and until the Agent acts as provided
in paragraph (c), above, or the Agent actually receives

 

(i)            written notice of: (i) the termination of such authority, and
(ii) the subsequent appointment of a successor Lead Borrower, which notice is
signed by the respective Presidents of each Borrower (other than the President
of the Lead Borrower being replaced) then eligible for borrowing under this
Agreement; and

 

(ii)           written notice from such successive Lead Borrower (i) accepting
such appointment; (ii) acknowledging that such removal and appointment has been
effected by the respective Presidents of such Borrowers eligible for borrowing
under this Agreement; and (iii) acknowledging that from and after the date of
such appointment, the newly appointed Lead Borrower shall be bound by the terms
hereof, and that as used herein, the term “Lead Borrower” shall mean and include
the newly appointed Lead Borrower.

 

Section 9.05  Successors and Assigns.  (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), except that no Borrower may
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any such attempted assignment or
transfer without such consent shall be null and void).  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit) and, to the extent expressly contemplated hereby, the Related
Parties of each of the Agent, the Issuing Banks

 

102

--------------------------------------------------------------------------------


 

and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 

(b)   Any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it), provided that (i) except in
the case of an assignment to an Eligible Assignee, or as a result of a merger of
a Lender with an Eligible Assignee, or the sale of all of the loan portfolio of
a Lender to an Eligible Assignee, each of the Lead Borrower (but only if no
Event of Default described in Section 7.01(a), Section 7.01(b), Section 7.01(h),
Section 7.01(i), or Section 7.01(j) then exists), the Agent and each Issuing
Bank must give their prior written consent to such assignment (which consent
shall not be unreasonably withheld or delayed), (ii) except in the case of an
assignment to a Lender or an Affiliate of a Lender or an assignment of the
entire remaining amount of the assigning Lender’s Commitment or Loans, the
amount of the Commitment or Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Acceptance with respect
to such assignment is delivered to the Agent) shall not be less than $10,000,000
unless the Agent otherwise consents, (iii) each partial assignment shall be made
as an assignment of a proportionate part of all the assigning Lender’s rights
and obligations, (iv) the parties to each assignment shall execute and deliver
to the Agent an Assignment and Acceptance, and, after completion of the
syndication of the Loans, together with a processing and recordation fee of
$3,500, (v) no assignment shall be made to any Borrower or any of their
Affiliates and (vi) the assignee, if it shall not be a Lender, shall deliver to
the Agent an Administrative Questionnaire in which the assignee designates one
or more credit contacts to whom all syndicate level-information (which may
contain material non-public information about the Lead Borrower, the other
Borrowers and their Related Parties or their respective securities) will be made
available and who may receive such information in accordance with the assignee’s
compliance procedures and applicable laws, including Federal and state
securities laws.  Subject to acceptance and recording thereof pursuant to
paragraph (d) of this Section, from and after the effective date specified in
each Assignment and Acceptance the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Acceptance,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Acceptance, be released from its obligations under this
Agreement (and, in the case of an Assignment and Acceptance covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Section 9.03).  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (e) of
this Section.  In connection with each such assignment, upon request by the
Agent, the Borrowers shall cause their counsel, Simpson Thacher& Bartlett, to
deliver to the Agent either of the following, as determined by such counsel:
(x) a reliance letter in respect of its opinion delivered on the Effective Date
or (y) a favorable written opinion (addressed to the Agent and the Lenders after
giving effect to the assignment and dated the date of such assignment)
substantially in the form of Exhibit C.

 

103

--------------------------------------------------------------------------------


 

(c)   The Agent, acting solely for this purpose as an agent of the Borrowers,
shall maintain at one of its offices in Dallas, Texas a copy of each Assignment
and Acceptance delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans and L/C Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive absent manifest error and the Borrowers, the
Agent, the Issuing Banks and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Lead Borrower, any Issuing
Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

 

(d)   Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an assignee, the processing and recordation fee referred
to in paragraph (b) of this Section and any written consent to such assignment
required by paragraph (b) of this Section, the Agent shall accept such
Assignment and Acceptance and record the information contained therein in the
Register.  No assignment shall be effective for purposes of this Agreement
unless it has been recorded in the Register as provided in this paragraph.

 

(e)   Any Lender may, without the consent of the Borrowers, the Agent, or the
Issuing Banks, sell participations to one or more banks or other entities (other
than a Borrower or any of its Affiliates) (a “Participant”) in all or a portion
of such Lender’s rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans owing to it), provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrowers, the Agent, the Issuing
Banks and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.  Any agreement or instrument pursuant to which a Lender sells such a
participation in the Commitments, the Loans and the Letters of Credit
Outstandings shall provide that such Lender shall retain the sole right to
enforce the Loan Documents and to approve any amendment, modification or waiver
of any provision of the Loan Documents, provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in the
first proviso to Section 9.02(b) that affects such Participant.  The Borrowers
agree that each Participant shall be entitled to the benefits of Section 2.23,
Section 2.25 and Section 2.26 (subject to the requirements and limitations
therein, including the requirements of Section 2.26(f), it being understood that
the documentation required under Section 2.26(f) shall be delivered to the
participating Lender) to the same extent as if it were a Lender and had acquired
its interest by assignment pursuant to paragraph (b) of this Section; provided
that such Participant (A) agrees to be subject to the provisions of Section 2.28
as if it were an assignee under paragraph (b) of this Section, and (B) shall not
be entitled to receive any greater payment under Section 2.23 or Section 2.26,
with respect to any participation, than its participating Lender would have been
entitled to receive.  To the extent permitted by law, each Participant also
shall be entitled to the benefits of Section 9.09 as though it were a Lender,
provided such Participant agrees to be subject to Section 2.25(c) as though it
were a

 

104

--------------------------------------------------------------------------------


 

Lender.  Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrowers, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
to any Person (including the identity of any Participant or any information
relating to a Participant’s interest in any Commitments, Loans, Letters of
Credit or its other obligations under any Loan Document) except to the extent
that such disclosure is necessary to establish that such Commitment, Loan,
Letter of Credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations.  The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.  For the avoidance of doubt, the
Agent (in its capacity as administrative agent) shall have no responsibility for
maintaining a Participant Register.

 

(f)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest, provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

Section 9.06  Survival.  All covenants, agreements, representations and
warranties made by the Borrowers in the Loan Documents and in the certificates
or other instruments delivered in connection with or pursuant to this Agreement
or any other Loan Document shall be considered to have been relied upon by the
other parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Agent, any Issuing Bank or any Lender may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement is outstanding and unpaid
or any Letter of Credit is outstanding and so long as the Commitments have not
expired or terminated.  The provisions of Section 2.23, Section 2.26 and
Section 9.03 and ARTICLE VIII shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Letters of Credit
and the Commitments or the termination of this Agreement or any provision
hereof.

 

Section 9.07  Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter

 

105

--------------------------------------------------------------------------------


 

hereof.  Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Agent and the Lenders and when
the Agent shall have received counterparts hereof that, when taken together,
bear the signatures of each of the other parties hereto, and thereafter shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns.  Delivery of an executed counterpart of a signature
page of this Agreement by telecopy or other electronic transmission shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

Section 9.08  Severability.  Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

Section 9.09  Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or its Affiliates to or for the credit or the account of the
Borrowers against any of and all the obligations of the Borrowers now or
hereafter existing under this Agreement held by such Lender or its Affiliate,
irrespective of whether or not such Lender or its Affiliate shall have made any
demand under this Agreement and although such obligations may be unmatured.  The
rights of each Lender under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender or its Affiliate
may have.  In no event may a Lender or its Affiliates set off and apply the
Other Store Proceeds against such obligations.

 

Section 9.10  Governing Law; Jurisdiction; Consent to Service of Process.

 

(a)   THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.

 

(b)   The Borrowers agree that any suit for the enforcement of this Agreement or
any other Loan Document may be brought in any New York state or federal court
sitting in the Borough of Manhattan in New York City as the Agent may elect in
its sole discretion and consent to the non-exclusive jurisdiction of such
courts.  The Borrowers hereby waive any objection which they may now or
hereafter have to the venue of any such suit or any such court or that such suit
is brought in an inconvenient forum.

 

(c)   Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01.  Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

 

106

--------------------------------------------------------------------------------


 

Section 9.11  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

Section 9.12  Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

Section 9.13  Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts that are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) that may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

 

Section 9.14  Additional Waivers.

 

(a)   The Obligations are the joint and several obligations of each Borrower. 
To the fullest extent permitted by applicable law, the obligations of each
Borrower hereunder shall not be affected by (i) the failure of the Agent or any
other Secured Party to assert any claim or demand or to enforce or exercise any
right or remedy against any other Borrower under the provisions of this
Agreement, any other Loan Document or otherwise, (ii) any rescission, waiver,
amendment or modification of, or any release from any of the terms or provisions
of, this Agreement, any other Loan Document, or any other agreement, including
with respect to any other Borrower of the Obligations under this Agreement, or
(iii) the failure to perfect any security interest in, or the release of, any of
the security held by or on behalf of the Agent or any other Secured Party.

 

107

--------------------------------------------------------------------------------


 

(b)   The obligations of each Borrower hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Obligations), including any claim of
waiver, release, surrender, alteration or compromise of any of the Obligations,
and shall not be subject to any defense or set-off, counterclaim, recoupment or
termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Obligations or otherwise.  Without limiting the
generality of the foregoing, the obligations of each Borrower hereunder shall
not be discharged or impaired or otherwise affected by the failure of any Agent
or any other Secured Party to assert any claim or demand or to enforce any
remedy under this Agreement, any other Loan Document or any other agreement, by
any waiver or modification of any provision of any thereof, by any default,
failure or delay, willful or otherwise, in the performance of the Obligations,
or by any other act or omission that may or might in any manner or to any extent
vary the risk of any Borrower or that would otherwise operate as a discharge of
any Borrower as a matter of law or equity (other than the indefeasible payment
in full in cash of all the Obligations).

 

(c)   To the fullest extent permitted by applicable law, each Borrower waives
any defense based on or arising out of any defense of any other Borrower or the
unenforceability of the Obligations or any part thereof from any cause, or the
cessation from any cause of the liability of any other Borrower, other than the
indefeasible payment in full in cash of all the Obligations.  The Agent and the
other Secured Parties may, at their election, foreclose on any security held by
one or more of them by one or more judicial or nonjudicial sales, accept an
assignment of any such security in lieu of foreclosure, compromise or adjust any
part of the Obligations, make any other accommodation with any other Borrower,
or exercise any other right or remedy available to them against any other
Borrower, without affecting or impairing in any way the liability of any
Borrower hereunder except to the extent that all the Obligations have been
indefeasibly paid in full in cash.  Pursuant to applicable law, each Borrower
waives any defense arising out of any such election even though such election
operates, pursuant to applicable law, to impair or to extinguish any right of
reimbursement or subrogation or other right or remedy of such Borrower against
any other Borrower, as the case may be, or any security.

 

(d)   Upon payment by any Borrower of any Obligations, all rights of such
Borrower against any other Borrower arising as a result thereof by way of right
of subrogation, contribution, reimbursement, indemnity or otherwise shall in all
respects be subordinate and junior in right of payment to the prior indefeasible
payment in full in cash of all the Obligations.  In addition, any indebtedness
of any Borrower now or hereafter held by any other Borrower is hereby
subordinated in right of payment to the prior payment in full of the
Obligations.  None of the Borrowers will demand, sue for, or otherwise attempt
to collect any such indebtedness.  If any amount shall erroneously be paid to
any Borrower on account of (a) such subrogation, contribution, reimbursement,
indemnity or similar right or (b) any such indebtedness of any Borrower, such
amount shall be held in trust for the benefit of the Secured Parties and shall
forthwith be paid to the Agent to be credited against the payment of the
Obligations, whether matured or unmatured, in accordance with the terms of the
Loan Documents.

 

108

--------------------------------------------------------------------------------


 

Section 9.15  Existing Credit Agreement Amended and Restated.  This Agreement
shall amend and restate the Existing Credit Agreement in its entirety.  On the
Effective Date, the rights and obligations of the parties under the Existing
Credit Agreement shall be subsumed within and be governed by this Agreement;
provided, however, that each of the “Loans” (as such term is defined in the
Existing Credit Agreement) outstanding under the Existing Credit Agreement on
the Effective Date shall, for purposes of this Agreement, be included as Loans
hereunder and each of the Existing Letters of Credit outstanding under the
Existing Credit Agreement on the Effective Date shall be Letters of Credit
hereunder.  Upon the Effective Date, (a) each Lender who holds Loans in an
aggregate amount less than its Commitment Percentage (after giving effect to the
amendment and restatement of the Existing Credit Agreement in the form of this
Agreement) of all Loans shall advance new Loans which shall be disbursed to the
Agent and used to repay Loans outstanding to each Lender who holds Loans in an
aggregate amount greater than its Commitment Percentage of all Loans, (b) each
Lender’s participation in each Letter of Credit shall be automatically adjusted
to equal its Commitment Percentage (after giving effect to the amendment and
restatement of the Existing Credit Agreement in the form of this Agreement), and
(c) such other adjustments shall be made as the Agent shall specify so that each
Lender’s Credit Extension equals its Commitment Percentage (after giving effect
to the amendment and restatement of the Existing Credit Agreement in the form of
this Agreement) of the total Credit Extension of all of the Lenders.

 

Section 9.16  Confidentiality.

 

(a)   The Borrowers hereby agree that the Agent and each Lender may issue and
disseminate to the public general information describing this Agreement,
including the name and address of the Lead Borrower.

 

(b)   The Agent and each Lender agrees to keep confidential all non-public
information provided to it by or on behalf of any Borrower pursuant to or in
connection with this Agreement that is designated by the provider thereof as
confidential; provided that nothing herein shall prevent the Agent or any Lender
from disclosing any such information (i) to the Agent, any other Lender or any
Affiliate thereof, (ii) subject to an agreement to comply with the provisions of
this Section, to any actual or prospective transferee or any direct or indirect
counterparty to any Hedging Agreement (or any professional advisor to such
counterparty), (iii) to its employees, directors, agents, attorneys, accountants
and other professional advisors or those of any of its Affiliates, (iv) upon the
request or demand of any Governmental Authority, (v) in response to any order of
any court or other Governmental Authority or as may otherwise be required
pursuant to any requirement of law, (vi) if requested or required to do so in
connection with any litigation or similar proceeding, (vii) that has been
publicly disclosed, (viii) to the National Association of Insurance
Commissioners or any similar organization or any nationally recognized rating
agency that requires access to information about a Lender’s investment portfolio
in connection with ratings issued with respect to such Lender, (ix) in
connection with the exercise of any remedy hereunder or under any other Loan
Document, or (x) that becomes available to the Agent or any Lender on a
nonconfidential basis from a source other than the Borrowers.  Notwithstanding
anything to the contrary herein contained, each party (and their respective
employees, representatives and other agents) may disclose to any Person the

 

109

--------------------------------------------------------------------------------


 

tax treatment and tax structure of the transactions contemplated by this
Agreement and all materials (including opinions or other tax analyses) that are
provided to such party relating to such tax treatment and tax structure.

 

Section 9.17  USA Patriot Act.  Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Borrowers that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Borrowers, which information includes the name and address
of the Borrowers and other information that will allow such Lender to identify
the Borrowers in accordance with the Act.

 

[balance of page left intentionally blank; signature pages follow]

 

110

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as a sealed instrument as of
the day and year first above written.

 

 

DILLARD’S, INC.,

 

as Lead Borrower and a Borrower

 

 

 

 

 

 

 

By:

/s/ Sherrill E. Wise

 

Name:

Sherrill E. Wise

 

Title:

Vice President/Treasurer/Asst.

 

 

Secretary

 

 

 

 

 

 

 

DILLARD TENNESSEE OPERATING LIMITED PARTNERSHIP,

 

as a Borrower

 

 

 

 

By:

TNLP InvestCo, LLC, its General Partner

 

 

 

 

 

 

By:

/s/ Teri Murdock

 

 

Name:

Teri Murdock

 

 

Title:

Vice President/Secretary

 

 

 

 

 

 

 

 

 

DILLARD STORE SERVICES, INC.,

 

as a Borrower

 

 

 

 

 

 

 

By:

/s/ Debbie Cornwell

 

Name:

Debbie Cornwell

 

Title:

Vice President/Secretary

 

 

 

 

 

 

 

THE HIGBEE COMPANY,

 

as a Borrower

 

 

 

 

 

 

 

By:

/s/ Dean Lusk

 

Name:

Dean Lusk

 

Title:

Vice President/Secretary

 

SIGNATURE PAGE TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT — DILLARD’S, INC.

 

--------------------------------------------------------------------------------


 

 

CONSTRUCTION DEVELOPERS, INCORPORATED,

 

as a Borrower

 

 

 

 

 

By:

/s/ Dean Elliott

 

Name:

Dean Elliott

 

Title:

Vice President/Secretary

 

 

 

 

 

DILLARD INTERNATIONAL, INC.,

 

as a Borrower

 

 

 

 

 

By:

/s/ Dean Worley

 

Name:

Dean Worley

 

Title:

Vice President/Secretary

 

 

 

 

 

 

 

CONDEV NEVADA, INC.,

 

as a Borrower

 

 

 

 

 

By:

/s/ Bob Reeves

 

Name:

Bob Reeves

 

Title:

Vice President/Secretary

 

 

 

 

 

 

 

U.S. ALPHA, INC.,

 

as a Borrower

 

 

 

 

 

By:

/s/ Julie Bull

 

Name:

Julie Bull

 

Title:

Vice President/Secretary

 

 

 

 

 

 

 

DILLARD’S DOLLARS, INC.,

 

as a Borrower

 

 

 

 

 

By:

/s/ Martin Talley

 

Name:

Martin Talley

 

Title:

Vice President/Secretary

 

SIGNATURE PAGE TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT — DILLARD’S, INC.

 

--------------------------------------------------------------------------------


 

 

HIGBEE LOUISIANA, LLC,

 

as a Borrower

 

 

 

 

 

By:

/s/ Don Powers

 

Name:

Don Powers

 

Title:

Vice President/Secretary

 

 

 

 

 

 

 

DILLARD TEXAS CENTRAL, LLC,

 

as a Borrower

 

 

 

 

 

By:

/s/ Kim Brown

 

Name:

Kim Brown

 

Title:

Vice President/Secretary

 

 

 

 

 

 

 

DILLARD TEXAS EAST, LLC,

 

as a Borrower

 

 

 

 

 

By:

/s/ Marilyn Weaver

 

Name:

Marilyn Weaver

 

Title:

Vice President/Secretary

 

 

 

 

 

 

 

DILLARD TEXAS FOUR-POINT, LLC,

 

as a Borrower

 

 

 

 

 

By:

/s/ Tammy Barnes

 

Name:

Tammy Barnes

 

Title:

Vice President/Secretary

 

 

 

 

 

 

 

DILLARD TEXAS SOUTH, LLC,

 

as a Borrower

 

 

 

 

 

By:

/s/ Steve Nelson

 

Name:

Steve Nelson

 

Title:

President/Asst. Secretary

 

SIGNATURE PAGE TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT — DILLARD’S, INC.

 

--------------------------------------------------------------------------------


 

 

DSS NEIL OPERATIONS, LLC,

 

as a Borrower

 

 

 

 

 

By:

/s/ Stacy Fleisch

 

Name:

Stacy Fleisch

 

Title:

Vice President/Secretary

 

 

 

 

 

 

 

DSS UNITER, LLC,

 

as a Borrower

 

 

 

 

 

By:

/s/ Chris Johnson

 

Name:

Chris Johnson

 

Title:

Vice President/Asst. Secretary

 

 

 

 

 

 

 

HIGBEE GAK, LP,

 

as a Borrower

 

 

 

By:

GAK GP, LLC, its General Partner

 

 

 

 

 

 

By:

/s/ Rebecca James

 

 

Name:

Rebecca James

 

 

Title:

Vice President/Secretary

 

 

 

 

 

 

 

HIGBEE LANCOMS, LP,

 

as a Borrower

 

 

 

By:

LANCOMS GP, LLC, its General Partner

 

 

 

 

 

 

By:

/s/ LaNette Bryant

 

 

Name:

LaNette Bryant

 

 

Title:

Vice President/Secretary

 

SIGNATURE PAGE TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT — DILLARD’S, INC.

 

--------------------------------------------------------------------------------


 

 

HIGBEE SALVA, LP,

 

as a Borrower

 

 

 

By:

SALVA GP, LLC, its General Partner

 

 

 

 

 

 

By:

/s/ Sherrill Wise

 

 

Name:

Sherrill Wise

 

 

Title:

Vice President/Asst. Secretary

 

 

 

 

 

 

 

HIGBEE WEST MAIN, LP,

 

as a Borrower

 

 

 

By:

WEST MAIN GP, LLC, its General Partner

 

 

 

 

 

 

By:

/s/ Bobby Barrett

 

 

Name:

Bobby Barrett

 

 

Title:

Vice President/Secretary

 

SIGNATURE PAGE TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT — DILLARD’S, INC.

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as Agent, Swingline Lender, an Issuing Bank, and a Lender

 

 

 

 

 

 

 

By:

/s/ Kevin D. Padgett

 

Name:

Kevin D. Padgett

 

Title:

Authorized Officer

 

SIGNATURE PAGE TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT — DILLARD’S, INC.

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Syndication Agent and a Lender

 

 

 

 

 

 

 

By:

/s/ Wai Yin Cheng

 

Name:

Wai Yin Cheng

 

Title:

Vice President

 

SIGNATURE PAGE TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT — DILLARD’S, INC.

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Matthew Potter

 

Name:

Matthew Potter

 

Title:

Vice President

 

SIGNATURE PAGE TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT — DILLARD’S, INC.

 

--------------------------------------------------------------------------------


 

 

BMO HARRIS BANK, N.A.,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ John S. Gil

 

Name:

John S. Gil

 

Title:

Director

 

SIGNATURE PAGE TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT — DILLARD’S, INC.

 

--------------------------------------------------------------------------------


 

 

BRANCH BANKING AND TRUST COMPANY,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Sarah Bryson

 

Name:

Sarah Bryson

 

Title:

Vice President

 

SIGNATURE PAGE TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT — DILLARD’S, INC.

 

--------------------------------------------------------------------------------


 

 

CAPITAL ONE, N.A.,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Albert Figuly

 

Name:

Albert Figuly

 

Title:

Vice President

 

SIGNATURE PAGE TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT — DILLARD’S, INC.

 

--------------------------------------------------------------------------------


 

 

CITY NATIONAL BANK, A NATIONAL BANKING ASSOCIATION,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Brent Phillips

 

Name:

Brent Phillips

 

Title:

Vice President

 

SIGNATURE PAGE TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT — DILLARD’S, INC.

 

--------------------------------------------------------------------------------


 

 

COMPASS BANK,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Jason Nichols

 

Name:

Jason Nichols

 

Title:

Senior Vice President

 

SIGNATURE PAGE TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT — DILLARD’S, INC.

 

--------------------------------------------------------------------------------


 

 

FIFTH THIRD BANK,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Julia Harman

 

Name:

Julia Harman

 

Title:

Vice President

 

SIGNATURE PAGE TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT — DILLARD’S, INC.

 

--------------------------------------------------------------------------------


 

 

FLAGSTAR BANK, FSB,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Willard D. Dickerson, Jr.

 

Name:

Willard D. Dickerson, Jr.

 

Title:

Senior Vice President

 

SIGNATURE PAGE TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT — DILLARD’S, INC.

 

--------------------------------------------------------------------------------


 

 

GENERAL ELECTRIC CAPITAL CORPORATION,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Domenica Simone

 

Name:

Domenica Simone

 

Title:

Authorized Signatory

 

SIGNATURE PAGE TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT — DILLARD’S, INC.

 

--------------------------------------------------------------------------------


 

 

HSBC BANK USA, N.A.,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Brian J. Gingue

 

Name:

Brian J. Gingue

 

Title:

Vice President

 

SIGNATURE PAGE TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT — DILLARD’S, INC.

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Anita Inkollu

 

Name:

Anita Inkollu

 

Title:

Vice President

 

SIGNATURE PAGE TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT — DILLARD’S, INC.

 

--------------------------------------------------------------------------------


 

 

RBS CITIZENS, N.A.,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Francis Garvin

 

Name:

Francis Garvin

 

Title:

Senior Vice President

 

SIGNATURE PAGE TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT — DILLARD’S, INC.

 

--------------------------------------------------------------------------------


 

 

REGIONS BANK,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Alan Schnacke

 

Name:

Alan Schnacke

 

Title:

Senior Vice President

 

SIGNATURE PAGE TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT — DILLARD’S, INC.

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Nigel Fabien

 

Name:

Nigel Fabien

 

Title:

Vice President

 

SIGNATURE PAGE TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT — DILLARD’S, INC.

 

--------------------------------------------------------------------------------


 

 

UBS LOAN FINANCE LLC,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Irja R. Otsa

 

Name:

Irja R. Otsa

 

Title:

Associate Director

 

 

 

 

 

 

 

By:

/s/ Mary E. Evans

 

Name:

Mary E. Evans

 

Title:

Associate Director

 

SIGNATURE PAGE TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT — DILLARD’S, INC.

 

--------------------------------------------------------------------------------


 

 

U.S. BANK, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Christopher Fudge

 

Name:

Christopher Fudge

 

Title:

Vice President

 

SIGNATURE PAGE TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT — DILLARD’S, INC.

 

--------------------------------------------------------------------------------